EXHIBIT 10.1

 

 

 

$367,500,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 3, 2014

among

QUALITY DISTRIBUTION, INC.,

as Holdings,

QUALITY DISTRIBUTION, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A. and

SUNTRUST BANK,

as Co-Syndication Agents,

REGIONS BANK,

as Documentation Agent

and

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

 

      QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1   

Definitions

 

  



Section 1.01    Defined Terms      1   

Section 1.02

   Terms Generally      65   

Section 1.03

   Effectuation of Transactions      65   

Section 1.04

   Exchange Rates; Currency Equivalents      65   

 

ARTICLE 2



  

The Credits

 

  



Section 2.01    Commitments      66   

Section 2.02

   Loans and Borrowings      67   

Section 2.03

   Requests for Borrowings      68   

Section 2.04

   Swingline Loans      69   

Section 2.05

   Letters of Credit      72   

Section 2.06

   Funding of Borrowings      78   

Section 2.07

   Interest Elections      79   

Section 2.08

   Termination and Reduction of Commitments      80   

Section 2.09

   Evidence of Debt      80   

Section 2.10

   Repayment of Loans      81   

Section 2.11

   Prepayment of Loans      83   

Section 2.12

   Fees      83   

Section 2.13

   Interest      84   

Section 2.14

   Alternate Rate of Interest      85   

Section 2.15

   Increased Costs      86   

Section 2.16

   Break Funding Payments      87   

Section 2.17

   Taxes      87   

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      90   

Section 2.19

   Mitigation Obligations; Replacement of Lenders      92   

Section 2.20

   Illegality      93   

Section 2.21

   Incremental Commitments      93   

Section 2.22

   Defaulting Lenders      95   

Section 2.23

   Extensions of Revolving Facility Loans, Revolving Facility Commitments and
Incremental Revolving Facility Commitments      96   

 

   i    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE 3   

Representations and Warranties

 

  



Section 3.01    Organization; Powers      99   

Section 3.02

   Authorization      100   

Section 3.03

   Enforceability      100   

Section 3.04

   Governmental Approvals      100   

Section 3.05

   Financial Statements      101   

Section 3.06

   No Material Adverse Effect      101   

Section 3.07

   Title to Properties; Possession Under Leases      101   

Section 3.08

   Subsidiaries      102   

Section 3.09

   Litigation; Compliance with Laws      102   

Section 3.10

   Federal Reserve Regulations      103   

Section 3.11

   Investment Company Act      103   

Section 3.12

   Use of Proceeds      103   

Section 3.13

   Tax Returns      103   

Section 3.14

   No Material Misstatements      104   

Section 3.15

   Employee Benefit Plans      104   

Section 3.16

   Environmental Matters      105   

Section 3.17

   Security Documents      105   

Section 3.18

   Location of Real Property and Leased Premises; Location of Collateral     
107   

Section 3.19

   Solvency      107   

Section 3.20

   Labor Matters      107   

Section 3.21

   Insurance      108   

Section 3.22

   No Default      108   

Section 3.23

   Intellectual Property; Licenses, etc      108   

Section 3.24

   Senior Indebtedness      108   

Section 3.25

   OFAC      108   

Section 3.26

   Anti-Corruption Laws      108   

 

ARTICLE 4



  

Conditions of Lending

 

  



Section 4.01    All Credit Events      109   

Section 4.02

   Conditions to Effectiveness of Amendment and Restatement      109   

Section 4.03

   Post-Closing Covenant      113   

 

   ii    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE 5   

Affirmative Covenants

 

  



Section 5.01    Existence; Businesses and Properties      114   

Section 5.02

   Insurance      114   

Section 5.03

   Taxes      115   

Section 5.04

   Financial Statements, Reports, etc      115   

Section 5.05

   Litigation and Other Notices      119   

Section 5.06

   Compliance with Laws      119   

Section 5.07

   Maintaining Records; Access to Properties and Inspections; Appraisals;
Collateral Audits      120   

Section 5.08

   Use of Proceeds      121   

Section 5.09

   Compliance with Environmental Laws      121   

Section 5.10

   Further Assurances; Additional Security      121   

Section 5.11

   Cash Management Systems; Application of Proceeds of Accounts      124   

Section 5.12

   Fiscal Year; Accounting      125   

 

ARTICLE 6



  

Negative Covenants

 

  



Section 6.01    Indebtedness      126   

Section 6.02

   Liens      129   

Section 6.03

   Sale and Lease-Back Transactions      133   

Section 6.04

   Investments, Loans and Advances      134   

Section 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions      137   

Section 6.06

   Restricted Payments      140   

Section 6.07

   Transactions with Affiliates      142   

Section 6.08

   Business of the Borrower and the Subsidiaries      144   

Section 6.09

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc      145
  

Section 6.10

   Fixed Charge Coverage Ratio      148   

Section 6.11

   No Other “Designated Senior Debt”      148   

Section 6.12

   Sanctions      148   

Section 6.13

   Anti-Corruption Laws      148   

 

   iii    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE VIA Holdings Negative Covenants  

 

ARTICLE 7



  

Events of Default

 

  



Section 7.01    Events of Default      149   

Section 7.02

   Exclusion of Immaterial Subsidiaries      152   

Section 7.03

   Right to Cure      152   

 

ARTICLE 8



  

The Agents

 

  



Section 8.01    Appointment      153   

Section 8.02

   Delegation of Duties      154   

Section 8.03

   Exculpatory Provisions      155   

Section 8.04

   Reliance by Agents      155   

Section 8.05

   Notice of Default      156   

Section 8.06

   Non-Reliance on Agents and Other Lenders      156   

Section 8.07

   Indemnification      157   

Section 8.08

   Agent in Its Individual Capacity      157   

Section 8.09

   Successor Agents      158   

Section 8.10

   Agents and Arrangers      158   

Section 8.11

   Québec Fondé de Pouvoir Appointment Provisions      158   

 

ARTICLE 9



  

Miscellaneous

 

  



Section 9.01    Notices; Communications      159   

Section 9.02

   Survival of Agreement      160   

Section 9.03

   Binding Effect      161   

Section 9.04

   Successors and Assigns      161   

Section 9.05

   Expenses; Indemnity      166   

Section 9.06

   Right of Set-off      168   

Section 9.07

   Applicable Law      168   

Section 9.08

   Waivers; Amendment      168   

Section 9.09

   Certain Technical Amendments      171   

Section 9.10

   Interest Rate Limitation      171   

Section 9.11

   Entire Agreement      171   

Section 9.12

   WAIVER OF JURY TRIAL      172   

 

   iv    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.13    Severability      172   

Section 9.14

   Counterparts      172   

Section 9.15

   Headings      172   

Section 9.16

   Jurisdiction; Consent to Service of Process      172   

Section 9.17

   Confidentiality      173   

Section 9.18

   Platform; Borrower Materials      174   

Section 9.19

   Release of Liens and Guarantees      174   

Section 9.20

   Judgment Currency      175   

Section 9.21

   USA PATRIOT Act Notice      175   

Section 9.22

   No Liability of the Issuing Banks      175   

Section 9.23

   No Advisory or Fiduciary Responsibility      176   

Section 9.24

   Affiliate Activities      176   

Section 9.25

   Usury Savings Clause      177   

Section 9.26

   Effect of Amendment and Restatement      177   

 

   v    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C    Form of Solvency Certificate Exhibit D-1   
Form of Borrowing Request Exhibit D-2    Form of Swingline Borrowing Request
Exhibit E    Form of Interest Election Request Exhibit F    Form of Mortgage
Exhibit G    Form of Collateral Agreement Exhibit H-1    Form of Revolving Note
Exhibit H-2    Form of Term Note Exhibit I    Form of Compliance Certificate
Exhibit J    Form of Certification of Consolidated Annual Budget Schedule 1.01A
   Acceptable Appraisers (Non-Real Property) Schedule 1.01B-1    Certain
Subsidiaries as of the Original Closing Date Schedule 1.01B-2    Certain
Subsidiaries Schedule 1.01C-1    Mortgaged Properties as of the Original Closing
Date Schedule 1.01C-2    Mortgaged Properties Schedule 1.01D    Certain Existing
Account Debtors Schedule 1.01E    Existing Letters of Credit Schedule 1.01F   
Immaterial Subsidiaries Schedule 1.01G    [Reserved] Schedule 1.01H    Program
Affiliates Schedule 2.01    Commitments Schedule 3.01    Organization and Good
Standing Schedule 3.04    Governmental Approvals Schedule 3.07(b)    Possession
under Leases Schedule 3.07(c)    Intellectual Property Schedule 3.08(a)   
Subsidiaries Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes
Schedule 3.16    Environmental Matters Schedule 3.18(a)    Material Real Estate
Schedule 3.18(b)    Location of Collateral Schedule 3.21    Insurance
Schedule 3.23    Intellectual Property Schedule 4.02(b)    Local Counsel
Schedule 4.02(d)    Certain Collateral Matters Schedule 4.03    Additional
Post-Closing Matters Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens
Schedule 6.04    Investments Schedule 6.07    Transactions with Affiliates
Schedule 9.01    Notice Information

 

   vi    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 3, 2014, is made by and among QUALITY DISTRIBUTION, INC., a Florida
corporation (“Holdings”), QUALITY DISTRIBUTION, LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party hereto from time to time,
BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent (in such
capacity, as further defined in Section 1.01, the “Administrative Agent”) for
the Lenders and as collateral agent (in such capacity, as further defined in
Section 1.01, the “Collateral Agent”) for the Lenders, SUNTRUST BANK and
JPMORGAN CHASE BANK, N.A., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), and REGIONS BANK, as documentation agent (in such
capacity, the “Documentation Agent”).

A. The Borrower is party to that certain Credit Agreement, originally dated as
of August 19, 2011 (as amended, restated or otherwise modified prior to the date
hereof, the “Existing Loan Agreement”), among Holdings, the Borrower, Bank of
America, N.A., as administrative agent and as collateral agent for the lenders,
and the lenders from time to time party thereto, pursuant to which the lenders
and the issuing banks thereunder have made available certain extensions of
credit.

B. The Loan Parties have requested that the Lenders agree to amend and restate
the Existing Loan Agreement to make certain modifications, as set forth below.

C. The Lenders have agreed to make such amendment and restatement upon the terms
and conditions set forth in this Agreement.

Accordingly, in consideration of the mutual conditions and agreements set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, the Lenders, the Administrative Agent, the Collateral
Agent, Holdings and the Borrower hereby agree as follows.

ARTICLE 1

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2010 Second Lien Notes” shall mean those certain Second-Priority Senior Secured
Notes, due 2018, issued by the Note Co-Issuers at any time following October 22,
2010 in an aggregate principal amount not to exceed $275,000,000 (together with
any “tack-on” or “follow-on” notes, whether or not issued under the same
indenture).

“2010 Second Lien Note Documents” shall mean the 2010 Second Lien Notes, the
2010 Second Lien Notes Indenture and the Security Documents (as such term is
defined in the 2010 Second Lien Notes Indenture).

“2010 Second Lien Notes Indenture” shall mean the Indenture under which the 2010
Second Lien Notes are issued, among the Note Co-Issuers and certain of the
Subsidiaries

 

      QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

party thereto and the trustee named therein from time to time (together with any
indenture governing any “tack-on” or “follow-on” notes issued under a separate
indenture), as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“2010 Second Lien Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A., in its capacity as trustee under the 2010 Second Lien Notes
Indenture, and any duly appointed successor in that capacity.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the LIBO Rate for a
30 day interest period as determined on such day, plus 1.00% and (c) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan, Swingline Loan or ABR Term Loan,
as the context may require.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Appraiser” shall mean (a) with respect to the appraisal of any Real
Property, an appraiser selected by the Administrative Agent in accordance with
its standard procedure and in compliance with the applicable requirements of
FIRREA; and (b) with respect to any appraisal other than an appraisal of Real
Property, (i) any person listed on Schedule 1.01A or (ii) any other experienced
and reputable appraiser reasonably acceptable to the Borrower and the
Administrative Agent.

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.

“Account Debtor” shall mean each person obligated on an Account.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

   2    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) (i) one minus (ii) the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent under the Facilities for itself, the Issuing Banks and the
Lenders, and any duly appointed successor in that capacity.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Billing Program” shall mean the administrative services program of
the Borrower made available to Program Affiliates providing for centralized
billings services and the collection and processing of accounts receivable owing
to Program Affiliates.

“Agent Advances” shall mean any Overadvances and Protective Advances.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Co-Syndication Agents and the Documentation Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, amended and restated,
refinanced, supplemented or otherwise modified from time to time.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars or any other currency other than Dollars as may be acceptable to the
Administrative Agent and the Issuing Bank with respect thereto in their sole
discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amortization Commencement Date” shall have the meaning assigned to such term in
Section 2.10(c).

“Applicable Commitment Fee” shall mean for any day, 0.25% per annum; provided,
that on and after the date of delivery of the financial statements and
certificates required by Section 5.04 for the fiscal quarter ended September 30,
2014, the Applicable

 

   3    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Commitment Fee will be (a) 0.25% per annum for each fiscal quarter of the
Borrower during which the Average Utilization is greater than or equal to 50%,
and (b) 0.375% per annum for each fiscal quarter of the Borrower during which
the Average Utilization is less than 50%.

Changes in the Applicable Commitment Fee resulting from changes in Average
Utilization shall become effective on the date of delivery of the relevant
quarterly financial statements required by Section 5.04, beginning with the date
of delivery pursuant to Section 5.04 of financial statements covering the fiscal
quarter ended September 30, 2014, and shall remain in effect until the next
change to be effected pursuant to this paragraph.

“Applicable Margin” shall mean for any day (a) with respect to any Revolving
Facility Loan, 1.75% per annum in the case of any Eurocurrency Loan and
0.75% per annum in the case of any ABR Loan; provided, that on and after the
first Adjustment Date occurring after the Closing Date, and so long as no Event
of Default shall have occurred and be continuing, the Applicable Margin with
respect to Loans will be determined based on Average Excess Availability
pursuant to the Pricing Grid. Notwithstanding anything to the contrary contained
in this clause (a), the Pricing Grid or elsewhere in this Agreement, if it is
subsequently determined that Average Excess Availability as set forth in any
Borrowing Base Certificate for any period is inaccurate by an amount greater
than $5.0 million and the result thereof is that the Lenders received interest
or fees for any period based on an Applicable Margin that is less than that
which would have been applicable had Average Excess Availability been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such Borrowing Base
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Average Excess Availability for such period, and
any shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to Sections 2.13(a), 2.13(b) and 2.13(c) as a result of
such miscalculation of Average Excess Availability shall be due and payable on
the next date on which interest or fees are due and payable under
Section 2.13(a), 2.13(b) or 2.13(c), as applicable; and

(b) in the case of any Term Loan, (i) initially, (A) for Eurocurrency Loans,
3.00% per annum and (B) for ABR Loans, 2.00% per annum and (ii) thereafter, the
percentages per annum set forth in the table below, based upon the Senior
Secured Leverage Ratio as set forth in the most recent financial officer’s
certificate received pursuant to Section 5.04(d) (commencing with the financial
officer’s certificate delivered with respect to the fiscal quarter ended
September 30, 2014):

 

Applicable Margin – Term Loans

 

Pricing Level

   Senior
Secured
Leverage
Ratio      Applicable
Margin
for
Eurodollar
Loans     Applicable
Margin
for ABR
Loans  

I

     > 3.50x         3.00 %      2.00 % 

II

     < 3.50x         2.75 %      1.75 % 

 

   4    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date of the first applicable financial officer’s
certificate received following the Closing Date, pursuant to Section 5.04(d).
Notwithstanding anything to the contrary contained in this clause (b) or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any such financial officer’s certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Margin that is less than that which would have been
applicable had the Senior Secured Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Margin” for any day
occurring within the period covered by such financial officer’s certificate
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by Borrower for the relevant
period as a result of the miscalculation of the Senior Secured Leverage Ratio
shall be deemed to be (and shall be) due and payable, at the time the interest
or fees for the then current period are required to be paid (and shall remain
due and payable until paid in full, together with all amounts owing hereunder),
in accordance with the terms of this Agreement); provided that in the event that
the Borrower shall fail to comply with its obligation to deliver a financial
officer’s certificate in accordance with Section 5.04(d), for the period
commencing on the initial date of such non-compliance and ending on the date of
delivery of the applicable financial officer’s certificate, Level I Pricing in
the above table shall apply.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Availability” shall mean the amount of additional amounts which the Borrower is
entitled to borrow from time to time as Revolving Facility Loans, such amount
being the lesser of (a) the total Revolving Facility Commitments at such time
minus the aggregate Revolving Facility Credit Exposure at such time and (b) the
Borrowing Base at such time (as determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.04, as adjusted in accordance with this Agreement) minus the aggregate
Revolving Facility Credit Exposure at such time. If the aggregate Revolving
Facility Credit Exposure is equal to or greater than the Revolving Facility
Commitments or the Borrowing Base (or the Revolving Facility Commitments have
been terminated), Availability is zero.

 

   5    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Availability Period” shall mean the period from and including the Original
Closing Date to but excluding the earlier of the Revolving Facility Loan
Maturity Date and in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, the date of termination of the Revolving Facility Commitments.

“Availability Triggering Event” shall occur at any time that (a) Availability is
less than the greater of (i) the Dollar amount that is equal to 10.0% of the
Borrowing Base at such time and (ii) $20.0 million, or (b) an Event of Default
shall have occurred and be continuing. Once occurred, an Availability Triggering
Event described in clause (a) of the preceding sentence shall be deemed to be
continuing until such time as the Availability is greater than the greater of
(i) the Dollar amount that is equal to 10.0% of the Borrowing Base at such time
and (ii) $20.0 million, in each case for a period of at least 30
consecutive days.

“Available Unused Commitment” shall mean, as the context may require, (a) with
respect to a Revolving Facility Lender at any time, an amount equal to the
amount by which (i) the Revolving Facility Commitment of such Revolving Facility
Lender at such time exceeds (ii) the Revolving Facility Credit Exposure of such
Revolving Facility Lender at such Time; provided, that with respect to any
Swingline Lender, the Available Unused Commitment of such Lender under the
Revolving Facility at any time shall be reduced by the principal amount of any
Swingline Loans made by such Swingline Lender outstanding at such time.

“Average Excess Availability” shall mean, for any period, an amount, expressed
as a percentage, equal to (a) the daily average Availability for such period
divided by (b) the lesser of (i) the daily average Borrowing Base for such
period and (ii) the daily average Commitments for such period.

“Average Utilization” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average aggregate Revolving Facility Credit
Exposure for such period divided by (b) the daily average Commitments for such
period.

“Bank of America” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Blocked Account” shall have the meaning assigned to such term in
Section 5.11(a).

“Blocked Account Agreement” shall have the meaning assigned to such term in
Section 5.11.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

   6    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Loans of a single Type made on a single date
and, in the case of Eurocurrency Loans, as to which a single Interest Period is
in effect.

“Borrowing Base” shall mean, at any time, an amount (calculated in Dollars)
equal to the sum of the following with respect to the Loan Parties:

(a) 90.0% of the Net Amount of Eligible Accounts, plus

(b) (i) in the case of any Eligible Truck and Trailer Fleet owned by the Loan
Parties as of the most recent appraisal date (and still owned by the Loan
Parties as of the relevant time of determination), 85% of the Net Orderly
Liquidation Value of such Eligible Truck and Trailer Fleet plus (ii) in the case
of any Eligible Truck and Trailer Fleet acquired by the Loan Parties following
the most recent appraisal date (and still owned by the Loan Parties as of the
relevant time of determination) the lesser of (A) 100.0% of the net book value
of such Eligible Truck and Trailer Fleet and (B) 85% of the Net Orderly
Liquidation Value of such Eligible Truck and Trailer Fleet, plus

(c) the lesser of (x) 60.0% of the book value of Eligible Inventory, and
(y) 85.0% of the Net Orderly Liquidation Value of Eligible Inventory, plus

(d) the lesser of (x) the sum of (A) 80% of the fair market value of Eligible
Real Property (as reflected in the most recent appraisal delivered by the
Borrower in 2014, prior to the Closing Date or subsequently delivered pursuant
to Section 5.07(b)) plus (B) 85% of the Net Orderly Liquidation Value of
Eligible Machinery and Equipment, provided, that, on the six-month anniversary
of the Closing Date and each six-month anniversary of the Closing Date
thereafter, such total amount shall be reduced by an amount equal to $800,000;
and (y) the PPE Cap, provided, that, on the six-month anniversary of the Closing
Date and each six-month anniversary of the Closing Date thereafter, such amount
shall be reduced by an amount equal to $800,000 (for the avoidance of doubt, any
reductions to the PPE Cap which occurred prior to the Closing Date pursuant to
the Existing Loan Agreement shall be of no force and effect from and after the
Closing Date), plus

(e) the Eligible Cash Component, plus

(f) 85.0% of Eligible Unbilled Accounts, up to a maximum portion of the
Borrowing Base equal to $2.5 million (determined prior to giving effect to
reductions of the Borrowing Base by the FILO Reserve Shortfall and any Reserves
actually deducted).

 

   7    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

The Borrowing Base shall be reduced by an amount equal to, without duplication,
the FILO Reserve Shortfall for such calculation period and any Reserves which
the Administrative Agent deems necessary in the exercise of its Reasonable
Credit Judgment to maintain with respect to the Loan Parties.

The specified percentages set forth in this definition will not be reduced
without the consent of the Borrower. Any determination by the Administrative
Agent in respect of the Borrowing Base shall be based on the Administrative
Agent’s Reasonable Credit Judgment. The parties understand that the exclusionary
criteria in the definitions of Eligible Accounts, Eligible Inventory, Eligible
Truck and Trailer Fleet, Eligible Machinery and Equipment and Eligible Real
Property, any Reserves that may be imposed as provided herein, any deductions or
other adjustments to determine “lower of cost or market value” and Net Amount of
Eligible Accounts and factors considered in the calculation of Net Orderly
Liquidation Value have the effect of reducing the Borrowing Base, and,
accordingly, whether or not any provisions hereof so state, all of the foregoing
shall be determined without duplication so as not to result in multiple
reductions in the Borrowing Base for the same facts or circumstances.

In connection with the consummation of any acquisition of a business, equipment
or other assets, the Borrower may submit a calculation of the Borrowing Base on
a Pro Forma Basis with adjustments to reflect such acquisition and the Borrowing
Base, and availability under the Revolving Facility shall be increased
accordingly (prior to the completion of title work, in the case of acquired
assets constituting Transportation Equipment) so long as, in the event that
resulting Availability would increase by more than $15.0 million in the
aggregate for all such acquired assets, the Administrative Agent shall have
completed its review of such acquired assets, including receipt of new (or, if
agreed to by the Administrative Agent, recently completed) appraisals or updates
of appraisals from one or more Acceptable Appraisers as the Administrative Agent
shall require in its Reasonable Credit Judgment with respect to any such
acquired assets prior to the consummation of such acquisition. It is agreed,
with respect to any acquisition of a business, equipment or other assets, that
(i) Net Orderly Liquidation Value with respect to any such acquired business,
equipment or other assets shall be based on new appraisals or updates of
appraisals from one or more Acceptable Appraisers, if required by the
Administrative Agent (subject to the preceding sentence) or if not required, the
appraisals or updates thereof then existing with respect to the applicable class
of eligible assets, (ii) the Borrower shall, for the avoidance of doubt, be
allowed to utilize any increase in the Borrowing Base resulting from such
adjustment for the purpose of funding the purchase of such acquired assets,
(iii) if such additional assets are of a different type of collateral than the
existing assets included in the Borrowing Base, such additional assets may be
subject to different advance rates or eligibility criteria or may require the
imposition of additional Reserves with respect thereto as the Administrative
Agent shall in its Reasonable Credit Judgment require, (iv) subject to the
provisions of Section 5.10, the Administrative Agent shall have received in form
ready for filing or custody all UCC financing statements or possessory
collateral to ensure that the Collateral Agent has a perfected and continuing
security interest in and a first-priority Lien (subject to any Liens, other than
Liens permitted pursuant to Section 6.02(z), that are Permitted Encumbrances) on
such acquired assets (other than required title work relating to any acquired
assets constituting Transportation Equipment) and (v) with respect to any
acquired assets constituting Transportation Equipment, such assets shall
subsequently be excluded from the Borrowing Base to the extent the required
title work is not completed within 90 days after the consummation of such
acquisition.

 

   8    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Borrower, substantially in the form of Exhibit B (or another form
acceptable to the Administrative Agent and the Borrower) setting forth the
calculation of the Borrowing Base, including a calculation of each component
thereof (including, to the extent the Borrower has received notice of any such
Reserve from the Administrative Agent, any of the Reserves included in such
calculation) and a calculation of the FILO Base Amount, including a calculation
of each component thereof (including, to the extent the Borrower has received
notice of any such Reserve from the Administrative Agent, any of the Reserves
included in such calculation) and the FILO Reserve Shortfall, all in such detail
as shall be reasonably satisfactory to the Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall be made by the Borrower and certified to the
Administrative Agent.

“Borrowing Minimum” shall mean $500,000, except in the case of Swingline Loans,
$250,000.

“Borrowing Multiple” shall mean $500,000, except in the case of Swingline Loans,
$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Canadian Collateral Agreements” shall mean the (i) the deed of hypothec and
issue of bonds dated as of August 19, 2011 granted by Quality Carriers, Inc. in
favor of the Collateral Agent, acting as fondé de pouvoir (within the meaning of
Article 2692 of the CCQ), (ii) the 25% demand bond issued or to be issued to the
Collateral Agent pursuant to the deed of hypothec and issue of bonds mentioned
above, and (iii) the pledge of bond agreement dated as of August 19, 2011
between Quality Carriers, Inc. and the Collateral Agent, on behalf of itself and
the Secured Parties, entered into in connection with the foregoing.

“Canadian Dollars” or “C$” shall mean the lawful money of Canada.

 

   9    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person net of the amount of proceeds received by such person from
dispositions of Tractor Trailers during such period, provided, however, that
Capital Expenditures for the Borrower and the Subsidiaries shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests (other than Permitted Cure Securities) of, or a cash capital
contribution to, the Borrower after the Closing Date,

(b) Capital Expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such Capital Expenditures are
made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Borrower and the Subsidiaries within 15 months of receipt of
such proceeds (or, if not made within such period of 15 months, are committed to
be made during such period),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition,

(h) [Reserved], or

(i) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).

 

   10    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions and the expensing of any non-recurring bridge,
commitment or other financing fees, including those paid in connection with the
Transactions or any amendment of this Agreement, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements, (d) cash interest
income of the Borrower and its Subsidiaries for such period and (e) the
accretion or accrual of discounted liabilities during such period.

“Cash Management Obligations” shall have the meaning assigned to such term in
the Collateral Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

“CFC Holdco” shall mean a Subsidiary that holds no material assets other than
Equity Interests of Subsidiaries that are CFCs and/or Equity Interests of Wholly
Owned Subsidiaries that are CFC Holdcos.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the Board of Directors of Holdings or a Permitted
Holder, (B) appointed by directors so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under any
Second Lien Notes Indenture, the 2010 Second Lien Notes Indenture (to the extent
still outstanding), any Material Indebtedness or any Permitted Refinancing
Indebtedness in respect of any of the foregoing or any Disqualified Stock with
an aggregate liquidation preference in excess of $20.0 million; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Original Closing Date),
shall have acquired beneficial ownership of 50% or more on a fully diluted basis
of the voting interest in Holdings’ Equity Interests.

 

   11    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Original Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Closing Date or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Closing Date; provided,
however, that notwithstanding anything herein to the contrary, (x) all requests,
rules, guidelines or directives under or issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act, all interpretations
and applications thereof and any compliance by a Lender or Issuing Bank with any
request or directive relating thereto and (y) all requests, rules, guidelines or
directives promulgated under or in connection with, all interpretations and
applications of, or and any compliance by a Lender or Issuing Bank with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case under clause (x) and (y) be deemed to be a “Change in Law,”
regardless of the date adopted, issued, promulgated or implemented.

“Charges” shall have the meaning assigned to such term in Section 9.10.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Term Loans, Incremental Revolving Facility Commitments (of a Class), Extended
Revolving Facility Loans (of the same Extension Series and any related swingline
loans thereunder) or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Facility
Commitment, a Term Commitment, an Incremental Revolving Facility Commitment (of
a Class), an Extended Revolving Facility Commitment (of the same Extension
Series and any related swingline commitment thereunder) or a Swingline
Commitment, and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment of any such Class.

“Closing Date” shall mean the date on which all conditions precedent to the
effectiveness of the amendment and restatement of the Existing Loan Agreement in
the form of this Agreement, as set forth in Section 4.02 have been satisfied or
waived.

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in the Security Documents
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.

 

   12    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor in possession of Inventory or
Equipment, in form reasonably approved by the Administrative Agent.

“Collateral Agent” shall mean Bank of America, in its capacity as collateral
agent under the Facilities for itself, the Issuing Banks and the Lenders, and
any duly appointed successor in that capacity.

“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit G, among Holdings, the Borrower, each Subsidiary Loan Party, the
Administrative Agent and the Collateral Agent.

“Collateral Agreements” shall mean the collective reference to the Collateral
Agreement and the Canadian Collateral Agreements.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(g)):

(a) on the Original Closing Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Subsidiary Loan Party, counterparts of
each Collateral Agreement duly executed and delivered on behalf of such person
and (ii) an Acknowledgment and Consent in the form attached to each Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in each Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;

(b) on the Original Closing Date, (i) the Collateral Agent shall have received
(A) a pledge of all the issued and outstanding Equity Interests of (x) the
Borrower, (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01B-1) owned on the Original Closing Date directly by the Borrower or
any Subsidiary Loan Party and (z) each Foreign Subsidiary that is directly owned
by the Borrower or any Subsidiary Loan Party and that is not a CFC and (B) a
pledge of 65% of the outstanding voting Equity Interests and 100% of the
non-voting Equity Interests of each “first tier” Foreign Subsidiary that is a
CFC that is directly owned by any Loan Party (other than Subsidiaries listed on
Schedule 1.01B-1), and (ii) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;1

 

1 NTD: These changes are just to remain consistent with the statement as to the
situation on the Original Closing Date, and are not intended to change the
agreed deal going forward in any way.

 

   13    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) (i) all Indebtedness of Holdings, the Borrower and each Domestic Subsidiary
having, in the case of each instance of Indebtedness, an aggregate principal
amount in excess of $1.0 million (other than (A) intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of Holdings and its Subsidiaries or (B) to the extent
that a pledge of such promissory note or instrument would violate applicable
law) that is owing to any Loan Party shall be evidenced by a promissory note or
an instrument and shall have been pledged pursuant to each Collateral Agreement
(or other applicable Security Documents as reasonably required by the Collateral
Agent), and (ii) the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Original Closing Date, the Collateral Agent shall have received supplements to
the applicable Collateral Agreement, in the forms specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by Holdings, the Borrower or a Subsidiary Loan Party after the
Original Closing Date, subject to Section 5.10(g), the Collateral Agent shall
have received, as promptly as practicable following a request by the Collateral
Agent, a Foreign Pledge Agreement, duly executed and delivered on behalf of such
Foreign Subsidiary and the direct parent company of such Foreign Subsidiary;

(f) after the Original Closing Date, (i)(A) all the outstanding Equity Interests
of any person that becomes a Subsidiary Loan Party after the Original Closing
Date and (B) subject to Section 5.10(g), all the Equity Interests that are
acquired by a Loan Party after the Original Closing Date, shall have been
pledged pursuant to each Collateral Agreement or a Foreign Pledge Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
voting Equity Interests and 100% of the issued and outstanding non-voting Equity
Interests of any “first tier” Subsidiary that is a CFC Holdco or any “first
tier” Foreign Subsidiary that is a CFC, in each case, directly owned by such
Loan Party be pledged to secure Obligations of the Borrower, and in no event
shall any of the issued and outstanding Equity Interests of any Subsidiary that
is a CFC or CFC Holdco that is not a “first tier” Subsidiary of a Loan Party be
pledged to secure Obligations, and (ii) the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code and PPSA financing statements (or
other appropriate equivalents), and filings with the United States Copyright
Office and the United States Patent and Trademark Office, and all other actions
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall

 

   14    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Security Document; provided that with
respect to security interests in Transportation Equipment represented by
certificates of title, the requirements of this clause (g) shall be deemed to be
satisfied to the extent the Loan Parties have complied with Section 5.10(h);

(h) on the Original Closing Date, subject to Section 5.10(i), the Collateral
Agent shall have received (i) counterparts of each Mortgage to be entered into
with respect to each Mortgaged Property set forth on Schedule 1.01C-1 duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing and (ii) such other documents including, but
not limited to, any consents, agreements and confirmations of third parties, as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property;

(i) on the Original Closing Date, subject to Section 5.10(i), the Collateral
Agent shall have received (i) a policy or policies or marked-up unconditional
binder of title insurance, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each
applicable Mortgage to be entered into on the Original Closing Date as a valid
first Lien on the Mortgaged Property described therein, free of any other Liens
except Permitted Liens, together with such customary endorsements (including
zoning endorsements where reasonably appropriate and available), coinsurance and
reinsurance as the Collateral Agent may reasonably request, and with respect to
any such property located in a state in which a zoning endorsement is not
available, a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent, and (ii) a survey of each
Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Such Surveys shall be certified to Borrower, the
Collateral Agent and the title company, and shall meet minimum standard detail
requirements for ALTA/ACSM Land Title Surveys in all material respects and shall
be sufficient and satisfactory to the title company so as to enable the title
company to issue coverage over all general survey exceptions and to issue all
endorsements reasonably requested by the Collateral Agent. All such Surveys
shall be dated (or redated) not earlier than six months prior to the date of
delivery thereof;

(j) evidence of the insurance required by the terms of this Agreement and,
subject to Section 5.10(i), the Mortgages;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(l) after the Original Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

 

   15    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

For the avoidance of doubt since, as of the Closing Date, CFC Holdcos are not
required to be Guarantors hereunder, provided, that (x) Mexico Investments,
Inc., a Florida corporation, shall not be released from its Guarantee of the
Obligations and from its obligations under each of the Collateral Agreements to
which it is a party, and (y) the pledge of the outstanding voting Equity
Interests in Mexico Investments, Inc. shall not be reduced to a pledge of 65% of
its outstanding voting Equity Interests until such time as the Borrower delivers
a duly executed notice to the Administrative Agent certifying that Mexico
Investments, Inc. is no longer a guarantor or pledgor under the 2010 Second Lien
Note Documents or under any Second Lien Note Documents. The Administrative Agent
and the Collateral Agent each agree that, upon receipt of such notice, it shall
take such actions as are reasonably necessary or advisable to effect such
releases, in each case at the Borrower’s expense.

“Collateral Audit” shall mean a collateral examination of the accounts
receivable, accounts payable, books and records and the accounting systems,
policies and procedures of the Borrower and its Subsidiaries from a third-party
consultant reasonably satisfactory to the Administrative Agent and the Borrower,
the results of which shall be in a form and prepared on a basis reasonably
satisfactory to the Administrative Agent.

“Collateral Test Triggering Event” shall occur at any time that Availability is
less than 25% of the lesser of (a) the Borrowing Base and (b) the aggregate
amount of Revolving Facility Commitments at such time. Once occurred, a
Collateral Test Triggering Event shall be deemed to be continuing until such
time as Availability is greater than or equal to 25% of the lesser of (a) the
Borrowing Base and (b) the aggregate amount of Revolving Facility Commitments
for 30 consecutive days.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Revolving Facility Lender, its
Revolving Facility Commitment (including any Incremental Revolving Facility
Commitment); (b) with respect to any Swingline Lender, its Swingline Commitment;
and (c) with respect to any Term Lender, its Term Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall

 

   16    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(a) be entitled to receive any greater amount pursuant to Section 2.15, 2.16,
2.17 or 9.05 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with any acquisition, excess pension charges, acquisition
integration costs, facilities opening costs, and any fees, expenses, charges or
change in control payments related to any acquisition (including any
transition-related expenses incurred before, on or after the Original Closing
Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period and (B) the Net Income for such period shall include any ordinary
course dividend, distribution or other payment in cash received from any person
in excess of the amounts included in clause (A),

 

   17    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the
Original Closing Date or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to Statement of Financial Accounting Standards No. 142 or 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141, shall be excluded,

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) [Reserved],

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded; provided that any proceeds of such
reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (xiv), and

(xv) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

   18    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the most recent consolidated balance sheet of the Borrower as of
such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Corrective Extension Amendment” shall have the meaning provided in
Section 2.23(e).

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans, participations in respect of Letters of Credit or
participations in respect of Swingline Loans required to be funded by it
hereunder within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent
shall be specifically identified in such writing) has not been satisfied,
(b) has otherwise failed to pay over to the Agents or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, (c) has notified any
Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (d) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to confirm in writing to the Administrative Agent and the
Borrower that it will (and is financially able to) comply with its funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or

 

   19    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent sale of any such Designated Non-Cash
Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Maturity Date and (y) the date on which the Loans and all other Obligations that
are accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms provides that obligations
thereunder will (or upon commercially reasonable terms may) be satisfied by
delivery of Equity Interests that are not Disqualified Stock shall not be deemed
to be Disqualified Stock.

 

   20    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a subsidiary listed on Schedule 1.01B-2.

“Dominion Account” shall have the meaning assigned to such term in Section 5.11.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (vi) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including such fees, expenses or charges related to the Obligations and any
amendment or other modification of the Obligations or other Indebtedness,

 

21



--------------------------------------------------------------------------------

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, facility
consolidations, retention, severance, systems establishment costs and excess
pension charges); provided, that with respect to each business optimization
expense or other restructuring charge or reserve, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate specifying and
quantifying such expense, charge or reserve, and

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Eligible Accounts” shall mean all Accounts of the Loan Parties reflected in the
most recent Borrowing Base Certificate, except any Account with respect to which
any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its sole discretion elects to include such Account). No
Account shall be an Eligible Account if:

(i) it arises out of a sale made or services rendered by the applicable Loan
Party to a direct or indirect parent or Subsidiary of such Loan Party or, if not
on arm’s length terms, any other Affiliate of such Loan Party or to a person
controlled by an Affiliate of such Loan Party; or

(ii) it remains unpaid more than 60 days after the original due date shown on
the invoice or more than 120 days after the original invoice date; or

(iii) the total unpaid Accounts of the Account Debtor to the Loan Parties exceed
50% of the respective net amount of all Eligible Accounts owned by the Loan
Parties but only to the extent of such excess; or

(iv) any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or

(v) the Account Debtor is also a creditor or supplier of the owner of such
Account, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to the owner of such Account, or the
Account otherwise is or may become subject to right of setoff by the Account
Debtor; provided, that any such Account shall be ineligible under this
clause only to the extent of such contract, dispute, claim, setoff or similar
right; or

 

   22    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(vi) (A) the Account Debtor has commenced a voluntary case under the U.S.
federal bankruptcy laws or has taken any action, legal proceeding or other step
in relation to its winding-up, dissolution, administration or reorganization,
(B) made an assignment, composition or arrangement for the benefit of creditors,
or a decree or order for relief (including by way of suspension of payments,
moratorium of indebtedness and/or suspension of rights of enforcement) has been
entered by a court having jurisdiction in the premises in respect of the Account
Debtor in an involuntary case under the federal bankruptcy laws (or any other
applicable insolvency laws in any jurisdiction) as now constituted or hereafter
amended, or any other petition or other application for relief under the U.S.
federal bankruptcy laws (or any other applicable insolvency laws in any
jurisdiction), as now constituted or hereafter amended, has been filed against
or by the Account Debtor or (C) if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator, custodian, administrator receiver or manager, administrative
receiver, interim receiver, sheriff, monitor, sequestrator or similar officer or
fiduciary to be appointed for it or for all or a significant portion of its
assets or affairs; provided, that (I) the Administrative Agent may, in its sole
discretion, include Accounts from Account Debtors subject to such proceedings if
and to the extent that such Accounts are fully covered by credit insurance,
letters of credit or other sufficient third-party credit support, or are
otherwise deemed by the Administrative Agent not to pose an unreasonable risk of
non-collectibility and (II) Accounts of an Account Debtor subject to such
proceedings will be Eligible Accounts so long as (1) such Account Debtor has
received “debtor in possession” financing reasonably satisfactory to the
Administrative Agent, (2) Accounts of such Account Debtor that are Eligible
Accounts may not exceed $100,000 in the aggregate (and all such Accounts that
are Eligible Accounts in accordance with clause (II) of this proviso may not
exceed $500,000 in the aggregate) and (3) such Accounts do not remain unpaid
more than 45 days after the original due date shown on the invoice or more than
75 days after the original invoice date; or

(vii) it arises from a sale made or services rendered to an Account Debtor that
is headquartered or organized outside the United States (which throughout this
Agreement, for purposes of determining the Borrowing Base, shall include Puerto
Rico) or Canada which (along with other similar Accounts) exceeds $5.0 million
in the aggregate for all such Account Debtors, unless backed by a letter of
credit, credit insurance, guaranty, acceptance or similar terms acceptable to
the Administrative Agent in its sole discretion (it being understood that if any
Account Debtor which is organized or headquartered in the United Kingdom,
Austria, Belgium, Denmark, Finland, France, Germany, Greece, Holland, Ireland,
Italy, Luxembourg, Mexico, Norway, Portugal, Spain, Sweden, or Switzerland has
significant assets or operations in the United States (as reasonably determined
by the Administrative Agent, it being agreed that the existing Account Debtors
of the Loan Parties as of the Original Closing Date set forth on Schedule 1.01D
are deemed to meet such requirements), whether through a subsidiary or
otherwise, such Account Debtor shall be deemed to be headquartered or organized
in the United States); or

 

   23    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(viii) (1) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) it is subject to a reserve established by the
applicable Loan Party for potential returns or refunds, to the extent of such
reserve; or

(ix) it is reissued in respect of partial payment, including, without
limitation, debit memos and charge backs (it being understood that this
paragraph (ix) shall only apply with respect to, and to the extent of, such
partial payment); or

(x) any Accounts with respect to which an invoice has not been sent to the
applicable Account Debtor (including, for the avoidance of doubt, any Eligible
Unbilled Accounts, which shall not in any event constitute “Eligible Accounts”);
or

(xi) it is payable in any currency other than in Dollars or an Canadian Dollars;
or

(xii) to the extent constituting the obligation of an Account Debtor in respect
of interest, service or similar charges or fees; or

(xiii) the Account Debtor is the United States of America or Canada, unless the
applicable Loan Party assigns its right to payment of such Account to the
Collateral Agent, in a manner satisfactory to the Administrative Agent, in its
Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended, or the Financial
Administration Act (Canada), as the case may be; or

(xiv) it is not at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

(xv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Loan Party and accepted by the Account
Debtor or the Account otherwise does not represent a final sale by the Borrower
or the applicable Subsidiary in the ordinary course of business; or

(xvi) the Account is evidenced by chattel paper, note payable or an instrument
of any kind, or has been reduced to judgment; or

(xvii) the applicable Loan Party or a Subsidiary of the applicable Loan Party
has made any agreement with the Account Debtor for any extension, compromise,
settlement or modification of the Account or deduction therefrom, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment and which discounts or allowances are reflected in the
calculation of the face value of each invoice related to such Account; or

(xviii) the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States); or

 

   24    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(xx) 50.0% or more of all Accounts owing from the Account Debtor or its
Affiliates are not Eligible Accounts hereunder by reason of applicability of
clause (ii) above; or

(xxi) the Account Debtor of such Account is subject to Sanctions or is on a
Specially Designated Nationals and Blocked Persons List maintained by OFAC, or
any other list of prohibited persons maintained by OFAC.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until five (5) days following the date on
which the Administrative Agent gives notice to the Borrower of such
ineligibility.

The Administrative Agent reserves the right, at any time and from time to time
after the Original Closing Date, to adjust any of the exclusionary criteria set
forth above and to establish new criteria, in its Reasonable Credit Judgment
(based on an analysis of material facts or events first occurring, or first
discovered by the Administrative Agent, after the Original Closing Date),
subject to the approval of Super Majority Lenders in the case of adjustments or
new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on the Original Closing
Date. The Administrative Agent acknowledges that as of the Original Closing Date
it does not know of any circumstance or condition with respect to the Accounts
that would require the adjustment or imposition of any of the exclusionary
criteria set forth above.

“Eligible Cash Component” shall mean the aggregate of (a) 100% of the cash
deposits held in demand deposit accounts, and money market accounts, (b) 100% of
time deposits and certificates of deposit issued by the Administrative Agent or
an affiliate thereof, (c) 95% of time deposits and certificates of deposit
issued by a Qualifying Financial Institution (other than the Administrative
Agent), and (d) 95% of any interests in any domestic money market fund sponsored
by a registered broker dealer or mutual fund distributor that is in compliance
with the requirements set forth in paragraph (g) of the definition of Permitted
Investments, in each case only if such cash, money market investments, time
deposits and certificates of deposit are held in a blocked deposit, securities
or custody account (including, in respect of any cash deposits, a Blocked
Account) (A) maintained with the Administrative Agent at a branch within the
United States, (B) subject to effective security documentation and filings, in
form and substance satisfactory to Administrative Agent, that provide the
Administrative Agent with an unencumbered, perfected first priority security
interest in and lien on such funds, certificates of deposit and other
investments, (C) in the case of any Blocked Account, subject to a Blocked
Account Control Agreement and (D) in the case of any money market investments,
time deposits and certificates of deposit, subject to a control agreement which
at all times gives the Administrative Agent exclusive access and control for
withdrawal purposes, to the exclusion of the Borrower, and precluding the
Borrower from withdrawing or otherwise giving any

 

   25    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

instructions in connection therewith without the Administrative Agent’s prior
written consent (such consent not to be unreasonably withheld if (1) upon and
after giving effect to such withdrawal, no Default or Event of Default would
occur and be continuing and (2) immediately after such withdrawal (for the
avoidance of doubt, including after giving effect to any recalculation of the
Borrowing Base upon giving effect to such withdrawal), Availability would be a
positive number.

“Eligible Inventory” shall mean all Inventory of the Loan Parties reflected in
the most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its sole discretion elect to include such Inventory). No
Inventory shall be Eligible Inventory if:

(i) it is not raw materials or finished goods; or

(ii) it is not in good, useable and saleable condition; or

(iii) it is slow-moving, obsolete, defective or unmerchantable; or

(iv) it is not of a type held for sale by the applicable Loan Party in the
ordinary course of business; or

(v) it is held on consignment; or

(vi) it is manufactured, assembled or otherwise produced in violation of the
Fair Labor Standards Act where applicable and subject to the “hot goods”
provisions contained in Title 25 U.S.C. 215(a)(i); or

(vii) that is not covered by casualty insurance reasonably acceptable to the
Administrative Agent; or

(viii) it consists of goods that have been returned by the buyer; or

(ix) it has been shipped to a customer (even if on a consignment or “sale or
return” basis); or

(x) it is represented by a negotiable document of title; or

(xi) it does not meet in all material respects all standards imposed by any
Governmental Authority; or

(xii) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(xiii) it is not at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

 

   26    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(xiv) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Inventory situated at a
location not owned by a Loan Party will be Eligible Inventory if the Collateral
Agent has received a Collateral Access Agreement with respect to such location
(and, if no such Collateral Access Agreement has been received with respect to
such location, such Inventory will nevertheless be Eligible Inventory but the
Administrative Agent may impose Rent Reserves); or

(xv) it is located outside of the United States of America or Canada; provided,
that the Administrative Agent may in its sole discretion include as Eligible
Inventory any Inventory which is in transit outside the United States of America
or Canada being transported to a customer of a Loan Party in the ordinary course
of such Loan Parties’ business; or

(xvi) such Inventory constitutes operating supplies, packaging or shipping
materials, cartons, repair parts, labels or miscellaneous spare parts or other
such materials not considered for sale in the ordinary course of business; or

(xvii) such Inventory is subject to the intellectual property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Administrative Agent determines, in its Reasonable Credit Judgment, that upon an
Event of Default such Inventory could be liquidated without assistance or
interference from, or the payment of money to, such third party; or

(xviii) such Inventory has been acquired from a person subject to Sanctions or
is on the Specially Designated Nationals and Blocked Persons List maintained by
OFAC, or any other list of prohibited persons maintained by OFAC.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until five (5) days following the date on
which the Administrative Agent gives notice to the Borrower of such
ineligibility.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Reasonable Credit Judgment (based on
an analysis of material facts or events first occurring, or first discovered by
the Administrative Agent, after the Closing Date), subject to the approval of
the Super-Majority Lenders in the case of adjustments or new criteria which have
the effect of making more credit available than would be available based upon
the criteria in effect on the Closing Date. The Administrative Agent
acknowledges that as of the Closing Date it does not know of any circumstance or
condition with respect to the Inventory that would require the adjustment or
imposition of any of the exclusionary criteria set forth above.

 

   27    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Eligible Machinery and Equipment” shall mean all Equipment of the Loan Parties
reflected in the most recent Borrowing Base Certificate, except any Equipment
with respect to which any of the exclusionary criteria set forth below applies
(unless the Administrative Agent in its sole discretion elects to include such
Equipment). No Equipment shall be Eligible Machinery and Equipment if:

(i) the Borrower or a Loan Party does not have good, valid and marketable title
thereto; or

(ii) it is not located in the United States or Canada; or

(iii) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Equipment situated at a
location not owned by a Loan Party will be Eligible Machinery and Equipment if
the Collateral Agent has received a Collateral Access Agreement with respect to
such location (and, if no such Collateral Access Agreement has been received
with respect to such location, such Equipment will nevertheless be Eligible
Machinery and Equipment but the Administrative Agent may impose Rent Reserves
with respect to such location); or

(iv) it is not at all times subject to the Collateral Agent’s duly perfected
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

(v) it is obsolete, unmerchantable or is not in good working condition; or

(vi) it is damaged or defective and is not repairable; or

(vii) it is located at an outside repair facility (unless payables in respect
thereof are reserved); or

(viii) it is not serviced or maintained in accordance with industry standards;
or

(ix) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(x) it does not meet in all material respects all standards imposed by any
applicable Governmental Authority; or

(xi) it is not used or held for sale in the ordinary course of the applicable
Loan Party’s business; or

(xii) it is not covered by casualty insurance reasonably acceptable to the
Administrative Agent.

If any Equipment at any time ceases to be Eligible Machinery and Equipment, such
Equipment shall promptly be excluded from the calculation of the Borrowing Base;
provided, however, that if any Equipment ceases to be Eligible Machinery and
Equipment because of the adjustment of or imposition of new exclusionary
criteria pursuant to the succeeding paragraph, the Administrative Agent will not
require exclusion of such Equipment from the Borrowing Base until five (5) days
following the date on which the Administrative Agent gives notice to the
Borrower of such ineligibility.

 

   28    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

The Administrative Agent reserves the right, at any time and from time to time
after the Original Closing Date, to adjust any of the exclusionary criteria set
forth above and to establish new criteria, in its Reasonable Credit Judgment
(based on an analysis of material facts or events first occurring, or first
discovered by the Administrative Agent, after the Original Closing Date),
subject to the approval of the Super-Majority Lenders in the case of adjustments
or new criteria which have the effect of making more credit available than would
be available based upon the criteria in effect on the Original Closing Date. The
Administrative Agent acknowledges that as of the Original Closing Date it does
not know of any circumstance or condition with respect to the Equipment that
would require the adjustment or imposition of any of the exclusionary criteria
set forth above.

“Eligible Real Property” shall mean real estate (fee simple title) owned by a
Loan Party, and listed on Schedule 1.01C-2 hereto on the Closing Date, as to
which:

(i) environmental audits in form and substance reasonably acceptable to the
Administrative Agent have been received by the Administrative Agent,

(ii) the Collateral Agent holds a perfected first-priority Lien pursuant to a
Mortgage or (with respect to any such property acquired (or subjected to a Lien
to secure the Obligations) after the Closing Date) an Additional Mortgage, in
each case subject only to Liens permitted pursuant to Sections 6.02 (b), (d),
(e), (h), (k), (l) and (m);

(iii) the Administrative Agent has received a Survey, a title insurance policy
and all other documentation required pursuant to the Collateral and Guarantee
Requirement and/or Section 5.10(c), as applicable;

(iv) no condemnation or taking by eminent domain shall have occurred nor shall
any notice of any pending or threatened condemnation or eminent domain
proceeding against the relevant premises has been delivered to the owner or
lessee thereof that would materially adversely affect the use, operation or
value of such premises; and

(v) the fair market value in respect of which is reflected in an appraisal
delivered to the Administrative Agent and performed by an Acceptable Appraiser.

Notwithstanding anything in clauses (ii) and (iii) of this definition of
“Eligible Real Property” to the contrary, each Mortgaged Property set forth on
Schedule 1.01C-2 will be Eligible Real Property so long as the Borrower and its
Material Subsidiaries are in compliance with Section 5.10(i).

If any real estate at any time (i) ceases to be Eligible Real Property or
(ii) ceases to be operated by the Borrower, a Subsidiary of the Borrower or a
Program Affiliate for a period of time exceeding six consecutive
calendar months, such real estate shall promptly be excluded from the
calculation of the Borrowing Base; provided, that real estate excluded from the
Borrowing Base pursuant to the foregoing clause (ii) in respect of which an
appraisal performed

 

   29    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

by an Acceptable Appraiser is delivered to the Administrative Agent shall be
included in the Borrowing Base notwithstanding any failure to be operated by the
Borrower, a Subsidiary of the Borrower or a Program Affiliate; provided further
that if the appraisal in respect of real estate excluded from the Borrowing Base
pursuant to the foregoing clause (ii) is dated more than six months, then such
real estate shall be reappraised by an Acceptable Appraiser within three months
after such property has ceased to be operated by the Borrower, a Subsidiary of
the Borrower or a Program Affiliate.

“Eligible Truck and Trailer Fleet” shall mean all Transportation Equipment of
the Loan Parties reflected in the most recent Borrowing Base Certificate and
that is revenue earning equipment, or is classified as “revenue earning
equipment” or “held for sale” in the consolidated financial statements of
Holdings and its Subsidiaries, except any Transportation Equipment with respect
to which any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its sole discretion elects to include such
Transportation Equipment). No Transportation Equipment shall be Eligible Truck
and Trailer Fleet if:

(i) the Borrower or a Loan Party does not have good, valid and marketable title
thereto; or

(ii) it is not at all times subject to the Collateral Agent’s duly perfected,
first-priority security interest or is subject to a Lien that is not a Permitted
Encumbrance; or

(iii) it is located outside the United States or Canada, unless such
Transportation Equipment is in transit in Mexico for fewer than ten
consecutive days; provided, that the Administrative Agent may in its sole
discretion include as Eligible Truck and Trailer Fleet any Transportation
Equipment which is in transit outside the United States, Canada or Mexico
transporting goods to or from a customer of a Loan Party in the ordinary course
of such Loan Parties’ business; or

(iv) it is located in a public warehouse or in possession of a bailee or in a
facility leased by such Loan Party; provided that Transportation Equipment
situated at a location not owned by a Loan Party will be Eligible Truck and
Trailer Fleet if the Collateral Agent has received a Collateral Access Agreement
with respect to such location (and, if no such Collateral Access Agreement has
been received with respect to such location, such Transportation Equipment will
nevertheless be Eligible Truck and Trailer Fleet but the Administrative Agent
may impose Rent Reserves); or

(v) such Transportation Equipment is represented by a certificate of title,
unless (1) the applicable Loan Party shall have delivered the certificate of
title for such Transportation Equipment to the Collateral Agent (or its
sub-agent), (2) the certificate of title for such Transportation Equipment shall
be at all times registered with the applicable Governmental Authority showing
“Bank of America, N.A., as Collateral Agent” as the lienholder thereon in the
manner prescribed in the applicable jurisdiction, and the Collateral Agent shall
have received evidence thereof reasonably satisfactory to it, (3) if necessary
to perfect in any jurisdiction, the Liens referred to in preceding
clause (2) shall be identified on a notice of lien or other filing made in the
appropriate filing office in the

 

   30    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

applicable jurisdiction and (4) all applicable fees in connection with the
activities described in preceding subclauses (1), (2) and (3) shall have been
paid by the Loan Parties, such that as a result of the actions described in
preceding subclauses (1), (2), (3) and/or (4), such Transportation Equipment is
subject to a duly perfected, first-priority security interest in favor of the
Collateral Agent; provided that (I) with respect to Transportation Equipment
titled in Illinois and owned by the Loan Parties as of the Closing Date, if the
Loan Parties have delivered a duly completed application to the applicable
Governmental Authority to complete the actions specified in the preceding
subclause (2) and paid all applicable fees in connection therewith prior to the
Fleet Filing Date, the preceding subclauses (2) and (4) shall not be applicable
until such time as the certificates of title resulting from such application are
received by the Collateral Agent (or its sub-agent), (II) this clause (v) shall
not apply to Transportation Equipment titled in Québec and (III) notwithstanding
anything in this clause (v) to the contrary, acquired assets constituting
Transportation Equipment shall be included in the Borrowing Base prior to the
completion of title work in accordance with the last paragraph of the definition
of “Borrowing Base”; or

(vi) it is obsolete, unmerchantable or is not in good working condition; or

(vii) it is damaged or defective and is not repairable (unless the
Administrative Agent in its sole discretion elects to include such
Transportation Equipment); or

(viii) it is not serviced or maintained in accordance with industry standards;
or

(ix) it does not conform in all material respects to any covenants, warranties
and representations set forth in this Agreement; or

(x) it does not meet in all material respects all standards set by any
applicable Governmental Authority; or

(xi) it is not either used or held for sale in the ordinary course of the
applicable Loan Party’s business; or

(xii) it is not covered by casualty insurance reasonably acceptable to the
Administrative Agent.

Notwithstanding anything in clause (v) of this definition of “Eligible Truck and
Trailer Fleet” to the contrary, all Transportation Equipment of the Loan Parties
will be Eligible Truck and Trailer Fleet so long as the Borrower and its
Material Subsidiaries are in compliance with Section 5.10(h).

If any Transportation Equipment at any time ceases to be Eligible Truck and
Trailer Fleet, such Transportation Equipment shall promptly be excluded from the
calculation of the Borrowing Base; provided, however, that if any Transportation
Equipment ceases to be Eligible Truck and Trailer Fleet because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Transportation Equipment from the Borrowing Base until five (5) days
following the date on which the Administrative Agent gives notice to the
Borrower of such ineligibility.

 

   31    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

The Administrative Agent reserves the right, at any time and from time to time
after the Original Closing Date, to adjust any of the exclusionary criteria set
forth above and to establish new criteria, in its Reasonable Credit Judgment
(based on an analysis of material facts or events first occurring, or first
discovered by the Administrative Agent, after the Original Closing Date),
subject to the approval of Super-Majority Lenders in the case of adjustments or
new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on the Original Closing
Date. The Administrative Agent acknowledges that as of the Original Closing Date
it does not know of any circumstance or condition with respect to the
Transportation Equipment that would require the adjustment or imposition of any
of the exclusionary criteria set forth above.

“Eligible Unbilled Accounts” shall mean all Accounts created by the Borrower in
the ordinary course of its business, that arise out of the Borrower’s sale and
delivery of goods or rendition of services, each of which such Accounts (a) are
a bona fide existing payment obligation of the applicable Account Debtor,
(b) are owed to the Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, (c) do not qualify as an
Eligible Account solely because the applicable Borrower has not billed the
Account Debtor for the goods or services that give rise to such Account,
although the goods or services giving rise to such Account have been delivered
or performed pursuant to the terms of the applicable purchase order or contract,
and (d) the time elapsed since the date on which the initial goods or services
were provided by the Borrower is not more than 30 days; provided that no such
Accounts shall constitute “Eligible Unbilled Accounts” until such time as the
Administrative Agent has conducted a satisfactory initial review of the Accounts
which the Borrower purports to be Eligible Unbilled Accounts.

For the avoidance of doubt, at such time as any Account is billed to the Account
Debtor it shall no longer be an “Eligible Unbilled Account”.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equipment” shall mean all machinery, apparatus, equipment, fittings, furniture,
fixtures, motor vehicles, (excluding Transportation Equipment) and other fixed
assets owned by any Loan Party and used or held for sale by such Loan Party on
the ordinary course of its business, whether now owned or hereafter acquired by
a Loan Party and wherever located, and all parts, accessories and special tools
and all increases and accessions thereto and substitutions and replacements
therefore.

 

   32    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or Section 4001 of
ERISA, or, solely for purposes of Section 302 of ERISA and Section 412, 4971 and
4977 of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (e) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA, or the institution of proceedings to terminate any
Plan; (f) the withdrawal or partial withdrawal of Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA (or, after the effectiveness of Title II of the Pension Act,
that it is in endangered or critical status, within the meaning of Section 305
of ERISA); (h) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; or (i) on and after the
effectiveness of Title I of the Pension Act, a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)(A) of
ERISA or Section 430(i)(4)(A) of the Code); (j) the adoption of an amendment to
a Plan requiring the provision of security to such

 

   33    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Plan pursuant to Section 307 of ERISA or Section 436(f) of the Code; or
(k) Holdings, the Borrower or any Subsidiary shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan or Eurocurrency
Term Loan, as the context may require.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the any Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any other jurisdiction as a result of a
present or former connection between such recipient and such jurisdiction for
tax purposes (other than a connection arising by reason of having executed,
delivered, become a party to, performed its obligations under, received payments
under, or enforcing its rights under any Loan Document), (b) any branch profits
tax or any similar tax that is imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender making a Loan to the Borrower, any
withholding tax (including any backup withholding tax) that (x) is imposed by
the United States and is in effect at the time such Lender becomes a party to
such Loan to the Borrower (or designates a new

 

   34    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

lending office) except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section 2.17(a) or Section 2.17(c) or (y) is
attributable to such Lender’s failure to comply with Section 2.17(e),
Section 2.17(f) or Section 2.17(h) with respect to such Loan, (d) Taxes that
would not have been incurred but for a change in the circumstances of a Lender
occurring after such Lender becomes a Lender other than a Change in Law and
(e) any U.S. federal withholding taxes imposed under FATCA.

“Existing Letters of Credit” shall have the meaning provided in Section 9.26(f).

“Existing Loan Agreement” shall have the meaning assigned to such term in the
recitals of this Agreement.

“Existing Revolving Facility Class” shall have the meaning provided in
Section 2.23(a).

“Existing Revolving Facility Commitments” shall have the meaning provided in
Section 2.23(a).

“Existing Revolving Facility Loans” shall have the meaning provided in
Section 2.23(a).

“Extended Loans/Commitments” shall mean Extended Revolving Facility Loans and/or
Extended Revolving Facility Commitments.

“Extended Revolving Facility Commitments” shall have the meaning provided in
Section 2.23(a).

“Extended Revolving Loan Facility” shall mean each Class of Extended Revolving
Facility Commitments established pursuant to Section 2.23(a).

“Extending Lender” shall have the meaning provided in Section 2.23(b).

“Extension Agreement” shall have the meaning provided in Section 2.23(c).

“Extension Date” shall have the meaning provided in Section 2.23(d).

“Extension Election” shall have the meaning provided in Section 2.23(b).

“Extension Series” shall mean all Extended Revolving Facility Commitments (as
applicable) that are established pursuant to the same Extension Agreement (or
any subsequent Extension Agreement to the extent such Extension Agreement
expressly provides that the Extended Revolving Facility Commitments, provided
for therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

“Facilities” shall mean the Revolving Facility, the FILO Term Facility and the
Extended Revolving Loan Facility.

 

   35    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean that certain Fee Letter, dated as of September 30, 2014,
by and among Holdings, the Borrower, Merrill Lynch and Bank of America.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and Collateral Agent Fees.

“FILO Base Amount” shall mean, at any time, an amount (calculated in Dollars)
equal to the sum of the following with respect to the Loan Parties, (a) 5% of
the Net Amount of Eligible Accounts, plus (b) in the case of any Eligible Truck
and Trailer Fleet owned by the Loan Parties as of the most recent appraisal date
(and still owned by the Loan Parties as of the relevant time of determination),
10% of the Net Orderly Liquidation Value of such Eligible Truck and Trailer
Fleet; provided that the percentages in the foregoing clauses (a) and (b) shall
reduce on an annual straight-line basis beginning with the Amortization
Commencement Date set forth in Section 2.10(c) (with such reductions to occur
quarterly on the last day of each calendar quarter), such that such percentages
will be zero on the Term Loan Maturity Date.

The FILO Base Amount shall be reduced by any Reserves which the Administrative
Agent deems necessary in the exercise of its Reasonable Credit Judgment to
maintain with respect to the Loan Parties; provided that the amount of reduction
in the FILO Base Amount resulting from any particular Reserve shall not exceed,
as of any date of determination, the amount of the Eligible Accounts or Eligible
Truck and Trailer Fleet included in the FILO Base Amount that is affected by
such Reserve.

“FILO Cut-off Date” shall mean the date that was 60 days after the Second
Amendment Effective Date.

“FILO Reserve Shortfall” shall mean the amount by which the outstanding
principal amount of the FILO Term Facility exceeds the FILO Base Amount.

 

   36    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“FILO Term Facility” shall mean the Term Commitments and the Term Loans made
hereunder.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended from time to time, and the regulations promulgated
thereunder.

“First Amendment” means the Amendment to Credit Agreement, dated as of
September 27, 2012, among the Super Majority Lenders, the Borrower and the other
Loan Parties signatory thereto.

“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a) EBITDA for
the most recent period of four consecutive fiscal quarters of the Borrower for
which financial statements are available minus non-financed Capital Expenditures
of the Borrower and its Subsidiaries during such period (including any Capital
Expenditures financed by proceeds of the Loans) minus cash taxes paid during
such period to (b) the sum of (i) scheduled principal payments required to be
made during such period in respect of Indebtedness for borrowed money
(including, for the avoidance of doubt, amortization payments required to be
made pursuant to Section 2.10(c)) plus (ii) the Cash Interest Expense for such
period plus (iii) Restricted Payments pursuant to Sections 6.06(c), (e), (h) or
(j), in each case to the extent paid by the Borrower in cash.

“Fleet Filing Date” shall mean the date that is 90 days following the Original
Closing Date (or such later date as the Administrative Agent may agree in its
reasonable discretion).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of a Loan Party if such Foreign Subsidiary is a CFC or a CFC Holdco.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

   37    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Fund” shall mean Apollo Management, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund (together with the
Fund, the “Apollo Sponsors”) and (ii) any person that forms a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision) with any Apollo Sponsor; provided that any Apollo Sponsor
(x) owns a majority of the voting power and (y) controls a majority of the Board
of Directors of Holdings.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of
credit, bank guarantee or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Original Closing Date or entered into in connection with any acquisition or
disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

 

   38    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Guarantor” shall have the meaning assigned to such term in the Collateral
Agreement.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date. Each Immaterial Subsidiary as of the Closing Date shall be set
forth in Schedule 1.01F.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21.

“Incremental Amount” shall mean, at any time, the excess, if any, of
(a) $150.0 million over (b) the aggregate amount of all Incremental Revolving
Facility Commitments established prior to such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Revolving Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

 

   39    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(g) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit, (h) the principal
component of all obligations of such person in respect of bankers’ acceptances,
(i) all Guarantees by such person of Indebtedness described in clauses (a) to
(h) above) and (j) the amount of all obligations of such person with respect to
the redemption, repayment or other repurchase of any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock); provided, that Indebtedness shall not include
(A) trade payables, accrued expenses and intercompany liabilities arising in the
ordinary course of business, (B) prepaid or deferred revenue arising in the
ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset,
(D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP or (E) Permitted Program
Affiliate Transactions (other than to the extent that any such Permitted Program
Affiliate Transaction constitutes or includes Capital Lease Obligations or a
Guarantee of Capital Lease Obligations, which shall not be excluded pursuant to
this clause (E)). The Indebtedness of any person shall include the Indebtedness
of any partnership in which such person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such person in respect thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

   40    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of November 3, 2010, among the Administrative Agent (as successor to General
Electric Capital Corporation, in its separate capacities as Fixed Asset Credit
Agreement Agent, and Current Asset Credit Agreement Agent), the 2010 Second Lien
Notes Trustee and certain other parties from time to time thereto, as the same
shall be amended, amended and restated, refinanced, supplemented or otherwise
modified from time to time (including, without limitation, by the joinder of any
Second Lien Notes Trustee).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and the Subsidiaries with
respect to Swap Agreements, and interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

   41    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean (i) the Administrative Agent, and (ii) each other
Issuing Bank designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Lead Arrangers” shall mean Merrill Lynch, J.P. Morgan Securities LLC and
SunTrust Robinson Humphrey, Inc., each in its capacity as a joint lead arranger
and a joint lead bookrunner.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Latest Maturity Date” shall mean the latest Maturity Date applicable to any
Facility that is outstanding hereunder as determined on the date such
Indebtedness is issued or incurred.

“L/C Disbursement” shall mean a payment or disbursement made by Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each Revolving Facility Lender and/or each Term Lender, as
the context may require.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit. Each Existing
Letter of Credit shall be deemed to constitute a Letter of Credit issued
hereunder on the Closing Date for all purposes of the Loan Documents.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

 

   42    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $150.0 million (or
the equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the ICE Benchmark Administration
LIBOR Rate or such other rate per annum as is widely recognized as the successor
thereto if the ICE Benchmark Administration is no longer making a LIBOR Rate
available (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided, that if such rate is not available at such time
for any reason, then the “LIBO Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided further that, if the LIBOR Rate
shall be less than zero, such rate shall be deemed zero for all purposes of this
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Accounts” shall mean the loan accounts established on the books of the
Administrative Agent.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any Note issued under Section 2.09(e) in respect of any Loan, and
solely for the purposes of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and/or the
Term Loans, as the context may require.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and their
Subsidiaries, as the case may be, on the Closing Date, together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or

 

   43    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Holdings, as the case may be, was approved by a vote of a majority of the
directors of the Borrower or Holdings, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (y) executive officers and other management
personnel of Holdings, the Borrower and their Subsidiaries, as the case may be,
hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of Holdings, the
Borrower as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Borrower and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Loan Documents or the rights and remedies of the Administrative Agent,
the Collateral Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $15.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean the Revolving Facility Loan Maturity Date, the Term
Loan Maturity Date, any maturity date related to any Class of Extended Revolving
Facility Commitments, and/or any maturity date related to any Class of
Incremental Revolving Facility Commitments, as the context may require.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

“Merrill Lynch” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01C-2 and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the first-lien mortgages, trust deeds,
deeds of trust, deeds to secure debt, assignments of leases and rents, and other
security documents delivered with respect to Mortgaged Properties, each
substantially in the form of Exhibit F (with such changes as are reasonably
consented to by the Administrative Agent to account for local law matters), as
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

   44    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, with respect to any Eligible
Inventory, Eligible Machinery and Equipment or Eligible Truck and Trailer Fleet,
as applicable, (i) for any period from (x) the date of delivery of the first
Borrowing Base Certificate required hereunder following the most recent
appraisal required pursuant to Section 5.07(b) through (y) the date of the next
Borrowing Base Certificate required to be so delivered, the orderly liquidation
value (net of costs and expenses estimated to be incurred in connection with
such liquidation) of such Eligible Inventory, Eligible Machinery and Equipment
or Eligible Truck and Trailer Fleet, as applicable, that is estimated to be
recoverable in an orderly liquidation of such Eligible Inventory, Eligible
Machinery and Equipment or Eligible Truck and Trailer Fleet, as applicable and
(ii) otherwise, the current net book value (excluding, for the avoidance of
doubt, the net book value of any Eligible Inventory, Eligible Machinery and
Equipment or Eligible Truck and Trailer Fleet no longer owned by the Loan
Parties as of the relevant time of determination) of such Eligible Inventory,
Eligible Machinery and Equipment or Eligible Truck and Trailer Fleet, as
applicable, multiplied by a percentage equal to (x) the Net Orderly Liquidation
Value of Eligible Inventory, Eligible Machinery and Equipment or Eligible Truck
and Trailer Fleet, as applicable, as of the most recent appraisal date divided
by (y) the net book value (excluding, for the avoidance of doubt, the net book
value of any Eligible Inventory, Eligible Machinery and Equipment or Eligible
Truck and Trailer Fleet no longer owned by the Loan Parties as of the time of
the relevant appraisal) of Eligible Inventory, Eligible Machinery and Equipment
or Eligible Truck and Trailer Fleet, as applicable, as of the most recent
appraisal date.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Note Co-Issuers” shall mean the Borrower and QD Capital.

“Obligations” shall mean all amounts owing to any Agent, the Collateral Agent or
any Lender pursuant to the terms of this Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

   45    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Original Closing Date” shall mean August 19, 2011.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto.

“Overadvance” shall have the meaning assigned to such term in Section 2.01(b).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

“Payment Conditions” shall mean that (i) prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, no Default or Event of Default shall have occurred or been
continuing and (ii) on a Pro Forma Basis after giving effect to the relevant
action as to which the satisfaction of the Payment Conditions is being
determined (a) the Borrower and its Subsidiaries shall be in Pro Forma
Compliance and (b) Pro Forma Excess Availability on the date of such action and
as of the last day of each month for the period of six consecutive months
commencing on such date shall be greater than 15% of the lesser (1) the
Borrowing Base then in effect and (2) the Commitments then in effect.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as the same may be
amended from time to time.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business” shall mean the truckload transportation of bulk liquids,
dry bulk, glass, tank cleaning services, intermodal services, placing and
brokering of insurance products, rail transloading services, ancillary leasing
services and the business contemplated by the Permitted Program Affiliate
Transactions, in each case as such businesses are conducted by Holdings, the
Borrower and its Subsidiaries on the Original Closing Date, and reasonable
extensions of the foregoing.

 

   46    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with a fair market value in excess of $25.0 million,
the Payment Conditions are satisfied at the time such Permitted Business
Acquisition is consummated; provided that, with respect to any acquisition or
investment with a fair market value in excess of $25.0 million but less than
$50.0 million, such Permitted Business Acquisition may be consummated
notwithstanding that the Payment Conditions are not satisfied at the time such
Permitted Business Acquisition is consummated, it being understood and agreed
that with respect to any such acquisition consummated without satisfying the
Payment Conditions, Pro Forma Excess Availability shall be at least
$25.0 million at the time of such acquisition and shall not be calculated by
including assets so acquired in the Borrowing Base; (iv) any acquired or newly
formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party (and shall fulfill the Collateral and Guarantee
Requirement to the extent required by Section 5.10), and (vi) the aggregate
amount of such acquisitions and investments in assets that are not owned by the
Borrower or Subsidiary Loan Parties or in Equity Interests in persons that are
not Subsidiary Loan Parties or persons that do not become Subsidiary Loan
Parties upon consummation of such acquisition shall not exceed $60.0 million;
provided that, if any acquisition is of a public company, the board of directors
of such target company shall not have advised the shareholders of such target
company to vote against the acquisition at the time of such vote.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock.

“Permitted Encumbrance” shall mean (x) Liens permitted pursuant to
Section 6.02(d), (e), (k), (r) and (aa), in each case, to the extent such Liens
arise by operation of law and are not created, granted or incurred with the
consent of any Loan Party, and (y) Liens permitted pursuant to Section 6.02(b),
(z) and (cc).

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

   47    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of
$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Program Affiliate Transactions” shall mean a transaction or series of
transactions effected in the ordinary course of business of the Borrower or any
of its Subsidiaries and consistent with the past practices of the Borrower and
its Subsidiaries as determined on the

 

   48    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Closing Date, pursuant to which (A) (i) the Borrower and/or one or more of its
Subsidiaries leases equipment from a third party financial institution,
(ii) transfers the lease (and the equipment subject thereto) to a Program
Affiliate and (iii) guarantees a portion of the lease payments owing by such
Program Affiliate to such financial institution and/or agrees to assume from the
Program Affiliate the lease initially so transferred to it upon the failure of
such Program Affiliate to make the lease payments owing by it thereunder to such
financial institution, (B) (i) the Borrower and/or one or more of its
Subsidiaries leases equipment from a third party financial institution,
(ii) subleases such equipment to a Program Affiliate, (iii) transfers the
account receivable related to the sublease (together with all collateral rights
to the equipment that is the subject of the sublease) to a third party financial
institution and (iv) guarantees the sublease payments owing by the Program
Affiliate to such financial institution, (C) (i) the Borrower and/or one or more
of its Subsidiaries leases equipment to a Program Affiliate, (ii) transfers the
account receivable related to such lease (together with the all collateral
rights to the equipment that is the subject of the lease) to a third party
financial institution and (iii) guarantees the lease payments owing by the
Program Affiliate to such financial institution, (D) (i) the Borrower and/or one
or more of its Subsidiaries leases equipment to a Program Affiliate,
(ii) transfers the lease (and the related account receivable and the equipment
that is the subject of the lease) to a third party financial institution and
(iii) guarantees the lease payments owing by the Program Affiliate to such
financial institution and/or agrees to assume such equipment lease from such
Program Affiliate upon the failure of such Program Affiliate to make the lease
payments owing by it thereunder to such financial institution, or (E) a Program
Affiliate leases equipment from a third party financing company and the Borrower
and/or one or more of its Subsidiaries provides a Guarantee or other form of
credit support permitted under this Agreement in respect of such lease.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease, discharge, redeem or refund (collectively, to “Refinance”),
the Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided, that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses), (b) except with respect to Sections 6.01(i) and
6.01(j), the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the shorter of (i) the weighted average
life to maturity of the Indebtedness being Refinanced and (ii) the weighted
average life to maturity that would result if all payments of principal on the
Indebtedness being Refinanced that were due on or after the date that is one
year following the Maturity Date were instead due on the date that is one year
following the Maturity Date; provided, that, no Permitted Refinancing
Indebtedness incurred in reliance on this subclause (ii) shall have any
scheduled principal payments due prior to the Maturity Date in excess of, or
prior to, the scheduled principal payments due prior to such Maturity Date for
the Indebtedness being Refinanced, (c) no Permitted Refinancing Indebtedness
shall have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement,
(i) such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Lenders as
those contained in

 

   49    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

the documentation governing the Indebtedness being Refinanced, (ii) such
Permitted Refinancing Indebtedness shall be subordinated to the guarantee by
Holdings and the Subsidiary Loan Parties of the Facilities and (iii) the
subordination terms of such Permitted Refinancing Indebtedness shall otherwise
be at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced, and (e) such Permitted Refinancing
Indebtedness shall be otherwise on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (a) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (b) either (i) sponsored or maintained
(at the time of determination or at any time within the five years prior
thereto) by Holdings, the Borrower or any ERISA Affiliate, or (ii) in respect of
which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.18(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreements.

“PPE Cap” shall mean $35.0 million.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the personal
property security acts of each other Canadian province.

“Pricing Grid” shall mean the table set forth below:

 

Level

 

Average Excess Availability

 

Applicable Margin for
Revolving ABR Loans

 

Applicable Margin for
Revolving Eurocurrency
Loans

I

  Greater than or equal to 50% and satisfaction of a Fixed Charge Coverage Ratio
of 1.20:1.00 or greater.   0.50%   1.50%

II

  Greater than or equal to 25%   0.75%   1.75%

III

  Less than 25%   1.00%   2.00%

 

   50    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in Average Excess Availability shall become effective on the date
(the “Adjustment Date”) of delivery of each Borrowing Base Certificate pursuant
to Section 5.04(j) (provided that in no event shall the Applicable Margin be
adjusted more than once in any calendar month), beginning with the date of
delivery pursuant to Section 5.04(j) of the first Borrowing Base Certificate
following the Closing Date, and shall remain in effect until the next change to
be effected pursuant to this paragraph; provided that for the purposes of Level
I pricing, the first Adjustment Date shall occur on the date of first delivery
of a financial officer’s certificate demonstrating satisfaction of a Fixed
Charge Coverage Ratio of 1.20:1.00 or greater. If any Borrowing Base Certificate
referred to above is not delivered within the time periods specified in
Section 5.04(j), then, at the option of the Administrative Agent or the Required
Revolving Facility Lenders, until the date that is three Business Days after the
date on which such Borrowing Base Certificate is delivered, the pricing level
that is one pricing level lower (i.e., higher margins) than the pricing level
theretofore in effect shall apply as of the first Business Day after the date on
which such Borrowing Base Certificate was to have been delivered but was not
delivered.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
its Subsidiaries that are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 6.01(h), 6.01(r),
6.04(cc), 6.05(c), 6.05(g), 6.05(l), 6.06(e), 6.06(j) or 6.09(b), occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Permitted Business Acquisition or other action is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or

 

   51    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

pursuant to Sections 6.01(h), 6.01(r), 6.04(cc), 6.05(c), 6.05(g), 6.05(l),
6.06(e), 6.06(j) or 6.09(b), occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or other action is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period and
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (iii) (A) any Subsidiary Redesignation then being designated, effect shall
be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

“Pro forma” calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, for any fiscal period ending on or prior to the second
anniversary of any relevant pro forma event, adjustments to reflect operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall (without regard to whether Availability is
less than the applicable threshold set forth in Section 6.10) be in compliance,
on a Pro Forma Basis after giving effect on a Pro Forma Basis to the relevant
transactions (including the assumption, the issuance, incurrence and permanent
repayment of Indebtedness), with the Financial Performance Covenant recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower and
its Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been delivered, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.

 

   52    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Pro Forma Excess Availability” shall mean, at any date of determination, an
amount, expressed as a percentage, equal to (a) the Availability as of such date
projected by the management of the Borrower in good faith, after giving effect
on a Pro Forma basis to the relevant transactions, divided by (b) the lesser of
(i) the Borrowing Base as of such date as projected by the management of the
Borrower in good faith after giving effect on a Pro Forma Basis to the relevant
transactions and (ii) the aggregate Commitments as of such date as projected by
the management of the Borrower in good faith; provided that for purposes of such
calculation, the Borrowing Base shall be deemed to include any assets acquired
pursuant to any relevant transaction.

“Program Affiliate” shall mean each of the independently-owned (i.e., owned by
persons other than Holdings and its Subsidiaries and Affiliates, except for
persons which may constitute Affiliates solely by reason of their ownership
interest in one or more Program Affiliates) entities and independent contractors
that operate under the name of Holdings or any of its Subsidiaries pursuant to
an agreement with Holdings or such Subsidiary (including each of the persons
listed on Schedule 1.01H).

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of
Holdings, the Borrower or any of the Subsidiaries prior to the Closing Date.

“Protective Advances” shall have the meaning assigned to such term in
Section 2.01(c).

“QD Capital” shall mean QD Capital Corporation, a Delaware corporation and a
Wholly Owned Subsidiary of the Borrower.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualifying Financial Institution” shall mean any commercial bank that is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, and has combined capital and surplus of at least $1,000,000,000.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of

 

   53    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

exclusionary criteria, shall require that, (x) such establishment, increase,
adjustment or imposition after the Closing Date be based on the analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Closing Date or that are materially different from facts or events
occurring or known to the Administrative Agent on the Closing Date, (y) the
contributing factors to the imposition or increase of any Reserve shall not
duplicate (i) the exclusionary criteria set forth in the definitions of
“Eligible Accounts”, “Eligible Unbilled Accounts”, “Eligible Inventory”,
“Eligible Real Property”, “Eligible Truck and Tractor Fleet” and “Eligible
Machinery and Equipment” as applicable (and vice versa) or (ii) any reserves
deducted in computing book value or Net Orderly Liquidation Value and (z) the
amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria be a reasonable quantification of the
incremental dilution of the Borrowing Base attributable to such contributing
factors.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees
and agents of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

   54    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount up to the latest 60 days rent payments made by any Loan Party for each
location at which Inventory, Equipment or Transportation Equipment of such Loan
Party is located that is not subject to a Collateral Access Agreement, as such
amount may be adjusted from time to time by the Administrative Agent in its
Reasonable Credit Judgment.

“Repayment Amount” shall mean any “Quarterly Amortization Payment” described in
Section 2.10(c).

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean Required Revolving Facility Lenders and/or
Required Term Lenders, as the context may require.

“Required Revolving Facility Lenders” shall mean, at any time, Lenders having
(a) Revolving Facility Credit Exposure and (b) Available Unused Commitments,
that taken together, represent more than 50% of the sum of (x) all Revolving
Facility Credit Exposure and (y) the total Available Unused Commitments at such
time. The Revolving Facility Credit Exposure and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining Required Revolving
Facility Lenders at any time.

“Required Term Lenders” shall mean, at any time, Lenders having outstanding Term
Loans and Term Commitments, that taken together, represent more than 50% of the
sum of the aggregate outstanding amount of all Term Loans and Term Commitments
at such time.

“Reserves” shall mean (i) Rent Reserves and (ii) such reserves against the
Borrowing Base or FILO Base Amount that the Administrative Agent has, in the
exercise of its Reasonable Credit Judgment (including, without limitation,
reserves for customer deposits, Cash Management Obligations and Secured Swap
Obligations, payroll, licenses and permits), established from time to time upon
at least five Business Days’ notice to the Borrower. Without limiting the
foregoing, the Administrative Agent shall establish Reserves in respect of
Secured Swap Obligations in an amount equal to the aggregate Swap Termination
Value thereof at any time that any Secured Swap Agreement is in effect. The
Administrative Agent acknowledges that as of the Original Closing Date, other
than as agreed on or prior to the Original Closing Date between the
Administrative Agent and the Borrower, it does not know of any other
circumstance or condition with respect to the Accounts, Inventory, Real
Property, Transportation Equipment or Equipment or Borrowing Base that would
require the imposition of a Reserve which has not been imposed as of the
Original Closing Date.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.02, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Section 2, any

 

   55    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Revolving Facility Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments, the
Revolving Facility Loans made hereunder.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate principal amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Revolving Facility
Lender under Section 9.04 and (c) increased as provided under Section 2.21. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Revolving Facility
Lender shall have assumed its Revolving Facility Commitment (or Incremental
Facility Commitment), as applicable. The initial aggregate amount of the
Revolving Facility Lenders’ Revolving Facility Commitments on the Closing Date
(prior to any Incremental Revolving Facility Commitments made after the Closing
Date) is $350.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) any Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Lender at any time
shall be the product of (x) such Lender’s Revolving Facility Percentage and
(y) the aggregate Revolving Facility Credit Exposure of all Lenders,
collectively, at such time.

 

   56    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Revolving Facility Extension Request” shall have the meaning provided in
Section 2.23(a).

“Revolving Facility Lender” shall mean each financial institution listed on
Schedule 2.01 under the heading “Revolving Facility Commitments” (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 9.04), as well as any person that becomes
a “Revolving Facility Lender” hereunder pursuant to Section 9.04 or
Section 2.21. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the maker of Swingline Loans.

“Revolving Facility Loan” shall mean a Loan by the Revolving Facility Lenders to
the Borrower pursuant to Section 2.01.

“Revolving Facility Loan Maturity Date” shall mean November 3, 2019, provided,
that if such date is not a Business Day, then the “Revolving Facility Loan
Maturity Date” will be the Business Day immediately following such date (the
“Scheduled Revolving Facility Loan Maturity Date”); provided, however, that to
the extent that there are outstanding 2010 Second Lien Notes and/or outstanding
Second Lien Notes, and/or Permitted Refinancing Indebtedness in respect of any
2010 Second Lien Notes and/or Second Lien Notes in an aggregate amount that is
equal to the greater of (i) $50.0 million and (ii) 20% of the Borrowing Base at
such date of determination, in each case with respect to such outstanding 2010
Second Lien Notes, Second Lien Notes, or Permitted Refinancing Indebtedness
maturing prior to, or within the 91 day period immediately following, the
Scheduled Revolving Facility Loan Maturity Date (as determined as of any date
that is 91 days prior to the earliest scheduled maturity date of any
then-outstanding 2010 Second Lien Notes or Second Lien Notes, or Permitted
Refinancing Indebtedness in respect thereof), then the “Revolving Facility Loan
Maturity Date” shall be the date that is the day occurring 91 days immediately
prior to the earliest scheduled maturity date of any then-outstanding 2010
Second Lien Notes or Second Lien Notes, or Permitted Refinancing Indebtedness in
respect thereof, provided that if such date is not a Business Day, then the
“Revolving Facility Loan Maturity Date” will be the Business Day immediately
preceding such date.

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Facility Commitments of all Lenders
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar

 

   57    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Equivalent thereof). The Revolving L/C Exposure of any Revolving Facility Lender
at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standard Practices, International Chamber of Commerce No. 590,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn, so long as such Letter of Credit is presented
in the United States. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
June 14, 2013, among the Required Revolving Facility Lenders, each provider of
Cash Management Obligations and Swap Obligations secured pursuant to the
Collateral Agreement, the Term Lenders, the Borrower and the other Loan Parties
signatory thereto.

“Second Amendment Effective Date” means the date on which all conditions
contained in Section 2 of the Second Amendment have been satisfied or waived.

“Second Lien Note Documents” shall mean any Second Lien Notes, the Second Lien
Notes Indenture made with respect thereto and the Security Documents (as such
term is defined in the Second Lien Notes Indenture).

“Second Lien Notes” shall mean any Second-Priority Senior Secured Notes, issued
by the Note Co-Issuers following the Closing Date in compliance with the
applicable provisions of this Agreement and the other Loan Documents.

“Second Lien Notes Indenture” shall mean the Indenture under which any Second
Lien Notes are issued, to be made among the Note Co-Issuers, certain of the
Subsidiaries party thereto and the trustee named therein from time to time
(together with any indenture governing any “tack-on” or “follow-on” notes issued
under a separate indenture), as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

 

   58    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Second Lien Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A., or such other financial institution which customarily acts in
such a role as the Borrower, in its reasonable discretion, may select to act as
indenture trustee with respect to any Second Lien Notes, in any case, its
capacity as trustee under the Second Lien Notes Indenture, and any duly
appointed successor in that capacity.

“Secured Obligations” shall have the meaning assigned to such term in the
Collateral Agreement, excluding Excluded Swap Obligations.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreements.

“Secured Swap Obligations” shall have the meaning assigned to such term in the
Collateral Agreements.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Collateral Agreements, any related Foreign
Pledge Agreements or Mortgages and each of the security agreements and other
instruments and documents executed and delivered by any Loan Party to the
Collateral Agent pursuant to any of the foregoing or pursuant to Section 5.10.

“Senior Secured Debt” shall mean, as of any date of determination, (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries that is secured by a first priority Lien that is outstanding at
such date, less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and its Subsidiaries on such date.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Specified Senior Secured Debt as of such date to (b) EBITDA for the period
of four consecutive fiscal quarters of the Borrower most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that EBITDA shall be determined for the relevant test period on a Pro
Forma Basis.

“Settlement” shall have the meaning assigned to such term in Section 2.04(d)(i).

“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(d)(i).

“Specified Existing Revolving Facility Commitment” shall mean any Existing
Revolving Facility Commitments belonging to a Specified Existing Revolving
Facility Commitment Class.

“Specified Existing Revolving Facility Commitment Class” shall have the meaning
provided in Section 2.23(a).

 

   59    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Specified Senior Secured Debt” shall mean, as of any date of determination,
(i) the aggregate outstanding principal amount of Revolving Facility Loans, plus
(ii) the aggregate outstanding principal amount of Term Loans, plus (iii) the
aggregate outstanding principal amount of the then-currently outstanding 2010
Second Lien Notes and any then-currently outstanding Second Lien Notes, less
(iv) the Unrestricted Cash and Permitted Investments of the Borrower and its
Subsidiaries on such date.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. Local Time on the date three
Business Days prior to the date as of which the foreign exchange computation is
made or if such rate cannot be computed as of such date such other date as the
Administrative Agent or the Issuing Bank shall reasonably determine is
appropriate under the circumstances; provided that the Administrative Agent or
the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.01, 3.09, 3.13, 3.15, 3.16, 5.03, 5.05(b), 5.05(c), 5.05(d), 5.06, 5.07, 5.09,
7.01(h), 7.01(i), 7.01(j) and 7.01(k) and the definition of Unrestricted
Subsidiary contained herein), an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of the Borrower or any of its Subsidiaries for purposes of this
Agreement.

 

   60    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date (other than a Wholly-Owned Domestic Subsidiary
that is a Subsidiary of a Foreign Subsidiary or that is a CFC Holdco and other
than those set forth in Schedule 1.01B-2) and (b) each Wholly-Owned Domestic
Subsidiary of the Borrower (other than a Wholly-Owned Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary or that is a CFC Holdco and other than,
at the Borrower’s option, Immaterial Subsidiaries) that becomes, or is required
to become, a party to any Collateral Agreement after the Closing Date pursuant
to Section 5.10.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Super Majority Lenders” shall mean, at any time, Lenders having (a) Loans and
(b) Available Unused Commitments with respect to the Revolving Facility, that
taken together, represent more than 66- 2⁄3% of the sum of (x) all Loans and
(y) the total Available Unused Commitments with at such time. The Loans and
Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining the Super Majority Lenders at any time.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Agreements entered into by any Loan Party, after taking into account the effect
of any legally enforceable netting agreement relating to such Swap Agreements,
(a) for any date on or after the date such Swap Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparty thereto in accordance with the terms thereof and
in accordance with customary methods for calculating mark-to-market values under
similar arrangements by such counterparty.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2.

 

   61    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $30.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America, in its capacity as a lender of
Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Term Commitment” shall mean each “Term Commitment” (as defined in the Existing
Loan Agreement), in each case as the same may be changed from time to time
pursuant to the terms hereof. The initial aggregate amount of the Term
Commitments was $17.5 million.

“Term Lender” each financial institution listed on Schedule 2.01 under the
heading “Term Commitments” (other than any such person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance in accordance with
Section 9.04), as well as any person that becomes a “Term Lender” hereunder
pursuant to Section 9.04.

“Term Loan” shall mean Loan by the Term Lenders to the Borrower pursuant to
Section 2.01 and shall include, for the avoidance of doubt, the term loans made
under the Existing Loan Agreement and outstanding on the Closing Date.

“Term Loan Maturity Date” shall mean the earlier of (x) November 3, 2017 and
(y) the Revolving Facility Loan Maturity Date.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
EBITDA shall be determined for the relevant test period on a Pro Forma Basis.

“Tractor Trailer” shall mean any truck, tractor, tank trailer or other trailer
and any similar vehicle or trailer.

 

   62    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Tractor Trailer Replacement” shall mean the exchange, sale or other disposition
of a Tractor Trailer, which, in the reasonable opinion of the Borrower, is
obsolete, uneconomic, or no longer useful in the conduct of the Loan Parties’
business or otherwise requires upgrading, the purpose of which exchange, sale or
other disposition is to acquire (and has resulted within 180 days prior to such
exchange, sale or disposition, or will result within 180 days following such
exchange, sale or disposition, in the acquisition of) a replacement Tractor
Trailer.

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a).

“Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings under the Existing Loan Agreement; (b) the
refinancing (or discharge) of the Refinanced Indebtedness (as defined in the
Existing Loan Agreement); and (c) the payment of all fees and expenses to be
paid on or prior to the Original Closing Date and owing in connection with the
foregoing.

“Transportation Equipment” shall mean each of the following types of licensed
vehicles and Tractor Trailers owned by any Loan Party: (a) vehicles and Tractor
Trailers used for the transportation and delivery of goods, (b) vehicles and
Tractor Trailers used for leasing service and (c) vehicles and Tractor Trailers
otherwise in connection with a Loan Party’s business, in each case used or held
for sale in the ordinary course of such Loan Party’s business.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower acquired
or created after the Original Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Original Closing Date so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (b) immediately after giving effect to such designation (as well
as all other such designations theretofore consummated after the first day of
such Reference Period), the

 

   63    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Borrower shall be in Pro Forma Compliance, and (2) any Subsidiary of an
Unrestricted Subsidiary; provided, that (a) any such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04(j), and any prior or concurrent Investments in such Subsidiary by
the Borrower or any of its Subsidiaries shall be deemed to have been made under
Section 6.04(j), (b) without duplication of clause (a), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.04(j), and (c) such Subsidiary
shall have been designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants and defaults) under any Second Lien Notes Indenture and
the 2010 Second Lien Notes Indenture (to the extent still outstanding), or the
and all Permitted Refinancing Indebtedness in respect of any of the foregoing
and all Disqualified Stock. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) no Availability Triggering Event
then exists or would exist after giving effect thereto, (iv) immediately after
giving effect to such Subsidiary Redesignation (as well as all other Subsidiary
Redesignations theretofore consummated after the first day of such Reference
Period), the Borrower shall be in Pro Forma Compliance, (v) all representations
and warranties contained herein and in the Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (vi) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
containing the calculations in reasonable detail and information required by the
preceding clause (iv).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

   64    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, amended and restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Original Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the transactions
contemplated by this Agreement, unless the context otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the Issuing Bank, as applicable, shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. The applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be the Dollar Equivalent
amount as determined by the Administrative Agent. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Article VI or paragraph (f) or (j) of Section 7.01 being exceeded solely as a
result of changes in currency exchange rates from those rates applicable on the
first day of the fiscal quarter in which such determination occurs or in respect
of which such determination is being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as applicable.

 

   65    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE 2

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Revolving Facility Loans. Each Revolving Facility Lender agrees to make
Revolving Facility Loans to the Borrower from time to time during the
Availability Period in amounts not to exceed (except for the Swingline Lender
with respect to Swingline Loans) such Lender’s Revolving Facility Percentage of
the Borrowing Base, and in an aggregate principal amount that will not result in
(i) such Revolving Facility Lender’s Revolving Facility Credit Exposure
exceeding the lesser of (x) such Revolving Facility Lender’s Revolving Facility
Commitment and (y) such Revolving Facility Lender’s Revolving Percentage of the
Borrowing Base or (ii) the total Revolving Facility Credit Exposure exceeding
the lesser of (x) the total Revolving Facility Commitments and (y) the Borrowing
Base. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans.

(b) Overadvances. Insofar as the Borrower may request and the Administrative
Agent or Required Revolving Facility Lenders may be willing in their sole and
absolute discretion to make Revolving Facility Loans at a time when the
Revolving Facility Credit Exposure exceeds, or would exceed with the making of
any such Revolving Facility Loan, the Borrowing Base (any such Loan or Loans
being herein referred to individually as an “Overadvance”), the Administrative
Agent shall enter such Overadvances as debits in the Loan Account. All
Overadvances shall be repaid on demand, shall be secured by the Collateral in
accordance with the terms hereof and of the Security Documents and shall bear
interest as provided in this Agreement for the Revolving Facility Loans
generally. Any Overadvance made pursuant to the terms hereof shall be made by
the Revolving Facility Lenders ratably in accordance with their Revolving
Facility Percentages. Overadvances in the aggregate amount of $7.5 million or
less may, unless a Default or Event of Default has occurred and is continuing,
be made in the sole and absolute discretion of the Administrative Agent;
provided that the Required Revolving Facility Lenders may at any time revoke the
Administrative Agent’s authorization to make future Overadvances (provided that
existing Overadvances shall not be subject to such revocation and any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). The foregoing notwithstanding, in no
event (w) unless otherwise consented to by the Required Revolving Facility
Lenders, shall Overadvances in an aggregate amount of more than $7.5 million be
outstanding at any time, (x) shall any Overadvances be outstanding for more than
45 consecutive days, (y) unless otherwise consented to by the Required Revolving
Facility Lenders, after all outstanding Overadvances have been repaid, shall the
Administrative Agent or the Lenders make any additional Overadvances unless
30 days or more have expired since the last date on which any Overadvances were
outstanding or (z) unless otherwise consented to by each affected Lender,

 

   66    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

shall the Administrative Agent make Revolving Facility Loans on behalf of the
applicable Lenders under this Section 2.01(b) to the extent such Revolving
Facility Loans would cause a Lender’s share of the Revolving Facility Credit
Exposure to exceed such Lender’s Revolving Facility Commitment.

(c) Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrower to satisfy the conditions
to borrowing set forth in Section 4.01 after the Closing Date, the
Administrative Agent, in its sole discretion, may make Revolving Facility Loans
to the Borrower on behalf of the Revolving Facility Lenders, so long as the
aggregate amount of such Revolving Facility Loans shall not, together with the
aggregate amount of all Overadvances then outstanding, exceed 10.0% of the then
applicable Borrowing Base, if the Administrative Agent, in its sole discretion,
deems that such Revolving Facility Loans are necessary or desirable (i) to
protect all or any portion of the Collateral, (ii) to enhance the likelihood, or
maximize the amount of, repayment of the Loans and the other Obligations, or
(iii) to pay any other amount chargeable to the Borrower pursuant to this
Agreement (such Revolving Facility Loans, hereinafter, “Protective Advances”);
provided that (a) in no event shall the Revolving Facility Credit Exposure
exceed the total Revolving Facility Commitments, (b) the Required Revolving
Facility Lenders may at any time revoke the Administrative Agent’s authorization
to make future Protective Advances (provided that existing Protective Advances
shall not be subject to such revocation and any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof) and (c) unless otherwise consented to by each affected Lender,
the Administrative Agent may not make Revolving Facility Loans on behalf of the
applicable Lenders under this Section 2.01(c) to the extent such Revolving
Facility Loans would cause a Lender’s share of the Revolving Facility Credit
Exposure to exceed such Lender’s Revolving Facility Commitment. Any Protective
Advance made pursuant to the terms hereof shall be made by the Revolving
Facility Lenders ratably in accordance with their Revolving Facility
Percentages. If Protective Advances are made in accordance with this
Section 2.01(c), then the Borrowing Base shall thereafter be deemed ratably
increased by the amount of such permitted Protective Advances, but only for so
long as the Administrative Agent allows such Protective Advances to be
outstanding.

(d) Term Loans. Each Term Lender previously made one extension of Term Loans to
the Borrower following the Second Amendment Effective Date, in an aggregate
amount equal to such Term Lender’s Term Commitment at such time. Term Loans may
be ABR Loans or Eurocurrency Rate Loans, as further provided herein. Any Term
Loan repaid shall not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments). The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower

 

   67    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that a Borrowing of Revolving Facility Loans may be
in an aggregate amount that is equal to the entire unused available balance of
the Revolving Facility Commitments, or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e). Each
Swingline Borrowing shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type may be outstanding at the same time; provided, that there shall
not at any time be more than a total of 10 Eurocurrency Borrowings outstanding
under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

Section 2.03 Requests for Borrowings. (a) To request a Borrowing of Loans, the
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 1:00 p.m., Local Time on the date
of the proposed Borrowing; provided, that any such notice of an ABR Borrowing of
Revolving Facility Loans to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.

(b) Each such telephonic and written (including by facsimile or other electronic
transmission) Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Other Revolving Loans or Term Loans;

(ii) the aggregate amount of the requested Borrowing, which amount, in the case
of the Revolving Facility, shall not result in the Revolving Facility Credit
Exposure exceeding the Borrowing Base;

 

   68    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

(c) Disbursement. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Loan requested pursuant to this
Section 2.03. The proceeds of each Loan requested under this Section 2.03 shall
be disbursed by the Administrative Agent in Dollars in immediately available
funds, in the case of the initial borrowing, in accordance with the terms of the
written disbursement letter from the Borrower, and in the case of each
subsequent borrowing, by wire transfer to such bank account as may be agreed
upon by the Borrower and the Administrative Agent from time to time or elsewhere
if pursuant to a written direction from the Borrower. If at any time any Loan is
funded in excess of the amount requested by the Borrower, the Borrower agrees to
repay the excess to the Administrative Agent promptly upon the earlier to occur
of (a) the Borrower’s discovery of the error and (b) notice thereof to the
Borrower from the Administrative Agent or any applicable Lender.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may make Swingline Loans, in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the total Revolving Facility Credit Exposure
exceeding the total Revolving Facility Commitments; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by telecopy) of a Swingline Borrowing Request, not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day) and (ii) the

 

   69    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

amount of the requested Swingline Borrowing. The Swingline Lender shall consult
with the Administrative Agent as to whether the making of the Swingline Loan is
in accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan. The Swingline Lender shall make each Swingline Loan
in accordance with Section 2.02(a) on the proposed date thereof by wire transfer
of immediately available funds by 3:00 p.m., Local Time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Revolving Facility
Lender, specifying in such notice such Revolving Facility Lender’s Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Facility Lender’s Revolving Facility Percentage
of such Swingline Loan. Each Revolving Facility Lender acknowledges and agrees
that its respective obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Facility Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Facility Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Facility Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d) The Administrative Agent, the Swingline Lender and the Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among

 

   70    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

them as to the Revolving Facility Loans and the Swingline Loans and the Agent
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) The Administrative Agent shall request settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Administrative Agent, (A) on behalf of the Swingline Lender, with respect
to each outstanding Swingline Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon, Local Time, on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender, in the case of
Swingline Loans, and the Administrative Agent, in the case of Agent
Advances) shall make the amount of such Lender’s Revolving Facility Percentage
of the outstanding principal amount of the Swingline Loans and Agent Advances
with respect to which Settlement is requested available to the Administrative
Agent, to such account of the Administrative Agent as the Administrative Agent
may designate, not later than 3:00 p.m., Local Time, on the Settlement Date
applicable thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IV have then been
satisfied. Such amounts made available to the Administrative Agent shall be
applied against the amounts of the applicable Swingline Loan or Agent Advance
and, together with the portion of such Swingline Loan or Agent Advance
representing the Swingline Lender’s or Administrative Agent’s Revolving Facility
Percentage thereof, shall constitute Revolving Facility Loans of the Revolving
Facility Lenders. If any such amount is not made available to the Administrative
Agent by any Revolving Facility Lender on the Settlement Date applicable
thereto, the Administrative Agent shall, on behalf of the Swingline Lender with
respect to each outstanding Swingline Loan and for itself with respect to each
Agent Advance, be entitled to recover such amount on demand from such Revolving
Facility Lender together with interest thereon at the Federal Funds Rate for the
first three days from and after the Settlement Date and thereafter at the
interest rate then applicable to ABR Loans.

(ii) Notwithstanding the foregoing, not more than one Business Day after demand
is made by the Administrative Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Administrative
Agent has requested a Settlement with respect to a Swingline Loan or Agent
Advance), each Revolving Facility Lender (A) shall irrevocably and
unconditionally purchase and receive from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Agent Advance
equal to such Revolving Facility Lender’s Revolving Facility Percentage of such
Swingline Loan or Agent Advance and (B) if Settlement has not previously
occurred with respect to such Swingline Loans or Agent Advances, upon demand by
the Swingline Lender or the Administrative Agent, as the case may be, shall pay
to the Swingline Lender or Administrative Agent, as applicable, as the purchase
price of such participation an amount equal to one-hundred percent (100%) of
such Revolving Facility Lender’s Revolving Facility Percentage of such Swingline
Loans or Agent Advances. If such amount is not in fact made available to the
Administrative Agent by any Lender, the

 

   71    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three days from and after such demand and thereafter at the interest rate
then applicable to ABR Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swingline Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Revolving Facility Lender such Revolving Facility Lender’s
Revolving Facility Percentage of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Swingline Loan or Agent Advance.

(iv) Between Settlement Dates, to the extent no Agent Advances are outstanding,
the Administrative Agent may pay over to the Swingline Lender any payments
received by the Administrative Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Facility Loans, for
application to the Swingline Lender’s Revolving Facility Loans or Swingline
Loans. If, as of any Settlement Date, collections received since the then
immediately preceding Settlement Date have been applied to the Swingline
Lender’s Revolving Facility Loans, the Swingline Lender shall pay to the
Administrative Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Facility Loans of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Revolving Facility Percentage of the Revolving Facility Loans. During the period
between Settlement Dates, the Swingline Lender with respect to Swingline Loans,
the Administrative Agent with respect to Agent Advances, and each Revolving
Facility Lender with respect to the Revolving Facility Loans, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
actual average daily amount of funds employed by the Swingline Lender, the
Administrative Agent and the Revolving Facility Lenders.

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of (x) trade letters of
credit in support of trade obligations of the Borrower and its Subsidiaries
incurred in the ordinary course of business (such letters of credit issued for
such purposes, “Trade Letters of Credit”) and (y) standby letters of credit
issued for any other lawful purposes of the Borrower and its Subsidiaries (such
letters of credit issued for such purposes, “Standby Letters of Credit”) for its
own account or for the account of any Subsidiary in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Revolving Facility Loan Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
“Letters of Credit” shall include Trade Letters of Credit and Standby Letters of
Credit.

 

   72    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency (which may be Dollars or any Alternate
Currency) of such Letter of Credit, the name and address of the beneficiary
thereof, whether such letter of credit constitutes a Standby Letter of Credit or
a Trade Letter of Credit, and such other information as shall be necessary to
issue, amend or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension (i) the total Revolving L/C Exposure shall not
exceed the Letter of Credit Sublimit, (ii) the total Revolving Facility Credit
Exposure shall not exceed the total Revolving Facility Commitments, (iii) the
total Revolving Facility Credit Exposure shall not exceed the Borrowing Base,
and (iv) no Alternate Currency Letter of Credit shall be issued if, after giving
effect thereto, the aggregate amount of Revolving L/C Exposure with respect to
all Alternate Currency Letters of Credit would exceed $25.0 million.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the Issuing Bank in their sole
discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Revolving Facility Loan Maturity Date; provided, that
any Standby Letter of Credit with one year tenor may provide for automatic
renewal or extension thereof for additional one year periods (which, in no
event, shall extend beyond the date referred to in clause (ii) of this
paragraph (c)) so long as such Standby Letter of Credit permits the Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof within a time period during such
twelve-month period to be agreed upon at the time such Standby Letter of Credit
is issued; provided further, that if the Issuing Bank and the Administrative
Agent each consent in their sole discretion, the expiration date on any Standby
Letter of Credit may extend beyond the date referred to in clause (ii) above,
provided, that (x) if any such Standby Letter of Credit is outstanding or the
expiration date is extended to a date that is 30 days prior to the Revolving
Facility Loan Maturity Date the Borrower shall provide cash collateral pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to 105% of the face amount of each such
Standby Letter of Credit on or prior

 

   73    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

to the date that is 30 days prior to the Revolving Facility Loan Maturity Date
or, if later, such date of issuance and (y) each Revolving Facility Lender’s
participation in any undrawn Letter of Credit that is outstanding on the
Revolving Facility Loan Maturity Date shall terminate on the Revolving Facility
Loan Maturity Date. Each Trade Letter of Credit shall expire on the earlier of
(x) 180 days after such Trade Letter of Credit’s date of issuance or renewal or
extension or (y) the date five Business Days prior to the Revolving Facility
Loan Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable ratable share (as determined pursuant to the foregoing) of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason
(calculated, in the case of any Alternate Currency Letter of Credit, based on
the Dollar Equivalent thereof). Each Revolving Facility Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or Event of Default or reduction or termination of the Commitments
or the fact that, as a result of changes in currency exchange rates, such
Lender’s Revolving Facility Credit Exposure at any time might exceed its
Commitment at such time (in which case Section 2.11(d) would apply), and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the same Business Day after the Borrower receives notice under paragraph (g)
of this Section of such L/C Disbursement (or the next Business Day, if such
notice is received after noon, Local Time), together with accrued interest
thereon from the date of such L/C Disbursement at the rate applicable to ABR
Loans; provided, that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Borrowing of Revolving Facility Loans or a
Swingline Borrowing, as applicable, in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing or Swingline Borrowing. If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Revolving Facility Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and, in the case of a

 

   74    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Revolving Facility Lender, such Lender’s ratable share thereof as determined
pursuant to Section 2.05(d). Promptly following receipt of such notice, each
Revolving Facility Lender shall pay to the Administrative Agent in Dollars its
applicable ratable share of the payment then due from the Borrower in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

   75    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make a L/C Disbursement thereunder; provided,
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and/or the Revolving
Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Facility Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided, that upon the occurrence of any Event of Default with respect
to the Borrower described in

 

   76    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind. Each
such deposit pursuant to this paragraph shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Administrative Agent and (ii) at any other
time, the Borrower, in each case, in Permitted Investments and at the risk and
expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for L/C Disbursements for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Revolving L/C Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. Notwithstanding
anything to the contrary herein, in the event of the prepayment in full of all
outstanding Revolving Facility Loans and the termination of all Revolving
Facility Commitments by the Borrower pursuant to Section 2.08(b), the Borrower
shall, and may provide cash collateral with respect to solely the portion of
outstanding Revolving L/C Exposure allocated to the Revolving Facility for the
benefit of the Revolving Facility Lenders.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to Bank of America)
each of which agrees (in its sole discretion) to act in such capacity and that
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement

 

   77    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

and the amount of such L/C Disbursement and (C) on any other Business Day, such
other information with respect to the outstanding Letters of Credit issued by
such Issuing Bank as the Administrative Agent shall reasonably request,
including but not limited to prompt verification of such information as may be
requested by the Administrative Agent.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 4:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided, that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Loan on behalf of the Lenders
(including by means of Swingline Loans to the Borrower). In such event, the
applicable Lenders on behalf of whom the Administrative Agent made the Loan
shall reimburse the Administrative Agent for all or any portion of such Loan
made on its behalf upon written notice given to each applicable Lender not later
than 2:00 p.m., Local Time, on the Business Day such reimbursement is requested.
On each such settlement date, the Administrative Agent will pay to each such
Lender the net amount owing to such Lender in connection with such settlement,
including amounts relating to Loans, fees, interest and other amounts payable
hereunder. The entire amount of interest attributable to such Loan for the
period from and including the date on which such Loan was made on such Lender’s
behalf to but excluding the date the Administrative Agent is reimbursed in
respect of such Loan by such Lender shall be paid to the Administrative Agent
for its own account.

 

   78    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit E and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

   79    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Facility
Loan Maturity Date and the Term Commitment shall terminate on the FILO Cut-off
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments or the Borrowing Base.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Revolving Facility Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned on a
refinancing of all or any portion of the Revolving Facility, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments under a given Revolving Facility shall be made
ratably among the Lenders in accordance with their respective Commitments.

Section 2.09 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

   80    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”) substantially in the form of Exhibit H-1 or Exhibit H-2, as
applicable. hereto. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more Notes in such form payable to the order of the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns).

Section 2.10 Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each
Revolving Facility Lender the then unpaid principal amount of each Revolving
Facility Loan, Protective Advance and Overadvance to the Borrower on the
Revolving Facility Loan Maturity Date; (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Revolving Facility Loan
Maturity Date; and (iii) to the Administrative Agent for the account of each
Term Lender the aggregate principal amount of Term Loans outstanding on the Term
Loan Maturity Date. To the extent not previously paid, all outstanding
(x) Revolving Facility Loans shall be due and payable on the Revolving Facility
Loan Maturity Date and (y) Term Loans shall be due and payable on the earlier of
(A) the Term Loan Maturity Date or (B) the date on which the Revolving Facility
Commitments are terminated in full in accordance with Section 2.08.

(b) Prior to any repayment of any Loans, the Borrower shall select the Borrowing
or Borrowings to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, three Business Days before the scheduled date of such repayment.
Each repayment of a Borrowing shall be applied to the applicable Loans included
in the repaid Borrowing such that each Lender receives its ratable share of such
repayment at the time of such repayment. Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Loan hereunder, the Borrower shall select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 1:00 p.m., Local Time, on the
scheduled date of such repayment. Repayments of Eurocurrency Borrowings shall be
accompanied by accrued interest on the amount repaid.

(c) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term Lenders the principal amount of Term Loans then outstanding in equal
quarterly payments in an amount equal to the amount set forth in the below grid
under the heading “Quarterly Amortization Payment” (ratably reduced by the
amount of any voluntary

 

   81    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

prepayments of the outstanding Term Loans consummated prior to the applicable
“Amortization Commencement Date” set forth in the below grid or as contemplated
by Section 2.23) beginning on the date set forth in the below grid under the
heading “Amortization Commencement Date”.

 

Amortization Commencement Date

   Quarterly
Amortization
Payment The 12 month anniversary of the Closing Date if on the date that is 10
Business Days prior to the 12 month anniversary of the Closing Date (x) the
Senior Secured Leverage Ratio is equal to or greater than 4.25:1.00 as set forth
in the most recently delivered financial officer’s certificate received pursuant
to Section 5.04(d) or (y) Availability, as calculated on such date and on a
daily average basis for a 30 day look back period pursuant to the then most
recently delivered Borrowing Base Certificate, is equal to or less than
$40 million; provided that if neither the foregoing clause (x) nor the foregoing
clause (y) is satisfied, the commencement of amortization is delayed until at
least the 18 month anniversary of the Closing Date as set forth below.   
$1,944,444     The 18 month anniversary of the Closing Date if on the date that
is 10 Business Days prior to the 12 month anniversary of the Closing Date (x)
the Senior Secured Leverage Ratio is less than 4.25:1.00 as set forth in the
most recently delivered financial officer’s certificate received pursuant to
Section 5.04(d) and (y) Availability, as calculated on such date and on a daily
average basis for a 30 day look-back period pursuant to the then most recently
delivered Borrowing Base Certificate, is greater than $40 million; provided that
the commencement of amortization will be further delayed until the 24 month
anniversary of the Closing Date if the conditions set forth immediately below
are satisfied on the date that is 10 Business Days prior to the 18 month
anniversary of the Closing Date.    $2,500,000     The 24 month anniversary of
the Closing Date if on the date that is 10 Business Days prior to the 18 month
anniversary of the Closing Date (x) the Senior Secured Leverage Ratio is less
than 4.00:1.00 as set forth in the most recently delivered financial officer’s
certificate received pursuant to Section 5.04(d) and (y) Availability, as
calculated on such date and on a daily average basis for a 30 day look-back
period pursuant to the then most recently delivered Borrowing Base Certificate,
is greater than $45 million.    $3,500,000

 

   82    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(b),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(b) Subject to Section 2.01(b) and (c), in the event the aggregate amount of the
Revolving Facility Credit Exposure exceeds the lesser of (i) the Revolving
Facility Commitments and (ii) the Borrowing Base in effect at such time, then
the Borrower shall promptly repay outstanding Revolving Facility Loans and/or
cash collateralize Letters of Credit in accordance with Section 2.05(j) in an
aggregate amount equal to such excess.

(c) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
Borrower shall deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.

(d) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure exceeds the total
Revolving Facility Commitments, (ii) the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit or (iii) the Revolving L/C Exposure with respect to
all Alternate Currency Letters of Credit exceeds $25.0 million, the Borrower
shall, at the request of the Administrative Agent, within 5 Business Days of
such Revaluation Date (A) prepay Revolving Facility Borrowings, Revolving
Facility Borrowings or Swingline Borrowings or (B) deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j), in an
aggregate amount such that the applicable exposure does not exceed the
applicable commitment, sublimit or amount set forth above.

Section 2.12 Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the date that is five Business Days after the last Business Day of March, June,
September and December in each year, and three Business Days after the date on
which the Revolving Facility Commitments of all the Revolving Facility Lenders
shall be terminated as provided herein, a commitment fee (a “Commitment Fee”) on
the daily amount of the Available Unused Commitment of such Revolving Facility
Lender during the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Revolving Facility
Commitments of such Revolving Facility Lender shall be terminated) at a rate
equal to the Applicable Commitment Fee. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Revolving Facility Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Revolving Facility
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Revolving Facility Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Revolving Facility Commitments of such Revolving Facility Lender shall be
terminated as provided herein.

 

   83    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December of
each year and three Business Days after the date on which the Revolving Facility
Commitments of all the Revolving Facility Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Revolving Facility
Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Loan Maturity Date or the
date on which the Revolving Facility Commitments shall be terminated) at the
rate per annum (x) in the case of Standby Letters of Credit, equal to the
Applicable Margin for Borrowings with respect to Eurocurrency Revolving Loans
and (y) in the case of Trade Letters of Credit, equal to the Applicable Margin
for Borrowings with respect to Eurocurrency Revolving Loans minus 0.50%, in each
case effective for each day in such period and (ii) to each Issuing Bank, for
its own account (x) three Business Days after the last Business Day of March,
June, September and December of each year and three Business Days after the date
on which the Revolving Facility Commitments of all the Revolving Facility
Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the daily average stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay the agency fees to (x) the Administrative Agent,
for the account of the Administrative Agent (the “Administrative Agent Fees”)
and (y) to the Collateral Agent, for the account of the Collateral Agent (the
“Collateral Agent Fees”), in each case set forth in the Fee Letter, as amended,
restated, supplemented or otherwise modified from time to time, at the times
specified therein.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

(e) The Borrower shall pay to the Joint Lead Arrangers and the Administrative
Agent, for their own respective accounts, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

 

   84    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration, bankruptcy or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided, that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments and (iii) in the
case of Term Loans, on the Term Loan Maturity Date; provided, that (A) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or Swingline Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (C) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent

 

   85    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

   86    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.17.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if a Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender

 

   87    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

or any Issuing Bank, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower to permit such payments to be made
without such withholding tax or at a reduced rate; provided, that no Lender
shall have any obligation under this paragraph (e) with respect to any
withholding Tax imposed by any jurisdiction other than the United States if in
the reasonable judgment of such Lender such compliance would subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(f) In the event the Borrower is resident for tax purposes in the United States
of America, each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the

 

   88    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

United States of America is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI (or any subsequent versions thereof or successors
thereto), (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or 881(c) of the Code,
(x) a certificate to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-8IMY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender shall deliver such forms, if legally entitled
to deliver such forms, promptly upon the obsolescence, expiration or invalidity
of any form previously delivered by such Foreign Lender. Each Foreign Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the United States of
America or other taxing authorities for such purpose). In addition, the
Administrative Agent and each Lender that is not a Foreign Lender shall deliver
to the Borrower and the Administrative Agent two copies of Internal Revenue
Service Form W-9 (or any subsequent versions thereof or successors thereto) on
or before the date such Lender becomes a party and upon the expiration of any
form previously delivered by such Lender. Notwithstanding any other provision of
this paragraph, a Lender shall not be required to deliver any form pursuant to
this paragraph that such Lender is not legally able to deliver.

(g) If the Administrative Agent, Issuing Bank or Lender determines in good faith
and in its sole discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of Administrative Agent, such Issuing Bank or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent, such Issuing Bank or such
Lender in the event Administrative Agent, such Issuing Bank or such Lender is
required to repay such refund to such Governmental Authority. This
Section 2.17(g) shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems, in good faith and in its own
discretion, to be confidential) to the Loan Parties or any other person.

 

   89    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(h) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for the
purposes of this paragraph (h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement (and each of the Revolving Facility and the FILO Term Facility) as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If (i) at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees and other Obligations then due
from the Borrower hereunder or (ii) at any time that an Availability Triggering
Event shall have occurred and be continuing and

 

   90    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

proceeds of Collateral are received by the Administrative Agent, such funds
shall be applied: first, ratably, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent or any Issuing Bank from the
Borrower (other than in connection with Cash Management Obligations or Secured
Swap Obligations); second, ratably, to pay interest due and payable in respect
of any unreimbursed L/C Disbursements, Protective Advances and Overadvances;
third, ratably to pay principal of unreimbursed L/C Disbursements, Protective
Advances and Overadvances; fourth, ratably, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with the FILO Term Facility, Cash Management Obligations or Secured
Swap Obligations); fifth, ratably, to pay interest due and payable in respect of
any Revolving Facility Loans; sixth, ratably, to cash collateralize Letters of
Credit in accordance with the procedures set forth in Section 2.05(j); seventh,
ratably, to pay principal of Revolving Facility Loans (other than Protective
Advances and Overadvances) then due from the Borrower hereunder and Secured Swap
Obligations to the extent that the Administrative Agent has taken a Reserve
therefor; eighth, ratably to pay any fees then due to the Term Lenders until
paid in full; ninth, ratably to pay interest accrued in respect of the Term
Loans until paid in full; tenth, ratably to pay principal due in respect of Term
Loans until paid in full; eleventh, ratably, to the payment of any other Secured
Obligations due to the Agents or any Lender by the Borrower; and twelfth, to the
Borrower or as the Borrower shall direct.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the

 

   91    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(d) or 2.21, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank, which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that the
Borrower may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms

 

   92    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

of Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders (or, if such amendment or waiver by its
terms requires the consent of the Super Majority Lenders, the Super Majority
Lenders) shall have granted their consent, then the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Bank; provided, that: (a) all
Obligations of the Borrower owing to such Non-Consenting Lender (including
accrued Fees and any amounts due under Section 2.15, 2.16 or 2.17) being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower, the Agents,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 9.04; provided, that if such Non-Consenting Lender does not comply
with Section 9.04 within three Business Days after the Borrower’s request,
compliance with Section 9.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Original Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Section 2.21 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time after the Closing Date, and prior to
the Revolving Facility Loan Maturity Date, request that the Incremental Amount
be provided by one or more Incremental Revolving Facility Lenders (which may
include any existing Lender) willing to provide such Incremental Revolving
Facility Commitments in their own discretion; provided, that each Incremental
Revolving Facility Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless such
Incremental Revolving Facility Lender is a Lender, an Affiliate of a Lender or
an Approved Fund. Such notice shall set forth (i) the amount of the Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $5.0 million and a minimum amount of $25.0 million or equal to the
remaining Incremental Amount), (ii) the date

 

   93    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

on which such Incremental Revolving Facility Commitments are requested to become
effective (the “Increased Amount Date”) and (iii) whether such Incremental
Revolving Loan Commitments are to be Revolving Facility Commitments or
commitments to make revolving loans with pricing terms different from the
Revolving Facility Loans (“Other Revolving Loans”).

(b) The Borrower and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Facility Commitment of such Incremental
Revolving Facility Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Incremental Revolving Facility Commitments;
provided, that (i) the Other Revolving Loans shall have the same guarantees as
and rank pari passu or junior in right of payment and of security with the
Revolving Facility Loans and, except as to pricing and final maturity date,
shall have (x) the same terms as the Revolving Facility Loans, as applicable,
and (y) intercreditor arrangements and such other terms as shall be reasonably
satisfactory to the Administrative Agent and (ii) the final maturity date of any
Other Revolving Loans shall be no earlier than the Revolving Facility Loan
Maturity Date. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Loan Commitments evidenced
thereby as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness, both before and after such effectiveness, (x) there is no Default
or Event of Default and (y) the Borrower shall be in Pro Forma Compliance,
(ii) the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the Borrower and
containing calculations in reasonable detail demonstrating compliance with the
requirement contained in preceding subclause (i)(y), and (iii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Original Closing Date under Section 4.02 and such additional customary documents
and filings (including amendments to the Mortgages and other Security Documents
and title endorsement bringdowns) as the Administrative Agent may reasonably
require to assure that the Revolving Facility Loans in respect of the
Incremental Revolving Facility Commitments are secured by the Collateral ratably
with (or, to the extent agreed by the applicable Incremental Revolving Facility
Lenders in the applicable Incremental Assumption Agreement, junior to) the
existing Revolving Facility Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than Other Revolving Loans), when originally made, are
included in each Borrowing of outstanding Revolving Facility Loans on a pro rata
basis. The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

 

   94    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 2.22 Defaulting Lenders . Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) such Defaulting Lender shall not be entitled to receive any Commitment Fee
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to such Defaulting Lender); and

(b) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by any Issuing Bank, to cash
collateralize such Defaulting Lender’s Revolving Facility Percentage of the
outstanding Letters of Credit issued by such Issuing Bank other than any Letter
of Credit (or portion thereof) as to which such Defaulting Lender’s
participation obligation has been cash collateralized by pledging and depositing
with or delivering to the Collateral Agent, for the benefit of the Issuing Banks
and the non-Defaulting Lenders, as collateral for the Obligations in respect of
Letter of Credits, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Collateral Agent and the Issuing Banks
(which documents are hereby consented to by the Lenders), (iv) fourth, as the
Borrower may request, to the funding of any Revolving Facility Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent,
(vi) fifth, held in such account as cash collateral and released, pro rata, in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Revolving Facility Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ potential future fronting exposure
with respect to such Defaulting Lender with respect to potential future Letters
of Credit issued under this Agreement, (vi) sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any
Revolving Facility Loans and (y) made at a time when the conditions set forth in
Section 4.01 are satisfied, such payment shall be applied solely to prepay the
Revolving Facility Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Revolving Facility Loans of any Defaulting
Lender.

 

   95    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

In the event that the Administrative Agent, each Issuing Bank, the Swingline
Lender and the Borrower each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then on
such date such Lender shall purchase at par such of the Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be in
accordance with its Revolving Facility Percentage, as applicable.

Section 2.23 Extensions of Revolving Facility Loans, Revolving Facility
Commitments and Incremental Revolving Facility Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Facility Commitments of any Class, the Extended
Revolving Facility Commitments of any Class and/or any Incremental Revolving
Facility Commitments of any Class, existing at the time of such request (each,
an “Existing Revolving Facility Commitment” and any related revolving facility
loans under any such facility, “Existing Revolving Facility Loans”; each
Existing Revolving Facility Commitment and related Existing Revolving Facility
Loans together being referred to as an “Existing Revolving Facility Class”) be
exchanged to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Facility Loans related to such Existing
Revolving Facility Commitments (any such Existing Revolving Facility Commitments
which have been so extended, “Extended Revolving Facility Commitments” and any
related revolving facility loans, “Extended Revolving Facility Loans”) and to
provide for other terms consistent with this Section 2.23. Prior to entering
into any Extension Agreement with respect to any Extended Revolving Facility
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Facility Commitments, with such request
offered to all Lenders of such Class) (a “Revolving Facility Extension Request”)
setting forth the proposed terms of the Extended Revolving Facility Commitments
to be established thereunder, which terms shall be substantially similar to
those applicable to the Existing Revolving Facility Commitments from which they
are to be extended (the “Specified Existing Revolving Facility Commitment
Class”) except that (w) all or any of the final maturity dates of such Extended
Revolving Facility Commitments may be delayed to later dates than the final
maturity dates of the Existing Revolving Facility Commitments of the Specified
Existing Revolving Facility Commitment Class, (x)(A) the interest rates,
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment premiums with respect to the Extended Revolving
Facility Commitments may be different than those for the Existing Revolving
Facility Commitments of the Specified Existing Revolving Facility Commitment
Class and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Revolving Facility Commitments in addition to or in lieu
of any of the items contemplated by the preceding clause (A), (y)(1) the undrawn
revolving facility commitment fee rate with respect to the Extended Revolving
Facility Commitments may be different than those for the Specified Existing
Revolving Facility Commitment Class and (2) the Extension Agreement may provide
for other covenants and terms that apply to any period after

 

   96    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

the Latest Maturity Date; provided that, notwithstanding anything to the
contrary in this Section 2.23 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Facility Loans under any Extended
Revolving Facility Commitments shall not be required to be made on a pro rata
basis with any borrowings and repayments of the Existing Revolving Facility
Loans of the Specified Existing Revolving Facility Commitment Class (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include technical changes related to the borrowing and
repayment procedures of the Specified Existing Revolving Facility Commitment
Class), (2) assignments and participations of Extended Revolving Facility
Commitments and Extended Revolving Facility Loans shall be governed by the
assignment and participation provisions set forth in Section 9.04 and
(3) subject to the applicable limitations set forth in Section 2.11, permanent
repayments of Extended Revolving Facility Loans (and corresponding permanent
reduction in the related Extended Revolving Facility Commitments) shall be
permitted as may be agreed between the Borrower and the Lenders thereof. No
Lender shall have any obligation to agree to have any of its Revolving Facility
Loans or Revolving Facility Commitments of any Existing Revolving Facility Class
exchanged into Extended Revolving Facility Loans or Extended Revolving Facility
Commitments pursuant to any Revolving Facility Extension Request. Any Extended
Revolving Facility Commitments of any Extension Series shall constitute a
separate Class of revolving facility commitments from Existing Revolving
Facility Commitments of the Specified Existing Revolving Facility Commitment
Class and from any other Existing Revolving Facility Commitments (together with
any other Extended Revolving Facility Commitments so established on such date).

(b) The Borrower shall provide Revolving Facility Extension Request to the
Administrative Agent (for further delivery to the Lenders) not later than
30 days prior to the maturity date or termination date, as the case may be, of
the applicable Revolving Facility Loan, Revolving Facility Commitment or
Incremental Revolving Facility Commitment, and shall provide each applicable
Lender in such Revolving Facility Extension Request a period of least five
Business Days (or such shorter period as the Administrative Agent may determine
in its reasonable discretion) prior to the date on which Lenders under the Class
of Existing Revolving Facility Commitments are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.23. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Revolving Facility Commitments or Incremental Revolving
Facility Commitments (or any earlier Extended Revolving Facility Commitments) of
a Class of Existing Revolving Facility Commitments subject to such Revolving
Facility Extension Request exchanged into Extended Loans/Commitments shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Revolving Facility Extension Request of the amount of its
Revolving Facility Commitments and/or Incremental Revolving Facility Commitments
(and/or any earlier extended Extended Revolving Facility Commitments) which it
has elected to convert into Extended Loans/Commitments (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Revolving Facility Commitments, Incremental
Revolving Facility Commitments or earlier extended Extended Revolving Facility
Commitments, as applicable, subject to Extension Elections exceeds the amount of
Extended Loans/Commitments requested pursuant to the Revolving Facility
Extension Request, such Revolving Facility Commitments, Incremental Revolving
Facility Commitments or earlier extended Extended Revolving Facility

 

   97    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Commitments subject to Extension Elections shall be exchanged to Extended
Loans/Commitments on a pro rata basis (subject to such rounding requirements as
may be established by the Administrative Agent) based on the principal amount of
Revolving Facility Commitments, Incremental Revolving Facility Commitments or
earlier extended Extended Revolving Facility Commitments included in such
Extension Election or as may be otherwise agreed to in the applicable Extension
Agreement.

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.23(c) and
notwithstanding anything to the contrary set forth in Section 9.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In connection with
any Extension Agreement, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of such Extension Agreement, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby (in the case of such
other Loan Documents as contemplated by the immediately preceding sentence) and
covering other customary matters and (ii) to the effect that such Extension
Agreement, including the Extended Loans/Commitments provided for therein, does
not conflict with or violate the terms and provisions of Section 9.08 of this
Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Revolving Facility Commitments is
exchanged to extend the related scheduled maturity date(s) in accordance with
paragraph (a) above (an “Extension Date”), in the case of the Existing Revolving
Facility Commitments of each Extending Lender under any Specified Existing
Revolving Facility Commitment Class, the aggregate principal amount of such
Existing Revolving Facility Commitments shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Revolving Facility
Commitments so exchanged by such Lender on such date (or by any greater amount
as may be agreed by the Borrower and such Lender), and such Extended Revolving
Facility Commitments shall be established as a separate Class of revolving
facility commitments from the Specified Existing Revolving Facility Commitment
Class and from any other Existing Revolving Facility Commitments (together with
any other Extended Revolving Facility Commitments so established on such date)
and (B) if, on any Extension Date, any Existing Revolving Facility Loans of any
Extending Lender are outstanding under the Specified Existing Revolving Facility
Commitment Class, such Existing Revolving Facility Loans (and any related
participations) shall be deemed to be exchanged to Extended Revolving Facility
Loans (and related participations) of the applicable Class in the same
proportion as such Extending Lender’s Specified Existing Revolving Facility
Commitments to Extended Revolving Facility Commitments of such Class.

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Facility Commitments of a given
Extension Series to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Agreement, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this

 

   98    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Agreement, as the case may be, which Corrective Extension Amendment shall
(i) provide for the exchange and extension of Existing Revolving Facility
Commitments (and related revolving facility exposure) in such amount as is
required to cause such Lender to hold Extended Revolving Facility Commitments
(and related revolving facility exposure) of the applicable Extension Series
into which such other Revolving Facility Commitments were initially exchanged,
as the case may be, in the amount such Lender would have held had such
administrative error not occurred and had such Lender received the minimum
allocation of the applicable Revolving Facility Loans or Revolving Facility
Commitments to which it was entitled under the terms of such Extension
Agreement, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Agreement described in Section 2.23(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.23(c).

(f) No exchange of Revolving Facility Loans or Revolving Facility Commitments
pursuant to any Extension Agreement in accordance with this Section 2.23 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

(g) This Section 2.23 shall supersede any provisions in Section 2.06 or
Section 9.08 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.23 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Loans/Commitments without such Lender’s consent.

ARTICLE 3

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (if applicable or, in any foreign jurisdiction
where an equivalent status exists, enjoys the equivalent status under the laws
of such foreign jurisdiction of organization) under the laws of the jurisdiction
of its organization, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

 

   99    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Subsidiary Loan Parties of each of the Loan
Documents to which it is a party, and the borrowings hereunder and the
transactions contemplated hereby (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or memorandum or articles of incorporation or other constitutive
documents (including any partnership, limited liability company or operating
agreements) or by-laws of Holdings, the Borrower or any such Subsidiary Loan
Party, (B) any applicable order of any court or any rule, regulation or order of
any Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) except to the extent set forth in the applicable Foreign
Pledge Agreements, any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the transactions contemplated by this
Agreement, the perfection or maintenance of the Liens created under the Security
Documents or the exercise by any Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code and PPSA financing statements (and equivalent
filings in other jurisdictions), (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings which may be
required under Environmental Laws, (e) such as have been made or obtained and
are in full force and effect, (f) such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (g) filings or other actions listed on
Schedule 3.04 and equivalent foreign filings to those listed in paragraphs
(a) through (g) above.

 

   100    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.05 Financial Statements.

(a) [Reserved].

(b) The audited consolidated balance sheets of Holdings as at December 31, 2013
and the related audited consolidated statements of income and cash flows for
such fiscal years, reported on by and accompanied by a report from
PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the consolidated financial
position of Holdings as at such date and the consolidated results of operations
and cash flows of Holdings for the fiscal years then ended.

(c) The unaudited consolidated balance sheet of Holdings as at June 30, 2014 and
the related unaudited consolidated statements of income and cash flows for the
three-month period ended June 30, 2014, copies of which have heretofore been
furnished to each Lender, present fairly in all material respects the
consolidated financial position of Holdings as at such date and the consolidated
results of operations and cash flows of Holdings for such period (subject to
normal year-end audit adjustments and the absence of footnotes).

Section 3.06 No Material Adverse Effect. Since December 31, 2010, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and the Subsidiaries has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties (including all Mortgaged Properties) and has valid title to
its personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or its Subsidiaries has defaulted under any lease to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing

 

   101    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

necessary for the present conduct of its business, without any conflict (of
which the Borrower has been notified in writing) with the rights of others, and
free from any burdensome restrictions on the present conduct of the business of
the Borrower and the Subsidiaries, except where such conflicts and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Holdings or by any
such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options, restricted stock units and other uncertificated equity rights granted
to employees or directors and directors’ qualifying shares) of any nature
relating to any Equity Interests of Holdings, the Borrower or any of the
Subsidiaries, except as set forth on Schedule 3.08(b).

(c) QD Capital has no significant assets or liabilities other than those
permitted pursuant to Section 6.09.

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

   102    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans, Swingline Loans, and Term Loans and may request the
issuance of Letters of Credit, solely for general corporate purposes (including,
without limitation, for Permitted Business Acquisitions).

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each of Holdings, the
Borrower and the Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it and
(ii) each such Tax return is true and correct;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all such Taxes
to the extent not yet due and payable) with respect to all periods or portions
thereof ending on or before the Closing Date (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP), which Taxes, if not paid or adequately provided for, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes; and

(d) There is no action, suit, proceeding, investigation, audit, or claim now
pending or, to the best knowledge of Holdings, the Borrower or any of the
Subsidiaries, threatened by any authority regarding any taxes related to
Holdings, the Borrower or any of the Subsidiaries.

 

   103    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries and the transactions contemplated by this Agreement prepared by
or on behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the transactions
contemplated hereby, when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders and as of
the Closing Date and did not, taken as a whole, contain any untrue statement of
a material fact as of any such date or omit to state a material fact necessary
in order to make the statements contained therein, taken as a whole, not
materially misleading in light of the circumstances under which such statements
were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the transactions contemplated by this Agreement (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from such Projections and estimates), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with its terms and with
all applicable laws, including without limitation ERISA and the Code (including
without limitation any Code provisions compliance with which is necessary for
any intended favorable tax treatment); (ii) no Reportable Event has occurred
during the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) aggregate Unfunded Pension
Liability (taking into account only Plans with positive Unfunded Pension
Liabilities) is less than $25.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of the Borrower, Holdings, the
Subsidiaries and the ERISA Affiliates (A) has received any written notification
that any Multiemployer Plan is in reorganization or has been terminated within
the meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any withdrawal liability to any
Multiemployer Plan; and (vi) no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or to the knowledge of Holdings or the Borrower, threatened.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

 

   104    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.16 Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) with respect to property
owned or operated by the Borrower and any of its Subsidiaries, no written
notice, request for information, order, complaint or penalty has been received
by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of or liability under
any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) with respect to property not owned or operated by the
Borrower and any of its Subsidiaries, no written notice, request for
information, order, complaint or penalty has been received by the Borrower or
any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(iii) each of the Borrower and its Subsidiaries has all material environmental
permits, licenses and other approvals necessary for its operations to comply
with all applicable Environmental Laws and is, and for the last three years, has
been, in compliance with the terms of such permits, licenses and other approvals
and with all other applicable Environmental Laws, (iv) to the Borrower’s
knowledge, no Hazardous Material has been Released at, on or under any property
currently owned, operated or leased by the Borrower or any of its Subsidiaries
in amounts or concentrations that would reasonably be expected to give rise to
any cost, liability or obligation of the Borrower or any of its Subsidiaries
under any Environmental Laws, and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in amounts or
concentrations that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws and (v) there are no agreements in which the Borrower or any
of its Subsidiaries has expressly assumed or undertaken responsibility for any
known or reasonably likely liability or obligation of any other person arising
under or relating to Environmental Laws, which in any such case has not been
made available to the Administrative Agent prior to the date hereof.

This Section 3.16 shall provide the only representations and warranties
respecting Environmental Law Matters.

Section 3.17 Security Documents. (a) Each Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the applicable Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the applicable Collateral Agreement, when financing statements and
other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the applicable Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code and PPSA financing
statements, in each case prior and superior in right to the Lien of any other
person (except for Permitted Liens and Liens that are pari passu or have
priority by operation of law).

 

   105    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) When the applicable Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the applicable Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the domestic Intellectual Property, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens
and Liens that are pari passu or have priority by operation of law (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Original Closing Date).
When the actions specified in clause (iv) of the definition of “Eligible Truck
and Trailer Fleet” are taken with respect to Transportation Equipment
represented by certificates of title, the Collateral Agent for the benefit of
the applicable Secured Parties (excluding, however, during the period prior to
the Fleet Filing Date, any Transportation Equipment titled in Illinois and owned
by the Loan Parties as of the Closing) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in such Transportation Equipment, in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens and Liens that
are pari passu or have priority by operation of law.

(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the applicable Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent permissible under applicable law. In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the applicable
Secured Parties) shall have, to the extent permissible under applicable law, a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to the Lien of any
other person (except for Permitted Liens and Liens that are pari passu or have
priority by operation of law).

(d) The applicable Mortgages executed and delivered on the Original Closing Date
are and remain, and the applicable Mortgages executed and delivered after the
Original Closing Date pursuant to Section 5.10 shall be, effective to create in
favor of the Collateral Agent (for the benefit of the applicable Secured
Parties) a legal, valid and enforceable Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title, and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.

 

   106    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Location of Real Property and Leased Premises; Location of
Collateral. (a) Schedule 3.18(a) correctly identifies, in all material respects,
as of the Closing Date all material Real Property owned by Holdings, the
Borrower and the Subsidiary Loan Parties. As of the Closing Date, Holdings, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them on such Schedule. Schedule 3.18(a) lists correctly
in all material respects, as of the Closing Date, all material Real Property
leased by Holdings, the Borrower and the Subsidiary Loan Parties. As of the
Closing Date, Holdings, the Borrower and the Subsidiary Loan Parties have in all
material respects valid leases in all the Real Property set forth as being
leased by them on such Schedule.

(b) Schedule 3.18(b) lists correctly in all material respects all leased
premises at which Inventory, Equipment or Transportation Equipment (other than
Transportation Equipment in transit in the ordinary course of business) is
located.

Section 3.19 Solvency. (a) Immediately after giving effect to the this
Agreement, and the transactions contemplated by this Agreement, on the Closing
Date, (i) the fair value of the assets of Holdings, the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of Holdings, the
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of Holdings, the Borrower and its Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability of Holdings, the Borrower and its Subsidiaries on a
consolidated basis, respectively, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Holdings, the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) Holdings, the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries;

 

   107    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) the hours worked and payments made to employees of Holdings, the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters; and (c) all payments due
from Holdings, the Borrower or any of the Subsidiaries or for which any claim
may be made against Holdings, the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary to the extent required by GAAP.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

Section 3.24 Senior Indebtedness. The Obligations constitute “Senior Debt” (or
the equivalent thereof) under the Subordinated Intercompany Debt and any
Permitted Refinancing Indebtedness in respect thereof.

Section 3.25 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor any
director, officer or employee thereof, nor, to the knowledge of the Borrower,
any agent, Affiliate or representative thereof, is an individual or entity that
is, or is owned or controlled by any individual or entity that is (i) currently
the subject or target of any Sanctions or (ii) located, organized or resident in
a Designated Jurisdiction.

Section 3.26 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws.

ARTICLE 4

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:

 

   108    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing or would result therefrom.

(d) The aggregate Revolving Facility Credit Exposure does not exceed the lesser
of (i) the Revolving Facility Commitments and (ii) the Borrowing Base in effect
at such time (subject to Section 2.01(a)).

(e) After giving effect to any Borrowing and any issuance of a Letter of Credit,
Availability shall not be less than $0.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02 Conditions to Effectiveness of Amendment and Restatement. The
effectiveness of the amendment and restatement of the Existing Loan Agreement by
this Agreement, and the occurrence of the Closing Date, is subject to the
following conditions precedent having been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party and, to the extent a Note is requested by any Lender, a signature page to
such Note or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and, to
the extent a Note is requested by any Lender, a signature page to such Note.

 

   109    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a favorable written opinion
of (i) Fried, Frank, Harris, Shriver & Jacobson LLP, special New York counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and (ii) to the extent requested by the Administrative
Agent, local counsel reasonably satisfactory to the Administrative Agent as
specified on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate and memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) (where such certification is available in the relevant person’s
jurisdiction of incorporation) of the jurisdiction of its organization, and a
certificate as to the good standing (or similar concept, to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary or similar officer of
each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member or equivalent body)
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,

(C) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

 

   110    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above;

(iv) [Reserved]; and

(v) such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
any security interest which may be perfected by the filing of a UCC or PPSA
financing statement (or the appropriate equivalent) or the delivery of stock
certificates and the security agreement giving rise to the security interest
therein) that is not provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, which such security interest or
deliverable shall be delivered within the time periods specified with respect
thereto in
Schedule 4.02(d)) and the Administrative Agent shall have received a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby, and
the results of a search of the Uniform Commercial Code (and federal tax Liens)
(or PPSA or other equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released, or shall be released upon the funding of the Loans.

(e) [Reserved].

(f) [Reserved].

(g) The Lenders shall have received the financial statements referred to in
Section 3.05.

(h) The Administrative Agent (or its counsel) shall have received an
acknowledgement of this Agreement from each Subsidiary Loan Party (including
reaffirmation of all security interests created under any of the Security
Documents), satisfactory to the Administrative Agent, duly executed by each
Subsidiary Loan Party.

 

   111    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(i) [Reserved].

(j) On the Closing Date, after giving effect to the transactions contemplated by
this Agreement, Holdings shall have outstanding no Indebtedness and the Borrower
and the Subsidiaries shall have outstanding no Indebtedness other than (i) the
Loans and other extensions of credit under this Agreement, (ii) the 2010 Second
Lien Notes, and (iii) other Indebtedness permitted pursuant to Section 6.01.

(k) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by the Chief Financial Officer of Holdings
confirming the solvency of Holdings, the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the transactions contemplated by this
Agreement on the Closing Date.

(l) The Agents shall have received (i) all unpaid interest and commitment fees
accrued under Existing Loan Agreement on or prior to the Closing Date, and
(ii) all other fees payable to the Agents or to any Lender on or prior to the
Closing Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Shearman &
Sterling LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.

(m) The Administrative Agent shall have received insurance certificates
(including, without limitation, flood insurance certificates) satisfying the
requirements of Section 5.02 of this Agreement.

(n) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act.

(o) The Borrower shall have used commercially reasonable efforts to have
received (or maintained) a corporate credit rating by S&P and a corporate family
rating by Moody’s.

(p) The Administrative Agent shall have received a Borrowing Base Certificate.

(q) Since December 31, 2013, there has been no event, change, occurrence,
condition or circumstance that, either individually or in the aggregate, has had
or could reasonably be expected to have a material adverse effect on the
business, property, assets, liabilities, operations or condition (financial or
otherwise) of Holdings, the Borrower and their Subsidiaries, taken as a whole,
the ability of the Loan Parties to perform their obligations under the Loan
Documents, or the validity or enforceability of any of the Loan Documents or the
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders thereunder

 

   112    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

Section 4.03 Post-Closing Covenant. The Borrower shall (1) deliver each of the
documents and other items, and perform each of the actions, listed on Schedule
4.03 hereto, in each case no later than the corresponding latest date specified
thereon for each such delivery or other action (or such later date as the
Administrative Agent shall determine in its sole discretion, without any
requirement for Lender consent), and (2) no later than 90 days following the
Closing Date (or such later date as the Administrative Agent shall determine in
its sole discretion, without any requirement for Lender consent), furnish to the
Administrative Agent:

(a) evidence that mortgage amendments, supplements and restatements in form and
substance reasonably satisfactory to the Collateral Agent (the “Mortgage
Amendments”) with respect to each of the existing Mortgages have been duly
executed, acknowledged and delivered by a duly authorized officer of the
applicable Loan Party thereto on or before such date and are in form suitable
for filing and recording in all filing or recording offices that the Collateral
Agent may deem reasonably necessary or desirable; provided, however, Collateral
Agent shall not require any opinions of local counsel that the Mortgage
Amendments meet the conditions of this provision;

(b) (i) date-down and modification endorsements to the title insurance policy
issued in connection with each Mortgage or, where such date-down or modification
endorsements are not available with respect to any Mortgage Amendment, a new
title insurance policy with respect to the applicable Mortgage, as previously
amended and as amended by such Mortgage Amendment, (or, in each case, a
commitment to issue such endorsements or new policy having the effect of such
policy so endorsed or such a new policy, as the case may be), each issued by a
nationally recognized title insurance company and each in form and substance
reasonably satisfactory to the Collateral Agent which insure that such Mortgage,
as previously amended and as amended by the applicable Mortgage Amendment,
continues to create a valid first Lien on the applicable Mortgaged Property
described therein, free of any other Liens except Permitted Liens, and
(ii) evidence satisfactory to the Collateral Agent that all certificates and
affidavits reasonably required by the Collateral Agent and/or the title company
issuing the endorsements and/or title policies referenced above and relating to
the Borrower, the Mortgages, the Mortgage Amendments and/or title endorsements
(or if applicable, to such new title policies) have been delivered; and

(c) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, title insurance premiums,
documentary stamp, mortgage and intangible taxes and title search charges and
other charges incurred in connection with the recordation of the

 

   113    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Mortgage Amendments (it being agreed that the Administrative Agent shall
cooperate as reasonably requested by the Borrower to minimize such amounts
payable by the Borrower, so long as such cooperation is not inconsistent with
the foregoing provisions of this paragraph (c)).

ARTICLE 5

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification, expense reimbursement obligations for which no claim has been
made and Cash Management Obligations) and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of its Material Subsidiaries to:

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and except
as otherwise expressly permitted under Section 6.05; provided that the Borrower
may liquidate or dissolve one or more Subsidiaries if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution, except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

 

   114    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and which shall in any event comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Agents, the Lenders, any Issuing Bank or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Agents, the
Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Agents or the Lenders that such
insurance is adequate for the purposes of the business of Holdings, the Borrower
and the Subsidiaries or the protection of their properties.

Section 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders):

(a) At any time following the occurrence and continuance of an Availability
Triggering Event, within 30 days of the end of each fiscal month occurring after
such continuing Availability Triggering Event, for such fiscal month, a
consolidated balance sheet and related statements of operations and cash flows
showing the consolidated financial position of Holdings and its Subsidiaries, on
a basis consistent with the basis for Holdings’ historical preparation of
monthly management financial report;

 

   115    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending December 31, 2011), (i) a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of each of (x) Holdings and its Subsidiaries and (y) Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and, starting with the fiscal year ending
December 31, 2011, setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified as to scope of
audit or as to the status of Holdings, Borrower or any Material Subsidiary as a
going concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of Holdings and its Subsidiaries, or Borrower and its Subsidiaries,
as applicable, on a consolidated basis in accordance with GAAP and
(ii) management’s discussion and analysis (in reasonable detail) of significant
operational and financial developments during the relevant period for Holdings
and its Subsidiaries (it being understood that the delivery by Holdings of
annual reports on Form 10-K of Holdings and its consolidated Subsidiaries shall
satisfy the requirements of this Section 5.04(b) as to Holdings and its
Subsidiaries to the extent such annual reports include the information specified
herein);

(c) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q), for each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of each of (x) Holdings
and its Subsidiaries and (y) Borrower and its Subsidiaries as of the close of
such fiscal quarter and the consolidated results of its operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year and (ii) management’s discussion and analysis of
significant operational and financial developments during such quarterly period
for Holdings and its Subsidiaries, all of which shall be in reasonable detail
and which consolidated balance sheet and related statements of operations and
cash flows shall be certified by a Financial Officer of the Borrower on behalf
of Holdings as fairly presenting, in all material respects, the financial
position and results of operations of Holdings and its Subsidiaries, or Borrower
and its Subsidiaries, as applicable, on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of footnotes)
(it being understood that the delivery by Holdings of quarterly reports on
Form 10-Q of Holdings and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(c) as to Holdings and its Subsidiaries to the
extent such quarterly reports include the information specified herein);

(d) (x) concurrently with any delivery of financial statements under paragraphs
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit I (i) certifying that no Event of Default
or Default has occurred or, if such

 

   116    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending September 30, 2014,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with Section 6.10, if then
applicable, demonstrating the calculation of Availability as of the end of such
fiscal quarter, and demonstrating the calculation of the Senior Secured Leverage
Ratio as of the end of such fiscal quarter, (iii) certifying a list of names of
all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary” and
(iv) certifying a list of names of all Unrestricted Subsidiaries and that each
Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary, and
(y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(e) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (e) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

(f) Within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower substantially in the form of Exhibit J to the effect that the Budget is
based on assumptions believed by such Financial Officer to be reasonable as of
the date of delivery thereof;

(g) Upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(f);

(h) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (in each case, for
itself or on behalf of any Lender);

 

   117    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(i) At any time (x) following the occurrence and during the continuance of an
Availability Triggering Event or (y) that Availability under the Revolving
Facility is less than $20.0 million, monthly inventory reports, summaries of
receivables and payables and information concerning aging of receivables and
payables, in each case reasonably satisfactory to the Administrative Agent;

(j) On or before the fifteenth Business Day of each month from and after the
Closing Date, a Borrowing Base Certificate from the Borrower substantially in
the form of Exhibit B as of the last day of the immediately preceding month,
with such supporting materials as the Administrative Agent shall reasonably
request. Notwithstanding the foregoing, after the occurrence and during the
continuance of an Availability Triggering Event, the Borrower shall, if
requested by the Administrative Agent, execute and deliver to the Administrative
Agent Borrowing Base Certificates weekly. The Borrower may, at its option,
deliver Borrowing Base Certificates more frequently than required by the
foregoing provisions of this Section 5.04;

(k) Promptly upon request by the Administrative Agent, (i) copies of all notices
received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event, and (ii) a
complete copy of the most recently filed annual report (on IRS Form 5500-series)
of each Plan with Unfunded Pension Liability (including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the IRS; and

(l) Concurrently with the delivery of the financial information referred to in
preceding paragraph (d), such updates as may be necessary in order that the
representation and warranty contained in Section 3.18(b) shall be true and
correct in all material respects at such time.

The delivery of consolidated financial statements of Holdings and its
Subsidiaries in a manner consistent with that described in paragraphs (b) and
(c) of this Section 5.04 will satisfy the requirements of such paragraphs with
respect to the delivery of consolidated financial statements of the Borrower and
its Subsidiaries; provided that, concurrently with any delivery of such
consolidated financial statements of Holdings and its Subsidiaries, the Borrower
shall deliver a certificate of a Financial Officer of the Borrower certifying
that Holdings is not engaged in any material business or activity, and does not,
other than with respect to the Borrower and its Subsidiaries, own any assets or
have any subsidiaries in excess of 5.0% of the Consolidated Total Assets in the
aggregate or have revenues (whether from any business or activity of Holdings or
its subsidiaries (other than the Borrower and its Subsidiaries)) representing in
excess of 5.0% of total revenues in the aggregate of Holdings and its
Subsidiaries on a consolidated basis or have other material liabilities (and,
without limitation on the foregoing, does not have any subsidiaries other than
the Borrower and the Borrower’s Subsidiaries and any direct or indirect parent
companies of the Borrower that are not engaged in any other business or activity
and do not hold any other assets or have any liabilities, other than those
incidental to its ownership directly or indirectly of the Equity Interests of
the Borrower and the incurrence of Indebtedness for borrowed money), together
with a reconciliation showing the adjustments, if any, necessary to determine
compliance by the Borrower and its Subsidiaries with Section 6.10,

 

   118    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

if then applicable; provided that in the event that the Borrower is unable to
deliver such certificate, the Borrower shall provide audited consolidated
financial statements for the Borrower and its Subsidiaries in a manner
consistent with that described in paragraphs (b) and (c) of this Section 5.04.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, together with all other ERISA
Events, would reasonably be expected to have a Material Adverse Effect, such
notice to include the details as to such occurrence and any notices received by
Holdings, the Borrower, such Subsidiary or ERISA Affiliate from the PBGC or any
other government agency, or (to the extent known and available to Holdings, the
Borrower, such Subsidiary or such ERISA Affiliate and permitted by applicable
confidentiality obligations) a Plan participant with respect thereto; or that a
Plan has an Unfunded Pension Liability which, when added to the aggregate amount
of Unfunded Pension Liabilities with respect to all other Plans, exceeds the
aggregate amount of such Unfunded Pension Liabilities that existed on the
Closing Date by an amount that would reasonably be expected to have a Material
Adverse Effect; and

(e) the execution and delivery of any material amendment, restatement,
supplement or other modification to or waiver of any Second Lien Note Document
or any 2010 Second Lien Note Document.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09.

 

   119    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Appraisals; Collateral Audits. (a) Maintain all financial records in accordance
with GAAP and, upon five (5) Business Days’ notice (or, if an Event of Default
or Availability Triggering Event has occurred and is continuing, one Business
Day’s notice), permit any authorized representatives of the Administrative Agent
to visit, audit and inspect any of the properties of Holdings, the Borrower or
any of the Subsidiaries, including its and their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its and
their affairs, finances and business with its and their officers and certified
public accountants (so long as the Borrower has the opportunity to participate
in any discussions with such certified public accountants), at such reasonable
times during normal business hours and without undue disruption to the business
of the Borrower as often as may be reasonably requested, in each case at the
expense of the Borrower. If a Collateral Test Triggering Event or Event of
Default has occurred and is continuing, representatives of each Lender (at such
Lender’s expense) will be permitted to accompany representatives of the
Administrative Agent during each visit, inspection and discussion conducted
during the existence of such Collateral Test Triggering Event or Event of
Default. If no Collateral Test Triggering Event or Event of Default has occurred
and is continuing during any twelve month period, the Administrative Agent shall
not conduct more than one Collateral Audit during such twelve month period, and
if a Collateral Test Triggering Event has occurred and is continuing, the
Administrative Agent may conduct up to two Collateral Audits during such twelve
month period (not to exceed one Collateral Audit per any three month period).

(b) The Borrower shall provide to the Administrative Agent, upon request of the
Administrative Agent and at the expense of the Borrower, in any twelve month
period, two appraisals (not to exceed one appraisal per any three month period)
(with one such appraisal or update thereof to be performed on a desktop basis)
or update thereof of any or all of the Collateral (except with respect to Real
Property) from one or more Acceptable Appraisers (as selected by the Borrower),
and prepared in a form and on a basis reasonably satisfactory to the
Administrative Agent, such appraisal and/or update to include, without
limitation, information required by applicable law and by the internal policies
of the Lenders, provided that if (i) a Collateral Test Triggering Event has
occurred and is continuing, both such appraisals in any twelve month period
shall be “field” appraisals or updates and (ii) an Event of Default has occurred
and is continuing, the Administrative Agent shall be entitled to receive up to
three such appraisals in any twelve month period (not to exceed one appraisal
per any three month period) and all such appraisals or updates shall be “field”
appraisals or updates. With respect to Real Property, the Borrower shall provide
to the Administrative Agent, upon request of the Administrative Agent and at the
expense of the Borrower, in any thirty-six month period, one appraisal or update
thereof of any or all of the Real Property from one or more Acceptable
Appraisers, and prepared in a form and on a basis reasonably satisfactory to the
Administrative Agent, such appraisal and/or update to include, without
limitation, information required by applicable law and by the internal policies
of the Lenders; provided that if a Collateral Test Triggering Event or an Event
of Default has occurred during any eighteen month period and is continuing, the
Administrative Agent shall be entitled to receive appraisals or updates with
respect to Real Property at least once during such eighteen month period. In
addition, the Loan Parties shall have the right (but not the obligation), at
their expense, at any time and from time to time (but not more than twice per
year) to provide the Administrative Agent with additional appraisals or updates
thereof of any or all of the Collateral from one or more Acceptable

 

   120    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Appraisers (as selected by the Borrower), and prepared in a form and on a basis
reasonably satisfactory to the Administrative Agent, in which case such
appraisals or updates shall be used in connection with the determination of the
Net Orderly Liquidation Value and the calculation of the Borrowing Base
hereunder. In connection with any appraisal requested by the Administrative
Agent pursuant to this Section 5.07, the Loan Parties shall be given twenty days
following such request by the Administrative Agent to choose and engage the
Acceptable Appraiser prior to the commencement of such appraisal. With respect
to each appraisal made pursuant to this Section 5.07 after the Closing Date,
(i) the Administrative Agent and the Loan Parties shall each be given a
reasonable amount of time to review and comment on a draft form of the appraisal
prior to its finalization and (ii) any adjustments to the Net Orderly
Liquidation Value or the Borrowing Base hereunder as a result of such appraisal
shall become effective 20 days following the finalization of such appraisal.

Section 5.08 Use of Proceeds. Use the proceeds of the Revolving Facility Loans,
Swingline Loans and Term Loans, and request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for
Permitted Business Acquisitions).

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the applicable Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) of the Loan Parties that has an individual fair market value in an
amount greater than $1.0 million is acquired by the Borrower or any other Loan
Party after the Original Closing Date or owned by an entity at the time it
becomes a Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to
Section 5.10(g) or the Security Documents) will (i) notify the Collateral Agent
thereof, and (ii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

 

   121    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Original Closing Date and
having a value at the time of acquisition in excess of $1.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Original Closing Date or in such other form as is
reasonably satisfactory to the Collateral Agent (each, as amended, amended and
restated, supplemented or otherwise modified from time to time, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of perfection thereof, record or file,
and cause each such Subsidiary to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges payable in connection therewith, in each case subject to paragraph (g)
below. Following the acquisition by the Borrower or any Subsidiary Loan Party of
any Real Property which is required to become subject to an Additional Mortgage
pursuant hereto, the Borrower shall (i) deliver to the Administrative Agent, not
later than 20 Business Days prior to the recordation of such Additional
Mortgage, a written notice, addressed to the Lenders (which notice will be
posted to the Platform) (x) informing the Lenders that the Borrower (or the
applicable Subsidiary Loan Party) has acquired additional Real Property which is
to become subject to an Additional Mortgage, and (y) specifying the street
address of such Real Property (or if such Real Property has no street address,
otherwise identifying such Real Property with reasonable specificity), and
(ii) cooperate with the Administrative Agent (including complying with
reasonable requests for additional information made by Lenders through the
Administrative Agent) to provide all information necessary for each Lender to
obtain a “life of loan” flood zone determination in accordance with its
customary procedures. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, and a
survey which meet the requirements described in paragraph (i) of the definition
of Collateral and Guarantee Requirement and an opinion of local counsel in form
and substance reasonably satisfactory to the Collateral Agent.

(d) If any additional direct or indirect Wholly-Owned Subsidiary of the Borrower
is formed or acquired after the Original Closing Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a Domestic Subsidiary (other than, at the Borrower’s option,
Immaterial Subsidiaries), within ten Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired, notify the Collateral Agent and
the Lenders thereof and, within 20 Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Wholly-Owned Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Wholly-Owned Subsidiary owned by
or on behalf of any Loan Party (and in connection therewith shall deliver to the
Administrative Agent such evidence as the Administrative Agent may reasonably
require

 

   122    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(including appropriate corporate documentation, resolutions and legal opinions)
as to due organization, authorization, legality, validity, binding effect and
enforceability of the applicable Loan Documents with respect to such
Wholly-Owned Subsidiary), subject to paragraph (g) below.

(e) If any additional Wholly-Owned Foreign Subsidiary of the Borrower is formed
or acquired after the Original Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a “first
tier” Foreign Subsidiary directly owned by a Loan Party, within ten Business
Days after the date such Wholly-Owned Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree, cause the Collateral and Guarantee
Requirement to be satisfied with respect to any Equity Interest in such
Wholly-Owned Foreign Subsidiary owned by or on behalf of any Loan Party, subject
to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code, PPSA or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease or owned by
the Borrower or any of its Subsidiaries that has an individual fair market value
in an amount less than $1.0 million, (ii) any vehicle, except Tractor Trailers,
(iii) cash, deposit accounts and securities accounts (except as provided in
Section 5.11), (iv) any Equity Interests acquired after the Original Closing
Date (other than Equity Interests in the Borrower or, in the case of any person
which is a Subsidiary, Equity Interests in such person issued or acquired after
such person became a Subsidiary) in accordance with this Agreement if, and to
the extent that, and for so long as (A) doing so would violate applicable law or
a contractual obligation binding on such Equity Interests and (B) with respect
to contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary,
(v) any assets acquired after the Original Closing Date, to the extent that, and
for so long as, taking such actions would violate applicable law or an
enforceable contractual obligation binding on such assets that, in the case of
contractual obligations, existed at the time of the acquisition thereof and was
not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) or Section 6.01(j), in each
case that is secured by a Permitted Lien) or (vi) those assets as to which the
Administrative Agent shall reasonably determine that the costs of obtaining or
perfecting such a security interest are excessive in relation to the value of
the security to be afforded

 

   123    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

thereby; provided, that, upon the reasonable request of the Administrative
Agent, the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (iv) and (v) above.

(h) Use commercially reasonable efforts to complete on or prior to the Fleet
Filing Date all actions necessary in order to perfect the security interests of
the Lenders in all Transportation Equipment owned by the Loan Parties as of the
Original Closing Date.

(i) Use commercially reasonable efforts to complete on or prior to the day that
is 90 days after the Original Closing Date all actions necessary in order to
perfect the security interests of the Lenders in all Mortgaged Property set
forth on Schedule 1.01C-2.

Section 5.11 Cash Management Systems; Application of Proceeds of Accounts.
(a) Subject to Section 5.11(j), each Loan Party shall enter into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Administrative Agent, with the Collateral Agent and any bank
with which such Loan Party maintains a deposit account (each such account of a
Loan Party subject to a Blocked Account Agreement, a “Blocked Account”),
covering each such deposit account maintained with such bank.

(b) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Availability Triggering Event, the ACH or wire
transfer no less frequently than once per Business Day (unless this Agreement
has been terminated (other than in respect of contingent indemnification,
expense reimbursement obligations for which no claim has been made and Cash
Management Obligations) and the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full) of all available cash balances and cash receipts,
including the then contents or then entire ledger balance of each Blocked
Account net of such minimum balance (not to exceed $50,000 per account), if any,
required by the bank at which such Blocked Account is maintained to an account
maintained by the Collateral Agent (the “Dominion Account”).

(c) All collected amounts received in the Dominion Account shall be distributed
and applied on a daily basis by the Administrative Agent in the order specified
in Section 2.18(b).

(d) At any time after the occurrence and during the continuance of an
Availability Triggering Event as to which the Administrative Agent has notified
the Borrower, any cash or cash equivalents owned by any Loan Party must be
deposited in a Blocked Account subject to a Blocked Account Agreement.

(e) The Loan Parties may close deposit accounts or Blocked Accounts and/or open
new deposit accounts or Blocked Accounts, subject to the contemporaneous
execution and delivery to the Collateral Agent of any Blocked Account Agreement
required by the provisions of this Section 5.11 and otherwise reasonably
satisfactory to the Administrative Agent.

 

   124    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(f) The Dominion Account shall at all times be under the sole dominion and
control of the Collateral Agent.

(g) So long as no Availability Triggering Event has occurred and is continuing,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in any deposit account and the Blocked Accounts.

(h) Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (x) after this
Agreement has been terminated (other than in respect of contingent
indemnification, expense reimbursement obligations for which no claim has been
made and Cash Management Obligations) and the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full) or (y) when all Availability Triggering
Events have been cured, shall be remitted to the Loan Parties as the Borrower
may direct.

(i) If the Account Debtor in respect of any Account makes any payment to the
applicable Loan Party via wire transfer, such Loan Party shall direct the
Account Debtor to make such payment to a Blocked Account. If any funds are
received by any Loan Party from any Account Debtor in respect of any Account in
an account that is not a Blocked Account, such Loan Party shall cause such funds
to be deposited into a Blocked Account as soon as reasonably practicable, and in
any event within two Business Days of the receipt thereof.

(j) Notwithstanding anything herein to the contrary, it is understood and agreed
that no blocked account or other control agreements shall be required with
respect to (i) any disbursement or payroll accounts of Holdings, the Borrower or
any Subsidiary and (ii) any other accounts (including, without limitation,
deposit accounts) with an individual average monthly balance of less than
$350,000 (provided that all such accounts included in this clause (ii) shall
have an average monthly balance in the aggregate of no more than $1.0 million).

(k) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Section 5.11
during the initial 60 day period commencing on the Closing Date to the extent
that the arrangements described above are established and effective not later
than the date that is 60 days following the Closing Date or such later date as
the Administrative Agent, in its sole discretion, may agree.

Section 5.12 Fiscal Year; Accounting. In the case of Holdings and the Borrower,
cause their respective fiscal years to end on December 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

 

   125    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE 6

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification, expense reimbursement obligations for which no claim has been
made and Cash Management Obligations) and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Material Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower or any Subsidiary); provided
that intercompany Indebtedness owed to a Loan Party shall continue to be owed to
a Loan Party;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that such Refinancing is accompanied by a concurrent reduction in
Commitments in respect of the Indebtedness being Refinanced;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

   126    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) Indebtedness of a Subsidiary acquired after the Closing Date or an entity
merged into or consolidated or amalgamated with the Borrower or any Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger or consolidation
or amalgamation is permitted by this Agreement and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided,
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) immediately after giving effect to such acquisition,
merger or consolidation or amalgamation, the assumption and incurrence of any
Indebtedness and any related transactions, the Borrower shall be in Pro Forma
Compliance and (C) the aggregate principal amount of Indebtedness incurred
pursuant to this clause (h) does not exceed $50.0 million at any time
outstanding;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount not to exceed the greater of (x) $45.0 million, and
(y) an amount equal to 5.0% of Consolidated Total Assets at such time;

(j) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary in order to finance such
acquisition, lease or improvement, and any Permitted Refinancing Indebtedness in
respect thereof; provided that the Payment Conditions are satisfied at the time
of the incurrence of such Indebtedness; and (ii) Capital Lease Obligations
incurred by the Borrower or any Subsidiary in respect of any Sale and Lease-Back
Transaction that is permitted under Section 6.03, and any Permitted Refinancing
Indebtedness in respect thereof;

(k) other unsecured Indebtedness of the Borrower or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of (x) $45.0 million, and
(y) an amount equal to 5.0% of Consolidated Total Assets at such time;

 

   127    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(l) [Reserved];

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of Holdings or any Subsidiary that
is not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Foreign Subsidiary of
Indebtedness of another Foreign Subsidiary, and (iv) by the Borrower of
Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(s) to the extent
such Guarantees are permitted by 6.04 (other than Section 6.04(v)); provided,
that Guarantees by the Borrower or any Subsidiary Loan Party under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) other Indebtedness (which may include Second Lien Notes issued after the
Closing Date) incurred by the Borrower or any Subsidiary Loan Party so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Total Net Senior Secured Leverage Ratio
on a Pro Forma Basis shall not be greater than 3.50 to 1.00 and Permitted
Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed at
any time outstanding, when aggregated with the amount outstanding under
Section 6.01(x) at such time, the greater of (x) $45 million, and (y) an amount
equal to 5.0% of Consolidated Total Assets at such time;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in

 

   128    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

connection with such goods and services; provided, that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 60 days after
the incurrence of the related obligations) in the ordinary course of business
and not in connection with the borrowing of money or any Swap Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) other unsecured Indebtedness of the Borrower and the Subsidiaries; provided
that the Payment Conditions are satisfied at the time of the incurrence of such
Indebtedness; provided, further, that the weighted average life to maturity of
such Indebtedness shall be at least six months later than the Maturity Date;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including intraday, ACH and purchasing card/T&E
services) extended by one or more financial institutions reasonably acceptable
to the Administrative Agent or one or more of the Lenders and (in each case)
established for the Borrower’s and the Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent and amount, provided in Section 6.02(b) and
in the Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures, when aggregated with the amount outstanding
under Section 6.01(s) at such time, not in excess of the greater of (x) $45
million, and (y) an amount equal to 5.0% of Consolidated Total Assets at such
time;

(y) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with any Permitted Business Acquisition or any other
Investment permitted hereunder;

(aa) mortgage financings incurred by the Borrower or any Subsidiary in
connection with any Real Property that is not included in the Borrowing Base,
not to exceed at any time outstanding 85% of the aggregate fair market value of
such Real Property; and

(bb) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (aa)
above.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

   129    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, in
each case set forth on Schedule 6.02(a) or, to the extent not listed in such
Schedule, where such property or assets have a fair market value that does not
exceed $5.0 million in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than after-acquired property that
is affixed or incorporated into the property covered by such Lien;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements owed to a person that is a Lender or an Affiliate of a Lender at
the time of entry into such Swap Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage; provided, however,
in no event shall the holders of the Indebtedness under the Overdraft Line have
the right to receive proceeds in respect of a claim in excess of $10.0 million
in the aggregate (plus (i) any accrued and unpaid interest in respect of
Indebtedness incurred by the Borrower and the Subsidiaries under the Overdraft
Line and (ii) any accrued and unpaid fees and expenses owing by the Borrower and
the Subsidiaries under the Overdraft Line) from the enforcement of any remedies
available to the Secured Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition or to
any Accounts, Equipment, Inventory or Transportation Equipment of any person
that is or becomes a Loan Party), and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

   130    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(f) pledges and deposits and other Liens made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations;
provided that the aggregate amount of all cash and the fair market value of all
other property subject to such pledges, deposits and other Liens shall not
exceed $10.0 million at any time outstanding;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) Zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, rights-of-way covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances which do not secure Indebtedness and are incurred in
the ordinary course of business and title defects or irregularities that are of
a minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Sections 6.01(i) and 6.01(j);
provided that such Liens (i) shall be created substantially simultaneously with
the incurrence of such Indebtedness and (ii) do not at any time encumber any
property other than the property the acquisition of which is financed by such
Indebtedness;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as (i) such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or direct proceeds
thereof and (ii) such Liens shall be created substantially simultaneously with
the consummation of the related Sale-Leaseback Transaction;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) provided that such Liens, to the extent they secure aggregate
amounts of more than $20.0 million, shall be discharged within 60 days of the
creation thereof;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Original Closing Date and pursuant to Section 5.10 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

 

   131    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (k) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness permitted under Section 6.01;

(u) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(v) other Liens so long as, after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, the Total Net Senior Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 3.50 to 1.00 and at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided that any such Lien on the Collateral (x) shall be junior to the Liens
in favor of the Lenders and (y) shall be on terms (including intercreditor
arrangements) which are customary and reasonably satisfactory to the
Administrative Agent;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

   132    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(x) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens arising under any Second Lien Note Documents and the 2010 Second Lien
Note Documents, and in each case Permitted Refinancing Indebtedness in respect
thereof; provided that any such Lien on the Collateral (x) shall be junior to
the Liens in favor of the Lenders and (y) shall be on terms (including the
Intercreditor Agreement or other intercreditor arrangements) which are customary
and reasonably satisfactory to the Administrative Agent;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party;

(dd) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $15.0 million; and

(ee) Liens on Real Property owned by the Borrower or any Subsidiary securing
mortgages permitted under
Section 6.01(aa).

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired, and
(b) with respect to any property owned by the Borrower or any Domestic
Subsidiary, if at the time the lease in connection therewith is entered into,
and after giving effect to the entering into of such lease, the Remaining
Present Value of such lease, together with the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(b), would not
exceed $40.0 million.

 

   133    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) [Reserved];

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to $20.0 million; provided, further, that
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and the
Subsidiaries and (y) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business consistent with past practice shall not
be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$10.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings solely to the extent
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements;

 

   134    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
paragraph (h) is not increased at any time above the amount of such Investment
existing on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed $40.0 million (plus any returns
of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, such
Investment shall thereafter be deemed to have been made pursuant to
clause (b) above and shall cease to have been made pursuant to this clause (j)
for so long as such person continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Original Closing Date or of
an entity merged into, or consolidated or amalgamated with the Borrower or
merged into or consolidated or amalgamated with a Subsidiary after the Original
Closing Date, in each case, (i) to the extent permitted under this Section 6.04
and, (ii) in the case of any acquisition, merger or consolidation or
amalgamation, in accordance with Section 6.05 and (iii) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation or amalgamation and were in existence on
the date of such acquisition, merger or consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, the Borrower or its Subsidiaries in connection with such
officer’s or employee’s acquisition of Equity Interests of Holdings so long as
no cash is actually advanced by the Borrower or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

 

   135    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings;

(r) Investments in the equity interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined on an arm’s-length basis, shall not exceed an aggregate net amount
equal to $15.0 million and (ii) in respect of each such Investment, a
Responsible Officer of the Borrower shall certify, in a form to be agreed upon
by the Borrower and the Administrative Agent (x) after giving effect to such
Investment, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value of the assets so contributed and (z) that
the requirements of paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Foreign Subsidiaries not to exceed $20 million in the
aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Permitted Program Affiliate Transactions constituting Investments;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

 

   136    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings;

(cc) Investments in joint ventures in an aggregate amount not to exceed the
greater of (x) $20 million, and (y) an amount equal to 5.0% of Consolidated
Total Assets at such time; provided, that for purposes of this paragraph (cc),
Investments may be in the form of a contribution of a Tractor Trailer or Tractor
Trailers to such Joint Venture and provided, further, that if any Investment
pursuant to this paragraph (cc) is made in any person that is not a Subsidiary
of the Borrower at the date of the making of such Investment and such person
becomes a Subsidiary of the Borrower after such date, such Investment shall
thereafter be deemed to have been made pursuant to paragraph (b) above and shall
cease to have been made pursuant to this paragraph (cc) for so long as such
person continues to be a Subsidiary of the Borrower; and

(dd) in addition to the foregoing Investments, the Borrower and its Subsidiaries
may make additional Investments; provided that, at the time such Investment is
made, the Payment Conditions are satisfied.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (as lessee
pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale of surplus, obsolete,
damaged or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary (iv) the sale of Tractor Trailers
(other than pursuant to Permitted Program Affiliate Transactions), which, in the
Borrower’s or any Subsidiary’s reasonable opinion, are, obsolete, uneconomic or
no longer useful in the conduct of the Borrower’s or such Subsidiary’s business
or otherwise require upgrading, or (v) the sale of Permitted Investments in the
ordinary course of business; provided, that with respect to sales of Tractor
Trailers sold to a Program Affiliate, such Tractor Trailers shall not be

 

   137    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

required to be obsolete, uneconomic or no longer useful in the conduct of the
Borrower’s or such Subsidiary’s business and shall not be subject to the
foregoing proviso, so long as the consideration for such sales consists solely
of cash and/or a promissory note pledged to the Collateral Agent pursuant to the
applicable Collateral Agreement;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary of the Borrower
into (or with) the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger, consolidation or amalgamation or consolidation of any
Subsidiary into or with any Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary Loan Party and, in the case of
each of clauses (i) and (ii), no person other than the Borrower or Subsidiary
Loan Party receives any consideration, (iii) the merger or consolidation of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge, consolidate or
amalgamate with any other person in order to effect an Investment permitted
pursuant to Section 6.04 so long as the continuing or surviving person shall be
a Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall (x) be made at a time when the Payment
Conditions are satisfied or (y) not in the aggregate exceed in any fiscal year
of the Borrower, $35.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06 and purchases and leases permitted by Section 6.10;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g)
shall not exceed, in any fiscal year of the Borrower, $35.0 million, (ii) no
Default or Event of Default exists or would result therefrom and (iii) with
respect to any such sale, transfer, lease or other disposition with aggregate
gross proceeds (including noncash proceeds) in excess of $10.0 million,
immediately after giving effect thereto, the Borrower shall be in Pro Forma
Compliance;

 

   138    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(h) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation or amalgamation, (i) involving
the Borrower, the Borrower is the surviving corporation, (ii) involving a
Domestic Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Domestic Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or
resulting entity shall be a Wholly Owned Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) [Reserved];

(l) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $5.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $10.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Borrower; provided, further, that
(A) the aggregate gross consideration (including exchange assets, other noncash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (m) shall not exceed, in any fiscal year of the Borrower,
$30.0 million, (B) no Default or Event of Default exists or would result
therefrom, and (C) with respect to any such exchange with aggregate gross
consideration in excess of $10.0 million, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance;

(m) Tractor Trailer Replacements; provided, that any disposition of a Tractor
Trailer pursuant to a Tractor Trailer Replacement shall be for an amount
(including any credits towards the purchase of a replacement Tractor Trailer) at
least equal to the fair market value thereof (as determined in good faith by
Borrower or any Subsidiary); and

(n) the (i) purchase of fuel, insurance, tires and various other types of
equipment and services related to the trucking business on behalf of Program
Affiliates and/or (ii) purchase of fuel, insurance, tires and various other
types of equipment and services related to the trucking business and sell or
otherwise transfer the same to Program Affiliates, in each case in accordance
with the past practices of the Borrower or any Subsidiary, as in effect on the
Original Closing Date, so long as in any such case the Borrower or such
Subsidiary deducts the amount of such purchases from the weekly settlement or
settlements paid to such Program Affiliate pursuant to its Affiliate Billing
Program.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers,

 

   139    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

leases, licenses or other dispositions to Loan Parties) unless such disposition
is for fair market value, (ii) no sale, transfer or other disposition of assets
shall be permitted by paragraph (a) or (d) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets in excess of $10.0 million shall be permitted by
paragraph (g) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided that the provisions of clause (ii) shall not apply
to any individual transaction or series of related transactions involving assets
with a fair market value of less than $7.5 million or to other transactions
involving assets with a fair market value of not more than $10.0 million in the
aggregate for all such transactions during the term of this Agreement; provided,
further, that for purposes of clause (iii), (a) the amount of any liabilities
(as shown on the Borrower’s or any Subsidiary’s most recent balance sheet or in
the notes thereto) of the Borrower or any Subsidiary of the Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets, (b) any notes or other obligations
or other securities or assets received by the Borrower or such Subsidiary of the
Borrower from such transferee that are converted by the Borrower or such
Subsidiary of the Borrower into cash within 180 days of the receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $35.0 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than Holdings, the Borrower
or any Subsidiary Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall
take, and shall be authorized by each Lender to take, any actions reasonably
requested by the Borrower in order to evidence the foregoing.

Section 6.06 Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

 

   140    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of Holdings whether or not consummated,
(iii) franchise taxes and other fees and expenses in connection with the
maintenance of its existence, (iv) payments permitted by Section 6.07(b),
(v) the Borrower may make Restricted Payments to any direct or indirect parent
company of the Borrower that files a consolidated or similar U.S. federal, state
or local income tax return that includes the income of the Borrower and/or its
applicable Subsidiaries, in each case in an amount not to exceed the amount that
the Borrower and/or its applicable Subsidiaries would have been required to pay
in respect of U.S. federal, state or local income taxes (as the case may be)
payable on such returns in respect of such year if the Borrower and/or its
applicable Subsidiaries paid such taxes directly as a stand-alone taxpayer (or
stand-alone group), and (vi) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of Holdings,
in each case in order to permit Holdings to make such payments; provided, that
in the case of clauses (i), (ii) and (iii), the amount of such Restricted
Payments shall not exceed the portion of any amounts referred to in such clauses
(i), (ii) and (iii) that are allocable to the Borrower and its Subsidiaries
(which shall be 100% for so long as Holdings owns no assets other than the
Equity Interests in the Borrower);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings (including
related stock appreciation rights or similar securities) held by then present or
former directors, consultants, officers or employees of Holdings, the Borrower
or any of the Subsidiaries or by any Plan or any shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $10.0 million, plus (x) the amount of net proceeds
contributed to the Borrower that were received by Holdings during such fiscal
year from sales of Equity Interests of Holdings to directors, consultants,
officers or employees of Holdings, the Borrower or any Subsidiary in connection
with permitted employee compensation and incentive arrangements and (y) the
amount of net proceeds of any key-man life insurance policies received during
such fiscal year, which, if not used in any year, may be carried forward to any
subsequent fiscal year; and provided, further, that cancellation of Indebtedness
owing to the Borrower or any Subsidiary from members of management of Holdings,
the Borrower or its Subsidiaries in connection with a repurchase of Equity
Interests of Holdings will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to $10 million; provided, that no Default or Event of Default has occurred
and is continuing or would result therefrom and, after giving effect thereto,
that the Borrower and its Subsidiaries shall be in Pro Forma Compliance;

(f) [Reserved];

 

   141    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payments to allow Holdings to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

(h) the Borrower may make Restricted Payments to Holdings so that Holdings may
make Restricted Payments to its equity holders in an amount equal to 4.0% per
annum of the net proceeds received (before or after the Closing Date) by the
Borrower from any public offering of Equity Interests of Holdings;

(i) the Borrower may make Restricted Payments to Holdings to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10; and

(j) in addition to the foregoing Restricted Payments, the Borrower and its
Subsidiaries may make additional Restricted Payments; provided that the Payment
Conditions are satisfied at the time such Restricted Payment is made.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction (or a series of related transactions) involving
aggregate consideration in excess of $5.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate. For purposes of this Section 6.07, any transaction with any Affiliate
or any such 10% holder shall be deemed to have satisfied the standard set forth
in clause (ii) of the immediately preceding sentence if such transaction is
approved by a majority of the Disinterested Directors of the Board of Directors
of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings, the Borrower or
any of the Subsidiaries in accordance with Section 6.04(e),

 

   142    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger or
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of customary fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of Holdings, the
Borrower and the Subsidiaries in the ordinary course of business,

(v) the transactions contemplated by this Agreement and permitted transactions,
agreements and arrangements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, in
each case, in the ordinary course of business, and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings,

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
applicable Collateral Agreement,

(ix) [Reserved],

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xii) [Reserved],

 

   143    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) [Reserved],

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) [Reserved],

(xvii) payments by Holdings, the Borrower and the Subsidiaries pursuant to tax
sharing agreements among Holdings, the Borrower and the Subsidiaries on
customary terms that require each party to make payments when such taxes are due
or refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party,

(xviii) [Reserved],

(xix) payments of loans (or cancellations of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of Holdings
in good faith, (ii) made in compliance with applicable law and (iii) otherwise
permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05; or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any Covenant set forth herein.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than

 

   144    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

any business or business activity conducted by any of them on the Closing Date
and any business or business activities incidental or related thereto, or any
business or activity that is reasonably similar or complementary thereto or a
reasonable extension, development or expansion thereof or ancillary thereto.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, QD Capital will not engage in any business or own any significant
assets or have any material liabilities other than (i) its ownership of the
capital stock of the Borrower and (ii) those liabilities which it is responsible
for under this Agreement, the other Loan Documents the Existing Note Documents
and the New Senior Note Documents, in each case to which it is a party, provided
that Holdings may engage in those activities that are incidental to (x) the
maintenance of its existence in compliance with applicable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness permitted to be
incurred hereunder that in each case is subordinated to the Obligations or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
preferred Equity Interests or any Disqualified Stock (“Junior Financing”) or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings permitted by Section 6.01
utilizing the proceeds of Permitted Refinancing Indebtedness, (B) payments of
regularly scheduled interest, and, to the extent this Agreement is then in
effect, principal on the scheduled maturity date of any Junior Financing,
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings of Equity Interests (other than Permitted
Cure Securities) made within eighteen months prior thereto, (D) the conversion
of any Junior Financing to Equity Interests of Holdings; (E) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution the Borrower
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity made, in an aggregate amount, not
to exceed $7.5 million and (F) additional payments and distributions, so long as
the Payment Conditions are satisfied at the time of making such payments or
distributions and after giving effect thereto;

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”; or

 

   145    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(iii) amend or modify or change in any manner materially adverse to the
interests of the Lenders any tax sharing agreement or any agreement entered into
by it with respect to its capital stock or other Equity Interests (including any
shareholders’ agreement), or enter into any new tax sharing agreement or
agreement with respect to its Equity Interests is materially adverse to the
interests of the Lenders.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law and (ii) restrictions pursuant to
any agreement or undertaking set forth on Schedule 6.02(a);

(B) contractual encumbrances or restrictions in effect on the Closing Date
(i) under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, (ii) so long as the restrictions set forth therein, taken as a
whole, are not more restrictive than those set forth in the 2010 Second Lien
Note Documents, under any Second Lien Note Documents, and (iii) under any
agreements related to any Permitted Refinancing Indebtedness in respect of any
Indebtedness provided for in the foregoing clauses (i) and (ii) that do not
expand the scope of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or Section 6.01(r) or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the 2010
Second Lien Note Documents;

 

   146    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) [Reserved]; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses

 

   147    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 6.10 Fixed Charge Coverage Ratio. If at the close of business on any day
an Availability Triggering Event shall exist, the Borrower must maintain a Fixed
Charge Coverage Ratio of not less than 1.0 to 1.0 until such time as no
Availability Triggering Event shall exist. For purposes of this testing, (i) the
Fixed Charge Coverage Ratio will be computed based upon the information
available as of the last day of the most recent fiscal quarter ending prior to
such day for which financial statements are available, and (ii) whether an
Availability Triggering Event exists will be continually tested as of the close
of business each day so that the Fixed Charge Coverage Ratio may apply (or not
apply) multiple times within any particular fiscal quarter. Additionally, for
purposes of this Section 6.10, when calculating Availability under the
definition of Availability Triggering Event, Availability for a non-Business Day
shall be Availability as of the immediately preceding Business Day.

Section 6.11 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or any indenture
governing any senior subordinated notes permitted to be incurred hereunder or
any Permitted Refinancing thereof other than the Obligations under this
Agreement and the other Loan Documents.

Section 6.12 Sanctions. Directly or indirectly, use the proceeds of any Credit
Event, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Joint Lead Arranger, Administrative Agent, Issuing Bank, Swingline
Lender, or otherwise) of Sanctions.

Section 6.13 Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Event for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

ARTICLE VIA

Holdings Covenants

Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification,
expense

 

   148    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

reimbursement obligations for which no claim has been made and Cash Management
Obligations) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, (a) Holdings will not create, incur, assume or permit to exist any Lien
(other than Liens of a type described in Section 6.02(d), (e) or (k)) on any of
the Equity Interests issued by the Borrower other than the Liens created under
the Loan Documents, (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default exists or would result
therefrom, Holdings may merge with any other person and (c) Holdings shall at
all times own directly 100% of the Equity Interests of the Borrower and shall
not sell, transfer or otherwise dispose of the Equity Interests in the Borrower.

ARTICLE 7

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document, Borrowing Base
Certificate or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.05(a), 5.08, 5.10(h) or 5.11 or in
Article VI or Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in (i) Section 5.04 or Section 5.07 and such default shall continue
unremedied for a period of seven days after notice thereof from the
Administrative Agent to the Borrower, or (ii) any Loan Document (other than
those specified in paragraphs (b), (c) and (d) above) and such default shall
continue unremedied for a period of 30 days (or 60 days if such default results
solely from a Foreign Subsidiary’s failure to duly observe or perform any such
covenant, condition or agreement) after notice thereof from the Administrative
Agent to the Borrower;

 

   149    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $20.0 million (to the extent not
covered by insurance with respect to which the insurer has not denied coverage),
which judgments are not discharged or effectively waived or stayed for a period
of 45 consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Holdings, the Borrower or any
Subsidiary to enforce any such judgment;

 

   150    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Subsidiary not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are not immaterial to Holdings, the Borrower and the Subsidiaries on
a consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the applicable Collateral Agreement or to file Uniform Commercial
Code or PPSA continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Collateral Agent shall be reasonably satisfied
with the credit of such insurer, or (iii) the Guarantees pursuant to the
Security Documents by any Loan Party of any of the Obligations shall cease to be
in full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j) and (iv) exercise all rights and remedies
granted to it under any Loan Document and all its rights under any other
applicable law or in equity; and in any event with respect to the Borrower
described in

 

   151    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
cash collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

Section 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Immaterial Subsidiary affected by any event or circumstance
referred to in any such clause.

Section 7.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th day subsequent
to the later of (x) the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to Section 5.04(d) and
(y) the date an Availability Triggering Event occurs during any applicable
quarter that causes the Borrower to fail to comply with the requirements of the
Financial Performance Covenant, Holdings and the Borrower shall have the right
to issue Permitted Cure Securities for cash or otherwise receive cash
contributions and, in the case of Holdings, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings or the Borrower of such Cure Right such Financial Performance Covenant
shall be recalculated giving effect to a pro forma adjustment by which EBITDA
shall be increased with respect to such applicable quarter and any four-quarter
period that contains such quarter, solely for the purpose of measuring the
Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; provided, that, (i) in each
four consecutive fiscal quarter period there shall be at least two fiscal
quarters in which the Cure Right is not exercised, (ii) the Cure Right shall not
be exercised more than five times and (iii) for purposes of this Section 7.03,
the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant. If, after giving effect to
the adjustments in this paragraph (b), the Borrower shall then be in compliance
with the requirements of the Financial Performance Covenant, the Borrower shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Performance Covenant that had occurred shall
be deemed cured for the purposes of this Agreement.

 

   152    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE 8

The Agents

Section 8.01 Appointment. (a) Each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby irrevocably designates and appoints
the Agents as agents of such Lender under this Agreement and the other Loan
Documents, as applicable, including as the Collateral Agent for such Lender and
the other applicable Secured Parties under the applicable Security Documents,
and each such Lender irrevocably authorizes the Agents, in such capacities, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agents by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States, each of the Lenders and the Issuing Banks hereby
grants to the applicable Agents any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Agents shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agents.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the applicable
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations owed to such Lender under the relevant Loan
Document, together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Agents (and any Subagents appointed by the
Agents pursuant to Section 8.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights or remedies thereunder at the direction of the
applicable Agent shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the applicable Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the applicable Agent, at its option and in
its discretion, (i) to release any Lien on any property granted to or held by
the applicable Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification, expense reimbursement obligations for which no claim
has been made and Cash Management Obligations) and the expiration, termination
or cash collateralization of all Letters of Credit, (B) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (C) if approved, authorized or ratified in writing in
accordance with Section 9.08 hereof, (ii) to release any Guarantor from its
obligations under the

 

   153    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Loan Documents if such person ceases to be a Subsidiary Loan Party as a result
of a transaction permitted hereunder; and (iii) to subordinate any Lien on any
property granted to or held by the applicable Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(i) and
(j). Upon request by the applicable Agent at any time, the Required Lenders will
confirm in writing the applicable Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the applicable Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the applicable Agent shall have made any demand on the Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the applicable
Agent and any Subagents allowed in such judicial proceeding, and (B) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and (ii) any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the applicable Agent and, if the applicable Agent shall consent to
the making of such payments directly to the Lenders and the Issuing Banks, to
pay to the applicable Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the applicable Agent and its agents and
counsel, and any other amounts due the applicable Agent under the Loan
Documents. Nothing contained herein shall be deemed to authorize the applicable
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the applicable Agent to vote in respect of the claim of any Lender or
Issuing Bank in any such proceeding.

Section 8.02 Delegation of Duties. An Agent may execute any of its duties under
this Agreement and the other Loan Documents (including for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. An Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. An Agent
may also from time to time, when such Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents or attorneys-in-fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided, that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the applicable Agent. Should
any instrument in writing from the Borrower or any other Loan Party be required
by any Subagent so appointed by the applicable Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request

 

   154    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

by the applicable Agent. If any Subagent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the applicable Agent until the appointment of a new
Subagent. An Agent shall not be responsible for the negligence or misconduct of
any agent, attorney-in-fact or Subagent that it selects in accordance with the
foregoing provisions of this Section 8.02 in the absence of such Agent’s gross
negligence or willful misconduct.

Section 8.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such person’s own gross negligence or willful misconduct)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. An
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) an Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) an Agent shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. An Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent in writing by the Borrower, a Lender
or an Issuing Bank. An Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the applicable Agent.

Section 8.04 Reliance by Agents. An Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement,

 

   155    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) or conversation
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper person. An Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
an Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. An Agent may consult
with legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. An Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. An Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. An Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 8.05 Notice of Default. An Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. An Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until such Agent
shall have received such directions, such Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its

 

   156    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. Each Lender agrees to indemnify the Administrative
Agent and each Issuing Bank and the Swingline Lenders (to the extent not
reimbursed by Holdings or the Borrower and without limiting the obligation of
Holdings or the Borrower to do so), in proportion to their respective
“percentage” as used in determining the Required Lenders (determined at the time
such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

   157    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 8.09 Successor Agents. An Agent may resign as Agent upon 30 days’ notice
to the Lenders and the Borrower. If an Agent shall resign as an Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.01(b), (c), (h) or (i) shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of resigning
Agent, and the reference to such Agent shall mean such successor agent effective
upon such appointment and approval, and the former Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as Agent by
the date that is 30 days following a retiring Agent’s notice of resignation or
the removal of such Agent, the retiring Agent’s resignation or removal shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as Agent or any removed Agent’s removal as Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
the other Loan Documents.

Section 8.10 Agents and Arrangers. Neither the Co-Syndication Agents, the
Documentation Agent nor the Joint Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

Section 8.11 Québec Fondé de Pouvoir Appointment Provisions. For greater
certainty, and without limiting the powers of the Agents, each Lender (in its
capacities as a Lender and the Swingline Lender (if applicable) and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) hereby irrevocably constitutes
the Collateral Agent as the holder of an irrevocable power of attorney (fondé de
pouvoir within the meaning of Article 2692 of the Civil Code of Québec) in order
to hold hypothecs and security granted by any Loan Party on property pursuant to
the laws of the Province of Québec in order to secure obligations of any Loan
Party under any bond, debenture or similar title of indebtedness, issued by any
Loan Party, and hereby agrees that the Administrative Agent may act as the
bondholder and mandatary (i.e. agent) with respect to any shares, capital stock
or other securities or any bond, debenture or similar title of indebtedness that
may be issued by any Loan Party and pledged in favor of the Administrative
Agent, for the benefit of the Secured Parties. The execution by the Collateral
Agent, acting as fondé de pouvoir and mandatary, prior to the Original Closing
Date of any deeds of hypothec or other security documents is hereby ratified and
confirmed.

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Québec), the Administrative Agent and/or the Collateral
Agent may acquire and be the holder of any bond or debenture issued by any Loan
Party (i.e. the fondé de pouvoir and/or the Administrative Agent may acquire and
hold the first bond issued under any deed of hypothec by any Loan Party).

 

   158    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

The constitution of the Collateral Agent as fondé de pouvoir, and of the
Administrative Agent as bondholder and mandatary with respect to any bond,
debenture, shares, capital stock or other securities that may be issued and
pledged from time to time to the Administrative Agent for the benefit of the
Secured Parties, shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Secured Parties’ rights and obligations
under this Agreement by the execution of an assignment or other agreement
pursuant to which it becomes such assignee or participant, or by the compliance
with other formalities, as the case may be, pursuant to which it becomes a
successor Agent under the this Agreement.

The Collateral Agent acting as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favor of the Collateral Agent in the this Agreement, which shall apply
mutatis mutandis to the Collateral Agent acting as fondé de pouvoir.

ARTICLE 9

Miscellaneous

Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party, an Agent, any Issuing Bank as of the Closing Date, or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or such Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

   159    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.18) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(d) to the Administrative Agent. Except for
such certificates required by Section 5.04(d), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

 

   160    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person; provided further that such
consent shall not be unreasonably conditioned, withheld or delayed and shall be
deemed given unless the Borrower has notified the assigning Lender of its
objection to such proposed transfer within five (5) Business Days after its
receipt of a request for such consent;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender,
an Approved Fund (as defined below); provided further that such consent shall
not be unreasonably conditioned, withheld or delayed and shall be deemed given
unless the Administrative Agent has notified the assigning Lender of its
objection to such proposed transfer within five (5) Business Days after its
receipt of a request for such consent; and

(C) each Issuing Bank.

 

   161    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $2.5 million with respect to
Loans or Commitments, unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that (1) no such consent of the Borrower shall be
required if an Event of Default under Sections 7.01(b), (c), (h) or (i) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (2) a Defaulting Lender or (3) a natural person.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

 

   162    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of Holdings, the Borrower or any
Subsidiary or the performance or observance by Holdings, the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) the Assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Agents, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in

 

   163    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to such Agent, by the terms of
this Agreement, together with such powers as are reasonably incidental thereto;
and (vii) the Assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv) or (vii) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts and stated interest of each Participant’s interest in the Loans,
Commitments or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that the Loans are in registered form under Treas. Reg § 5f.103-1(c). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as owner of such participation for all purposes of this
Agreement.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater payment. A Participant shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e), (f) and (h) as though it were a Lender.

 

   164    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments with ones having
different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans or Commitments pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

   165    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the Agents
in connection with the preparation of this Agreement and the other Loan
Documents (and any amendments, modifications or waivers thereof), or by the
Administrative Agents in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence, initial and ongoing appraisals and Collateral examinations
to the extent incurred in accordance with the terms of this Agreement, mortgage
recordings, title registrations, UCC filings and other filings in connection
with the perfection of the Liens of the Collateral Agent (and the priority
thereof) as contemplated hereby and the reasonable fees, disbursements and
charges for no more than one counsel in each jurisdiction where Collateral is
located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated by this Agreement shall be
consummated), including the reasonable fees, charges and disbursements of
Shearman & Sterling LLP, counsel for the Agents and the Joint Lead Arrangers,
and, if necessary, the reasonable fees, charges and disbursements of one local
counsel per jurisdiction, and (ii) all out-of-pocket expenses (including Other
Taxes) incurred by any Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the fees, charges and disbursements of counsel for the
Agents (including any special and local counsel).

(b) The Borrower agrees to indemnify the Agents, the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender, each of their respective Affiliates
and each of their respective directors, trustees, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated by this
Agreement, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes of this proviso only, each of the Agents, each Joint Lead Arranger,
each Issuing Bank and each Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel

 

   166    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

or consultant fees, charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
claim related in any way to Environmental Laws and Holdings, the Borrower or any
of their Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any
Property; provided, that such indemnity shall not, as to any Indemnitee, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (ii) to the extent
arising from a material breach of any such Indemnitee’s obligations under the
Loan Documents, or (iii) to the extent arising out of any claim, litigation,
investigation or proceeding that does not involve an act or omission of the Loan
Parties or any of their affiliates and that is brought by an Indemnitee against
any other Indemnitee. None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of any of the Facilities, the Transactions or
any other transaction contemplated by this Agreement. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the any Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes on any payment on a Loan.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of any
Agent, any Issuing Bank, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 

   167    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.06 Right of Set-off. (a) If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

(a) NOTWITHSTANDING SECTION 9.06(a), AT ANY TIME THAT THE LOANS OR ANY OTHER
OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SECTION 9.06(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08 Waivers; Amendment. (a) No failure or delay of any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of each Agent, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by
Holdings, the Borrower or any other Loan Party

 

   168    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, decrease the rate of interest on, or extend, postpone or delay the scheduled
date of payment of interest, principal or fees of, any Loan or any L/C
Disbursement, extend or otherwise modify the FILO Cut-off Date, or extend the
stated expiration of any Letter of Credit beyond the Revolving Facility Loan
Maturity Date (for the avoidance of doubt, it being understood that any such
extension would affect all the Revolving Facility Lenders), without the prior
written consent of each Lender directly affected thereby, except as provided in
Section 2.05(c); provided, that any amendment to the “Borrowing Base,”
“Availability” and related definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender (other than as provided in
Section 2.21) or decrease the Commitment Fees or L/C Participation Fees or other
fees of any Lender without the prior written consent of each Lender directly
affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) (x) amend the provisions of Section 2.10(b), 2.11(a) or 2.18 of this
Agreement or Section 5.02 of the applicable Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the sharing or order of payments required thereby, without the
prior written consent of each Lender adversely affected thereby, or (y) amend
the provisions of Section 5.07 hereof so as to reduce the frequency of required
Collateral Audits and appraisals hereunder, without the prior written consent of
each Lender adversely affected thereby,

(v) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrower would be increased (provided that the foregoing shall not limit
the discretion of

 

   169    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

the Administrative Agent to change, establish or eliminate any Reserves without
the prior written consent of any Lenders), in each case without the prior
written consent of the Super Majority Lenders,

(vi) amend or modify the provisions of this Section 9.08 or the definition of
the terms, “Required Lenders”, “Required Revolving Facility Lenders”, “Required
Term Lenders”, “Super Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the prior written consent of each Lender adversely affected thereby (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vii) release all or substantially all the Collateral or release any of
Holdings, the Borrower or all or substantially all of the Subsidiary Loan
Parties from their respective Guarantees under the applicable Collateral
Agreement, unless, in each case, any assets or Equity Interests are sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender,

(viii) contractually subordinate all or substantially all of the Obligations or
the Liens granted to the Collateral Agent pursuant to the Loan Documents without
the prior written consent of each Lender adversely affected thereby,

(ix) amend those portions of Sections 2.01(b) and (c) which require the consent
of each affected Lender without the consent of all Lenders, or

(x) change the definition of the term “FILO Base Amount” or any component
definition thereof in each case without the prior written consent of the Term
Lenders at any time having (a) Term Loans and (b) Term Commitments with respect
to the FILO Term Facility, that taken together, represent more than 66- 2⁄3% of
the sum of (x) all Term, Loans and (y) the Term Commitments at such time. The
Term Loans and Term Commitments of any Defaulting Lender shall be disregarded
for purposes of this clause (x);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of an Agent, an Issuing Bank hereunder without the
prior written consent of such Agent, or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

(c) Without the consent of any Co-Syndication Agent, the Documentation Agent,
any Joint Lead Arranger, any Lender or any Issuing Bank, the Loan Parties and
the Administrative Agent may (in their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection,

 

   170    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Revolving Facility Commitments on substantially the same basis as the Revolving
Facility Loans.

(f) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (1) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (2) the date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due may not be
extended without the prior written consent of such Lender to the extent such
Lender is adversely affected thereby and (3) this Section 9.08 may not be
amended or modified without the prior written consent of such Lender to the
extent such Lender is adversely affected thereby.

Section 9.09 Certain Technical Amendments. The Administrative Agent and
Collateral Agent may, with the consent of the Borrower only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

Section 9.10 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.11 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or

 

   171    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, the Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

Section 9.13 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “.pdf” or
“.tiff”) pursuant to procedures approved by the Administrative Agent) shall be
as effective as delivery of a manually signed original.

Section 9.15 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.16 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent

 

   172    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 9.17 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, the Borrower and any Subsidiary furnished to it by or on behalf of
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender, such Issuing
Bank or such Agent without violating this Section 9.17 or (c) was available to
such Lender, such Issuing Bank or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to Holdings, the Borrower
or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Loans on behalf of such Lender (so
long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.17), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.17), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.17) and (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.17).

 

   173    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.18 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Joint Lead Arrangers will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing
Bank and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 9.19 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party to a person
that is not (and is not required to become) a Loan Party in a transaction not
prohibited by Section 6.05, any Liens created by any Loan Document in respect of
such Equity Interests or assets shall be automatically released and the
Administrative Agent and/or the Collateral Agent shall promptly (and the Lenders
hereby authorize the Administrative Agent and/or the Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05 and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary Loan
Party, such Subsidiary Loan Party’s obligations under its Guarantee shall be
automatically terminated and the Administrative Agent and/or the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and/or the Collateral Agent to) take such action and execute any such documents
as may be reasonably requested by Holdings or the Borrower to terminate such
Subsidiary Loan Party’s obligations under its Guarantee. In addition, the
Administrative Agent and/or the Collateral Agent agrees to take such actions as
are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than in respect of contingent
indemnification, expense reimbursement obligations for which no claim has been
made and Cash Management Obligations) are paid in full and all Letters of Credit
are cash collateralized or terminated and Commitments are terminated.

 

   174    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 9.21 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.22 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of

 

   175    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

the Letter of Credit. In furtherance and not in limitation of the foregoing,
such Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

Section 9.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ and such other Loan Parties’ understanding, that:
(i) (A) the arranging, lending and other services regarding this Agreement
provided by the Administrative Agent, the Joint Lead Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Joint Lead Arrangers and the Lenders, on the other hand, (B) each of
the Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each Joint
Lead Arranger and each Lender, each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) none of the Administrative Agent, any Joint Lead Arranger
or any Lender has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, any Joint Lead Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent, the Joint Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.24 Affiliate Activities. The Borrower and Holdings acknowledges that
the Administrative Agent and each Joint Lead Arranger (and each of their
respective Affiliates) is a full service securities firm engaged, either
directly or through affiliates, in various activities, including securities
trading, investment banking and financial advisory, investment management,
principal investment, hedging, financing and brokerage activities and financial
planning and benefits counseling for both companies and individuals. In the
ordinary course of these activities, it may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for its own
account and for the accounts of its customers and may at any time hold long and
short positions in such securities and/or instruments. Such investment and other
activities may involve securities and instruments of the Borrower, the other
Loan Parties and their respective affiliates, as well as of other entities and
persons and their Affiliates which may (i) be involved in transactions arising
from or relating to the engagement contemplated hereby and by

 

   176    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

the other Loan Documents (ii) be customers or competitors of the Borrower, the
other Loan Parties and their respective Affiliates, or (iii) have other
relationships with the Borrower, the other Loan Parties and their respective
Affiliates. In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons. It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrower, the other Loan Parties and their respective
Affiliates or such other entities. The transactions contemplated hereby and by
the other Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph.

Section 9.25 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Loans, including
all charges or fees in connection therewith deemed in the nature of interest
under applicable law shall not exceed the Highest Lawful Rate. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, the Borrower shall pay to Administrative Agent an amount equal
to the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower.

Section 9.26 Effect of Amendment and Restatement. (a) On and as of the Closing
Date, the Existing Loan Agreement shall be amended, restated and superseded in
its entirety by this Agreement. The parties hereto acknowledge and agree that
(i) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment or
reborrowing, or termination of the “Obligations” (as defined in the Existing
Loan Agreement) as in effect prior to the Closing Date and (ii) such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement. Each
reference to the “Credit Agreement” or “Loan Agreement” in any Loan Document
shall be deemed to be a reference to the Existing Loan Agreement as amended and
restated hereby.

(b) Each of the Borrower and Holdings hereby confirms that each Loan Document to
which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
all “Obligations” under each of the Loan Documents to which it is a party (in
each case as such terms are defined in the applicable Loan Document).

 

   177    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) Each of the Borrower and Holdings acknowledges and agrees that (i) any of
the Loan Documents to which it is a party or is otherwise bound shall continue
in full force and effect and that all of its obligations thereunder shall be
valid, enforceable, ratified and confirmed in all respects and shall not be
impaired or limited by the execution or effectiveness of this Agreement, and
(ii) all security interests (including hypothecs) created under any of the
Security Documents shall continue in full force and effect pursuant to the terms
of such Security Document.

(d) Each Lender severally agrees to continue its “Revolving Facility Loans” (as
defined in the Existing Loan Agreement) (such loans, collectively, “Existing
Revolving Loans”) outstanding immediately prior to the effectiveness of the
amendment and restatement of the Existing Loan Agreement on the Closing Date as
Revolving Facility Loans hereunder, and as of the Closing Date such Existing
Revolving Loans shall be automatically deemed to constitute Revolving Facility
Loans outstanding under this Agreement.

(e) Each Lender severally agrees to continue its “Term Loans” (as defined in the
Existing Loan Agreement) (such loans, collectively, “Existing Term Loans”)
outstanding immediately prior to the effectiveness of the amendment and
restatement of the Existing Loan Agreement on the Closing Date as Term Loans
hereunder, and as of the Closing Date such Existing Term Loans shall be
automatically deemed to constitute Term Loans outstanding under this Agreement.

(f) On the Closing Date, without further action by any party hereto (including
the delivery of a notice of the issuance of a Letter of Credit pursuant to
Section 2.05(b) or any consent of, or confirmation by or to, the Administrative
Agent), (i) each “Letter of Credit” (as defined in the Existing Loan Agreement)
listed on Schedule 1.01E hereto that was issued by a person that is an Issuing
Bank hereunder (such letters of credit, collectively, “Existing Letters of
Credit”) shall become a Letter of Credit outstanding under this Agreement, shall
be deemed to be a Letter of Credit issued under this Agreement and shall be
subject to the terms and conditions hereof as if each such Existing Letter of
Credit were issued by the applicable Issuing Bank pursuant to this Agreement and
(ii) each Issuing Bank that has issued an Existing Letter of Credit shall be
deemed to have granted each Revolving Facility Lender, and each Revolving
Facility Lender shall be deemed to have acquired from such Issuing Bank, on the
terms and conditions of Section 2.05 hereof, for such Revolving Facility
Lender’s own account and risk, an undivided interest and participation in such
Issuing Bank’s obligations and rights under each such Existing Letter of Credit
equal to such Revolving Facility Lender’s ratable share of the face amount of
such Letter of Credit (including all obligations of the Borrower for whose
account such Letter of Credit was issued and any security or guaranty pertaining
thereto).

[SIGNATURE PAGES FOLLOW]

 

   178    QDI – A&R Credit Agreement (2014)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

QUALITY DISTRIBUTION, INC. By:  

/s/ Gary R. Enzor

  Name: Gary R. Enzor   Title: Chairman and Chief Executive Officer QUALITY
DISTRIBUTION, LLC By:  

/s/ Gary R. Enzor

  Name: Gary R. Enzor   Title: President

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                         
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

/s/ Monirah J. Masud

  Name: Monirah J. Masud   Title: Senior Vice President

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Monirah J. Masud

  Name: Monirah J. Masud   Title: Senior Vice President

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and Lender

By:  

/s/ Patrick Frazel

  Name: Patrick Frazel   Title: Authorized Officer

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Co-Syndication Agent and Lender

By:  

/s/ Alex Smith

  Name: Alex Smith   Title: Vice President

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

REGIONS BANK,

as Documentation Agent and Lender

By:  

/s/ Debra L Coheley

  Name: Debra L Coheley   Title: Senior VP

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

 

     



--------------------------------------------------------------------------------

PNC BANK, N.A.,

as Lender

By:  

/s/ Sari Garoick

  Name: Sari Garoick   Title: Senior VP

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

/s/ J. Patchell

  Name: J. Patchell   Title: Attorney-in-fact By:  

/s/ Robert S. Kizell

  Name: Robert S. Kizell   Title: Attorney-in-fact

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
              [Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:  

/s/ Robert M Searson

  Name: Robert M Searson   Title: Senior Vice President

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

    QDI – A&R Credit Agreement (2014)                                          
                                                                               
                                                                               
                                 
[Signature Page to Amended and Restated Credit Agreement]

 

     



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement dated as of
November 3, 2014 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Quality Distribution, Inc., a Florida corporation, Quality Distribution, LLC, a
Delaware limited liability company (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Bank of America, N.A., as administrative
agent (in such capacity, and as further defined in Section 1.01 of the Credit
Agreement, the “Administrative Agent”) and the other financial institutions
named therein. Capitalized terms used herein and not otherwise defined herein
have the meanings specified in the Credit Agreement.

1. The Assignor hereby irrevocable sells and assigns, without recourse, to the
Assignee, and the Assignee hereby irrevocably purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date set forth below
(the “Effective Date”) (but not prior to the registration of the information
contained herein in the Register pursuant to Section 9.04(b)(iv) of the Credit
Agreement), the interests set forth in (i) and (ii) below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, (i) the amounts and
percentages set forth below of (a) the Revolving Facility Commitments of the
Assignor on the Effective Date set forth below and (b) the Loans owing to the
Assignor which are outstanding on the Effective Date, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above. Each of the Assignor and the Assignee hereby makes and agrees
to be bound by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party. From and after the Effective Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and under the Loan Documents and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

2. Pursuant to Section 9.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) if required by Section 9.04(b)(ii)(B), a processing and recordation fee of
$3,500, (ii) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.17 of the Credit
Agreement, duly completed and executed by such Assignee and (iii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire.



--------------------------------------------------------------------------------

Annex 1

Page 2

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

Annex 1

Page 3

Date of Assignment:                                       
                                         
                                         
                                                              

Legal Name of Assignor (“Assignor”):             
                                         
                                         
                                                           

Legal Name of Assignee (“Assignee”):             
                                         
                                         
                                                           

Assignee’ s Address for Notices:                                       
                                         
                                         
                                         

 

 

Effective Date of Assignment:                                       
                                         
                                         
                                              

 

Facility/Commitment

 

Principal Amount Assigned1

 

Percentage Assigned of Commitment (set forth, to
at least 8 decimals, as a Percentage of the Facility
and the aggregate Commitments of all
Lenders thereunder)

Revolving Facility Loans

  $               %

[Remainder of page intentionally left blank]

 

1  Minimum amount of Commitments and/or Loans assigned is governed by
Section 9.04(b)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1

Page 4

 

The terms set forth above are hereby agreed to:   Accepted2                    
   

BANK OF AMERICA, N.A.,

as Administrative Agent, [Issuing Bank and Swingline Lender],

        by:  

 

         

Name:

Title:

                            , as Assignor       [ISSUING BANK], by:  

 

      by:  

 

  Name:         Name:   Title:         Title:                             , as
Assignee       [QUALITY DISTRIBUTION, LLC]3 by:  

 

      by:  

 

  Name:         Name:   Title:         Title:

 

 

2  To be completed to the extent consents are required under Section 9.04(b)(i)
of the Credit Agreement.

3  Consent shall not be required in connection with any assignment and
delegation by a Lender to another Lender, to an affiliate of a Lender or to an
Approved Fund or after the occurrence and during the continuance of an Event of
Default under Section 7.01(b), (c), (h) or (i) of the Credit Agreement. Such
consent shall not be unreasonably conditioned, withheld or delayed and shall be
deemed given unless the Borrower has notified the Assignor of its objection to
such proposed transfer within five (5) Business Days after its receipt of a
request for such consent.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING BASE CERTIFICATE

The undersigned hereby certifies that:

(1) I am the duly elected                      of Quality Distribution, LLC, a
Delaware limited liability company (the “Borrower”).

(2) In accordance with Section 5.04(j) of the Amended and Restated Credit
Agreement, dated as of November 3, 2014 (as amended, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Quality Distribution, Inc. (“Holdings”), the Borrower, the
lenders party thereto from time to time (the “Lenders”), Bank of America, N.A.,
as administrative agent (in such capacity, and as further defined in
Section 1.01 of the Credit Agreement, the “Administrative Agent”), and the other
financial institutions named therein, attached hereto as Annex 1 is a true and
accurate calculation of the Borrowing Base as of                  , 20    ,
determined in accordance with the requirements of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                  , 20    .

 

QUALITY DISTRIBUTION, LLC

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1 to

EXHIBIT B

ANNEX 1 TO

BORROWING BASE CERTIFICATE

 

 

QUALITY DISTRIBUTION, LLC

Borrowing Base as of                     

 

A. ELIGIBLE ACCOUNTS

 

  1. Total Accounts of the Loan Parties: $            

 

  2. Ineligible Accounts:

 

  (a) Accounts that are unpaid more than 60 days after the original due date
shown on the invoice or more than 120 days after the original invoice date:
$            

 

  (b) Accounts owed by an Account Debtor for which 50% or more of the total
amount of all Accounts owed by that Account Debtor or its Affiliates are deemed
ineligible under clause (a) above: $            

 

  (c) Accounts owed by an Account Debtor for which the total unpaid Accounts of
the Account Debtor to the Loan Parties exceed 50% of the respective net amount
of all Eligible Accounts owned by the Loan Parties, but only to the extent of
such excess: $            

 

  (d) Accounts arising out of a sale made or services rendered by any Loan Party
to a direct or indirect parent or Subsidiary of such Loan Party or, if not on
arm’s length terms, any other Affiliate of such Loan Party or to a person
controlled by an Affiliate of such Loan Party: $            

 

  (e) Accounts with respect to which any covenant, representation or warranty
contained in the Credit Agreement has been breached in any material respect:
$            

 

  (f) Accounts with respect to which the Account Debtor is also a creditor or
supplier of the owner of such Accounts, or the Account Debtor has disputed
liability with respect to such Accounts, or the Account Debtor has made any
claim with respect to any other Accounts due from such Account Debtor to the
owner of such Accounts, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor, provided, that any such Account shall be
ineligible under this clause only to the extent of such contract, dispute,
claim, setoff or similar right: $            

 

  (g)

Accounts (1) arising from a sale to the Account Debtor on a bill and hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) subject to a reserve established by the
applicable Loan Party for potential returns or refunds, to the extent of such
reserve: $            



--------------------------------------------------------------------------------

Annex 1

Page 2

 

  (h) Accounts arising from a sale made or services rendered to an Account
Debtor that is headquartered or organized outside the United States (which
throughout this Borrowing Base Certificate, for purposes of determining the
Borrowing Base, shall include Puerto Rico) or Canada which (along with other
similar Accounts) exceeds $5.0 million in the aggregate for all such Account
Debtors, unless backed by a letter of credit, credit insurance, guaranty,
acceptance or similar terms acceptable to the Administrative Agent in its sole
discretion (it being understood that if any Account Debtor which is organized or
headquartered in the United Kingdom, Austria, Belgium, Denmark, Finland, France,
Germany, Greece, Holland, Ireland, Italy, Luxembourg, Mexico, Norway, Portugal,
Spain, Sweden, or Switzerland has significant assets or operations in the United
States (as reasonably determined by the Administrative Agent, it being agreed
that the existing Account Debtors of the Loan Parties as of the Original Closing
Date set forth on Schedule 1.01D to the Credit Agreement are deemed to meet such
requirements), whether through a subsidiary or otherwise, such Account Debtor
shall be deemed to be headquartered or organized in the United States):
$            

 

  (i) Accounts reissued in respect of partial payment, including, without
limitation, debit memos and charge backs, but only with respect to, and to the
extent of, such partial payment: $            

 

  (j) Accounts with respect to which an invoice has not been sent to the
applicable Account Debtor (including, for the avoidance of doubt, any Eligible
Unbilled Accounts, which shall not in any event constitute Eligible Accounts):
$            

 

  (k) Accounts payable in any currency other than in Dollars or in Canadian
Dollars: $            

 

  (l) Accounts constituting the obligation of an Account Debtor in respect of
interest, service or similar charges or fees: $            

 

  (m) Accounts with respect to which the Account Debtor is the United States of
America or Canada, unless the applicable Loan Party assigns its right to payment
of such Accounts to the Collateral Agent, in a manner satisfactory to the
Administrative Agent, in its Reasonable Credit Judgment, so as to comply with
the Assignment of Claims Act of 1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as
amended), or the Financial Administration Act (Canada), as the case may be:
$            



--------------------------------------------------------------------------------

Annex 1

Page 3

 

  (n) Accounts not at all times subject to the Collateral Agent’s duly
perfected, first-priority security interest or subject to a Lien that is not a
Permitted Encumbrance: $            

 

  (o) Accounts with respect to which the goods giving rise to such Accounts have
not been delivered to and accepted by the Account Debtor or the services giving
rise to such Accounts have not been performed by the applicable Loan Party and
accepted by the Account Debtor or the Account otherwise does not represent a
final sale by the Borrower or the applicable Subsidiary in the ordinary course
of business: $            

 

  (p) Accounts evidenced by chattel paper, note payable or an instrument of any
kind, or which have been reduced to judgment: $            

 

  (q) Accounts with respect to which the applicable Loan Party or a Subsidiary
of the applicable Loan Party has made any agreement with the Account Debtor for
any extension, compromise, settlement or modification of the Account or
deduction therefrom, except for discounts or allowances which are made in the
ordinary course of business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Accounts: $            

 

  (r) Accounts owing by any governmental, inter-governmental or super-national
body, agency, crown, department or regulatory, self-regulatory or other similar
authority or organization (in each case, other than with respect to the
government of the United States): $            

 

  (s) Accounts with respect to which (A) the Account Debtor has commenced a
voluntary case under the U.S. federal bankruptcy laws or has taken any action,
legal proceeding or other step in relation to its winding-up, dissolution,
administration or reorganization, (B) made an assignment, composition or
arrangement for the benefit of creditors, or a decree or order for relief
(including by way of suspension of payments, moratorium of indebtedness and/or
suspension of rights of enforcement) has been entered by a court having
jurisdiction in the premises in respect of the Account Debtor in an involuntary
case under the federal bankruptcy laws (or any other applicable insolvency laws
in any jurisdiction) as now constituted or hereafter amended, or any other
petition or other application for relief under the U.S. federal bankruptcy laws
(or any other applicable insolvency laws in any jurisdiction), as now
constituted or hereafter amended, has been filed against or by the Account
Debtor or (C) if the Account Debtor has failed, suspended business, ceased to be
Solvent, or consented to or suffered a receiver, trustee, liquidator, custodian,
administrator receiver or manager, administrative receiver, interim receiver,
sheriff, monitor, sequestrator or similar officer or fiduciary to be appointed
for it or for all or a significant portion of its assets or affairs:
$            1

 

 

1  However, (I) the Administrative Agent may, in its sole discretion, include
Accounts from Account Debtors subject to such proceedings if and to the extent
that such Accounts are fully covered by credit insurance, letters of credit or
other sufficient third-party credit support, or are otherwise deemed by the
Administrative Agent not to pose an unreasonable risk of non-collectibility and
(II) Accounts of an Account Debtor subject to such proceedings will be Eligible
Accounts so long as (1) such Account Debtor has received “debtor in possession”
financing reasonably satisfactory to the Administrative Agent, (2) Accounts of
such Account Debtor that are Eligible Accounts may not exceed $100,000 in the
aggregate (and all such Accounts that are Eligible Accounts in accordance with
this clause (II) may not exceed $500,000 in the aggregate) and (3) such Accounts
do not remain unpaid more than 45 days after the original due date shown on the
invoice or more than 75 days after the original invoice date.



--------------------------------------------------------------------------------

Annex 1

Page 4

 

  (t) Accounts where the Account Debtor of such account is subject to Sanctions
or is on a Specially Designated Nationals and Blocked Persons List maintained by
OFAC, or any other list of prohibited persons maintained by OFAC: $            

 

  (u) Total ineligible Accounts (sum of the amounts shown on lines (a) through
(t) without duplication): $            

 

  3. Net Amount of Eligible Accounts (line 1 minus line 2.u): $            

 

  4. 90% of Net Amount of Eligible Accounts: $            

 

B. ELIGIBLE INVENTORY

 

  1. Total Inventory of the Loan Parties: $            

 

  2. Ineligible Inventory:

 

  (a) Inventory that is not raw materials or finished goods: $            

 

  (b) Inventory that is not in good, useable and saleable condition:
$            

 

  (c) Inventory that is slow-moving, obsolete, defective or unmerchantable:
$            

 

  (d) Inventory not of a type held for sale by the applicable Loan Party in the
ordinary course of business: $            

 

  (e) Inventory held on consignment: $            

 

  (f) Inventory manufactured, assembled or otherwise produced in violation of
the Fair Labor Standards Act where applicable and subject to the “hot goods”
provisions contained in Title 25 U.S.C. 215(a)(i): $            



--------------------------------------------------------------------------------

Annex 1

Page 5

 

  (g) Inventory not covered by casualty insurance reasonably acceptable to the
Administrative Agent: $            

 

  (h) Inventory consisting of goods that have been returned by the buyer:
$            

 

  (i) Inventory shipped to a customer (even if on a consignment or “sale or
return” basis): $            

 

  (j) Inventory represented by a negotiable document of title: $            

 

  (k) Inventory that does not meet in all material respects all standards
imposed by any Governmental Authority: $            

 

  (l) Inventory that does not conform in all material respects to any covenants,
warranties and representations set forth in the Credit Agreement: $            

 

  (m) Inventory that is not at all times subject to the Collateral Agent’s duly
perfected, first-priority security interest or is subject to a Lien that is not
a Permitted Encumbrance: $            

 

  (n) Inventory that is located in a public warehouse or in possession of a
bailee or in a facility leased by a Loan Party; provided that Inventory situated
at a location not owned by a Loan Party will be Eligible Inventory if the
Collateral Agent has received a Collateral Access Agreement with respect to such
location (and, if no such Collateral Access Agreement has been received with
respect to such location, such Inventory will nevertheless be Eligible Inventory
but the Administrative Agent may impose Rent Reserves): $            

 

  (o) Inventory that is located outside of the United States of America or
Canada; provided, that the Administrative Agent may in its sole discretion
include as Eligible Inventory any Inventory which is in transit outside the
United States or Canada being transported to a customer of a Loan Party in the
ordinary course of such Loan Party’s business: $            

 

  (p) Inventory constituting operating supplies, packaging or shipping
materials, cartons, repair parts, labels or miscellaneous spare parts or other
such materials not considered for sale in the ordinary course of business:
$            

 

  (q) Inventory that is subject to the intellectual property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Administrative Agents determines, in its Reasonable Credit Judgment, that upon
an Event of Default such Inventory could be liquidated without assistance or
interference from, or the payment of money to, such third party: $            



--------------------------------------------------------------------------------

Annex 1

Page 6

 

  (r) Inventory that has been acquired from a person subject to Sanctions or is
on the Specially Designated Nationals and Blocked Persons List maintained by
OFAC, or any other list of prohibited persons maintained by OFAC: $            

 

  (s) Total ineligible Inventory (sum of the amounts shown on lines (a) through
(r) without duplication): $            

 

  3. Eligible Inventory (line 1 minus line 2.s): $            

 

  4. The lesser of: (a) 60% of the book value of Eligible Inventory
($            ) and (b) 85% of the net Orderly Liquidation Value of Eligible
Inventory ($            ):$            

 

C. ELIGIBLE TRUCK AND TRAILER FLEET

 

  1. Transportation Equipment of the Loan Parties that is revenue earning
equipment, or is classified as “revenue earning equipment” or “held for sale” in
the consolidated financial statements of Holdings and its Subsidiaries:
$            

 

  2. Ineligible Transportation Equipment:

 

  (a) Transportation Equipment with respect to which the Borrower or a Loan
Party does not have good, valid and marketable title: $            

 

  (b) Transportation Equipment that is not at all times subject to the
Collateral Agent’s duly perfected, first-priority security interest or that is
subject to a Lien that is not a Permitted Encumbrance: $            

 

  (c) Transportation Equipment that is located outside the United States or
Canada, unless it is in transit in Mexico for fewer than ten consecutive days;
provided, that the Administrative Agent may in its sole discretion include as
Eligible Truck and Trailer Fleet any Transportation Equipment which is in
transit outside the United States, Canada or Mexico transporting goods to or
from a customer of a Loan Party in the ordinary course of such Loan Parties’
business: $            

 

  (d)

Transportation Equipment is represented by a certificate of title, unless
(1) the applicable Loan Party shall have delivered the certificate of title for
such Transportation Equipment to the Collateral Agent (or its sub-agent),
(2) the certificate of title for such Transportation Equipment shall be at all
times registered with the applicable Governmental Authority showing “Bank of
America, N.A., as Collateral Agent” as the lienholder thereon in the manner
prescribed in the applicable jurisdiction, and the Collateral Agent shall have
received evidence thereof reasonably satisfactory to it, (3) if necessary to
perfect in any jurisdiction, the Liens referred to in preceding clause (2) shall
be identified on a notice of lien or other filing made in the appropriate filing
office in the applicable jurisdiction and



--------------------------------------------------------------------------------

Annex 1

Page 7

 

  (4) all applicable fees in connection with the activities described in
preceding subclauses (1), (2) and (3) shall have been paid by the Loan Parties,
such that as a result of the actions described in preceding subclauses (1), (2),
(3) and/or (4), such Transportation Equipment is subject to a duly perfected,
first-priority security interest in favor of the Collateral Agent; provided that
(I) with respect to Transportation Equipment titled in Illinois and owned by the
Loan Parties as of the Closing Date, if the Loan Parties have delivered a duly
completed application to the applicable Governmental Authority to complete the
actions specified in the preceding subclause (2) and paid all applicable fees in
connection therewith prior to the Fleet Filing Date, the preceding subclauses
(2) and (4) shall not be applicable until such time as the certificates of title
resulting from such application are received by the Collateral Agent (or its
sub-agent), (II) this clause (d) shall not apply to Transportation Equipment
titled in Quebec and (III) notwithstanding anything in this clause (d) to the
contrary, acquired assets constituting Transportation Equipment shall be
included in the Borrowing Base prior to the completion of title work in
accordance with the last paragraph of the definition of “Borrowing Base”2:
$            

 

  (e) Transportation Equipment that is obsolete, unmerchantable or is not in
good working condition: $            

 

  (f) Transportation Equipment that is damaged or defective and is not
repairable (unless the Administrative Agent in its sole discretion elect to
include such Transportation Equipment): $            

 

  (g) Transportation Equipment that is not serviced or maintained in accordance
with industry standards: $            

 

  (h) Transportation Equipment that does not conform in all material respects to
any covenants, warranties and representations set forth in the Credit Agreement:
$            

 

  (i) Transportation Equipment that does not meet in all material respects all
standards set by any applicable Governmental Authority: $            

 

  (j) Transportation Equipment that is not used or held for sale in the ordinary
course of the applicable Loan Party’s business: $            

 

  (k) Transportation Equipment that is located in a public warehouse or in
possession of a bailee or in a facility leased by a Loan Party; provided that
Transportation Equipment situated at a location not owned by a Loan

 

 

2 

Notwithstanding anything in clause (d) of the calculation of “Eligible Truck and
Trailer Fleet” to the contrary, all Transportation Equipment of the Loan Parties
will be Eligible Truck and Trailer Fleet so long as the Borrower and its
Material Subsidiaries are in compliance with Section 5.10(h) of the Credit
Agreement.



--------------------------------------------------------------------------------

Annex 1

Page 8

 

  Party will be Eligible Truck and Trailer Fleet if the Collateral Agent has
received a Collateral Access Agreement with respect to such location (and, if no
such Collateral Access Agreement has been received with respect to such
location, such Transportation Equipment will nevertheless be Eligible Truck and
Trailer Fleet but the Administrative Agent may impose Rent Reserves): $        

 

  (l) Transportation Equipment that is not covered by casualty insurance
reasonably acceptable to the Administrative Agent: $        

 

  (m) Total ineligible Transportation Equipment (sum of the amounts shown on
lines (a) through (1) without duplication): $        

 

  3. Eligible Truck and Trailer Fleet (line 1 minus line 2.m): $        

 

  4. (a) 85% of the Net Orderly Liquidation Value of Eligible Truck and Trailer
Fleet owned on the date of the most recent appraisal delivered pursuant to
Section 5.07(b) of the Credit Agreement (and still owned on the date hereof)
plus (b) the lesser of (i) 100.0% of the net book value of Eligible Truck and
Trailer Fleet acquired after the date of the most recent appraisal delivered
pursuant to Section 5.07(b) of the Credit Agreement (and still owned on the date
hereof) ($        ) and (ii) 85.0% of the Net Orderly Liquidation Value of
Eligible Truck and Trailer Fleet acquired after the date of the most recent
appraisal delivered pursuant to Section 5.07(b) of the Credit Agreement (and
still owned on the date hereof) ($        ): $        

 

D. ELIGIBLE MACHINERY AND EQUIPMENT

 

  1. Total Equipment of the Loan Parties: $        

 

  2. Ineligible Equipment:

 

  (a) Equipment for which the Borrower or a Loan Party does not have good, valid
and marketable title: $        

 

  (b) Equipment that is not located in the United States or Canada: $        

 

  (c) Equipment that is located in a public warehouse or in possession of a
bailee or in a facility leased by such Loan Party; provided that Equipment
situated at a location not owned by a Loan Party will be Eligible Machinery and
Equipment if the Collateral Agent has received a Collateral Access Agreement
with respect to such location (and, if no such Collateral Access Agreement has
been received with respect to such location, such Equipment will nevertheless be
Eligible Machinery and Equipment but the Administrative Agent may impose Rent
Reserves with respect to such location): $        



--------------------------------------------------------------------------------

Annex 1

Page 9

 

  (d) Equipment that is not at all times subject to the Collateral Agent’s duly
perfected first-priority security interest or is subject to a Lien that is not a
Permitted Encumbrance: $        

 

  (e) Equipment that is obsolete, unmerchantable or is not in good working
condition: $        

 

  (f) Equipment that is damaged or defective and is not repairable: $        

 

  (g) Equipment that is located at an outside repair facility (unless payables
in respect thereof are reserved): $        

 

  (h) Equipment that is not serviced or maintained in accordance with industry
standards: $        

 

  (i) Equipment that does not conform in all material respects to any covenants,
warranties and representations set forth in the Credit Agreement: $        

 

  (j) Equipment that does not meet in all material respects all standards
imposed by any applicable Governmental Authority: $        

 

  (k) Equipment that is not used or held for sale in the ordinary course of the
applicable Loan Party’s business: $        

 

  (l) Equipment that is not covered by casualty insurance reasonably acceptable
to the Administrative Agent: $        

 

  (m) Total ineligible Equipment (sum of the amounts shown on lines (a) thorough
(1) without duplication): $        

 

  3. Eligible Machinery and Equipment owned by the Loan Parties (line 1 minus
line 2.m): $        

 

  4. 85% of the Net Orderly Liquidation Value of Eligible Machinery and
Equipment: $        

 

E. ELIGIBLE REAL PROPERTY

 

  1. Total real estate (fee simple title) owned by the Loan Parties and listed
on Schedule 1.01C-2 to the Credit Agreement on the Closing Date, as to which:

 

  (a) environmental audits in form and substance reasonably acceptable to the
Administrative Agent have been received by the Administrative Agent,

 

  (b) the Collateral Agent holds a perfected first-priority Lien pursuant to a
Mortgage or (with respect to any such property acquired (or subjected to a Lien
to secure the Obligations) after the Closing Date) an Additional Mortgage, in
each case subject only to Liens permitted pursuant to Sections 6.02(b), (d),
(e), (h), (k), (1) and (m)3,

 

 

3  Notwithstanding anything in clause (b) in the calculation of “Eligible Real
Property” to the contrary, each Mortgaged Property set forth on Schedule 1.01C-2
to the Credit Agreement will be Eligible Real Property so long as the Borrower
and its Material Subsidiaries are in compliance with Section 5.10(i) of the
Credit Agreement.



--------------------------------------------------------------------------------

Annex 1

Page 10

 

  (c) the Administrative Agent has received a Survey, a title insurance policy
and all other documentation required pursuant to the Collateral and Guarantee
Requirement and/or Section 5.10(c) of the Credit Agreement, as applicable4,

 

  (d) no condemnation or taking by eminent domain has occurred nor has any
notice of any pending or threatened condemnation or eminent domain proceeding
against the relevant premises been delivered to the owner or lessee thereof that
would materially adversely affect the use, Operation or value of such premises,
and

 

  (e) the fair market value in respect of which is reflected in an appraisal
delivered to the Administrative Agent and performed by an Acceptable Appraiser.

 

  2. Eligible Real Property5: $        

 

F. ELIGIBLE CASH COMPONENT

 

  1. 100% of cash deposits held in demand deposit accounts, and money market
accounts, in each case held in compliance with all applicable Control
Requirements: $        

 

  2. 100 % of time deposits and certificates of deposit issued by the
Administrative Agent or an affiliate thereof, in each case held in compliance
with all applicable Control Requirements: $        

 

 

4  Notwithstanding anything in clause (c) in the calculation of “Eligible Real
Property” to the contrary, each Mortgaged Property set forth on Schedule 1.01C-2
to the Credit Agreement will be Eligible Real Property so long as the Borrower
and its Material Subsidiaries are in compliance with Section 5.10(i) of the
Credit Agreement.

5  If any real estate at any time (i) ceases to be Eligible Real Property or
(ii) ceases to be operated by the Borrower, a Subsidiary of the Borrower or a
Program Affiliate for a period of time exceeding six consecutive calendar
months, such real estate shall promptly be excluded from the calculation of the
Borrowing Base; provided, that real estate excluded from the Borrowing Base
pursuant to the foregoing clause (ii) in respect of which an appraisal performed
by an Acceptable Appraiser is delivered to the Administrative Agent shall be
included in the Borrowing Base notwithstanding any failure to be operated by the
Borrower, a Subsidiary of the Borrower or a Program Affiliate; provided further
that if the appraisal in respect of real estate excluded from the Borrowing Base
pursuant to the foregoing clause (ii) is dated more than six months, then such
real estate shall be reappraised by an Acceptable Appraiser within three months
after such property has ceased to be operated by the Borrower, a Subsidiary of
the Borrower or a Program Affiliate.



--------------------------------------------------------------------------------

Annex 1

Page 11

 

  3. 95% of time deposits and certificates of deposit issued by a Qualifying
Financial Institution (other than the Administrative Agent) , in each case held
in compliance with all applicable Control Requirements: $            

 

  4. 95% of any interests in any domestic money market fund sponsored by a
registered broker dealer or mutual fund distributor that is in compliance with
the requirements set forth in paragraph (g) of the definition of Permitted
Investments, in each case held in compliance with all applicable Control
Requirements: $            

 

  5. Eligible Cash Component (the sum of lines 1, 2, 3 and 4): $            

“Control Requirements” means holding such cash, money market investments, time
deposits and certificates of deposit in a blocked deposit, securities or custody
account (including, in respect of any cash deposits, a Blocked Account)
(A) maintained with the Administrative Agent at a branch within the United
States, (B) subject to effective security documentation and filings, in form and
substance satisfactory to Administrative Agent, that provide the Administrative
Agent with an unencumbered, perfected first priority security interest in and
lien on such funds, certificates of deposit and other investments, (C) in the
case of any Blocked Account, subject to a Blocked Account Control Agreement and
(D) in the case of any money market investments, time deposits and certificates
of deposit, subject to a control agreement which at all times gives the
Administrative Agent exclusive access and control for withdrawal purposes, to
the exclusion of the Borrower, and precluding the Borrower from withdrawing or
otherwise giving any instructions in connection therewith without the
Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld if (1) upon and after giving effect to such withdrawal, no
Default or Event of Default would occur and be continuing and (2) immediately
after such withdrawal (for the avoidance of doubt, including after giving effect
to any recalculation of the Borrowing Base upon giving effect to such
withdrawal), Availability would be a positive number.

 

G. ELIGIBLE UNBILLED ACCOUNTS

 

  1. All Accounts created by the Borrower in the ordinary course of its
business, that arise out of the Borrower’s sale and delivery of goods or
rendition of services, each of which such Accounts (a) are a bona fide existing
payment obligation of the applicable Account Debtor; (b) are owed to the
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of return or cancellation, (c) do not qualify as an Eligible Account solely
because the applicable Borrower has not billed the Account Debtor for the goods
or services that give rise to such Account, although the goods or services
giving rise to such Account have been delivered or performed pursuant to the
terms of the applicable purchase order or contract, and (d) the time elapsed
since the date on which the initial goods or services were provided by the
Borrower is not more than 30 days. For the avoidance of doubt, at any such time
any Account is billed to the Account Debtor it shall no longer be an “Eligible
Unbilled Account”: $            6

 

6  No such Accounts shall constitute “Eligible Unbilled Accounts” until such
time as the Administrative Agent has conducted a satisfactory initial review of
the Accounts which the Borrower purports to be Eligible Unbilled Accounts. For
the avoidance of doubt, at such time as any Account is billed to the Account
Debtor it shall no longer be an “Eligible Unbilled Account”.



--------------------------------------------------------------------------------

Annex 1

Page 12

 

 

  2. 85% of the Eligible Unbilled Accounts (up to a maximum portion of the
Borrowing Base equal to $2.5 million (determined prior to giving effect
reductions of the Borrowing Base by the FILO Reserve Shortfall and any Reserves
actually deducted)): $        

 

H. RESERVES

 

  1. List all Reserves in respect of Eligible Accounts, Eligible Unbilled
Accounts, Eligible Inventory and Eligible Truck and Trailer Fleet currently
established by the Administrative Agent:

 

Reserves   Amount     $             $             $         TOTAL:     $        

 

  2. List all Reserves in respect of Eligible Machinery and Equipment currently
established by the Administrative Agent:

 

Reserves   Amount     $             $             $         TOTAL:     $        

 

  3. List all Reserves in respect of Eligible Real Property currently
established by the Administrative Agent:

 



--------------------------------------------------------------------------------

Annex 1

Page 13

 

 

Reserves   Amount     $             $             $         TOTAL:     $        

 

  4. List all Reserves in respect of Eligible Cash Component currently
established by the Administrative Agent:

 

Reserves   Amount     $             $             $         TOTAL:     $        

 

I. BORROWING BASE

 

  1. line E.2 minus line H.3 Total: $        

 

  2. 80% of line I.1: $        

 

  3. line D.4 minus line H.2 Total: $        

 

  4. Borrowing Base (line A.4 plus line B.4 plus line C.4 plus line G.2 minus
line H.1 Total) plus (the lesser of (x) line I.2 plus line I.3 and (y) $35.0
million, in case of each of the foregoing clauses (x) and (y), as reduced by
$800,000 on each six-month anniversary of the Closing Date) plus (line F.5 minus
line H.4 Total): $        7

 

 

7  In connection with the consummation of any acquisition of a business,
equipment or other assets, the Borrower may submit a calculation of the
Borrowing Base on a Pro Forma Basis with adjustments to reflect such acquisition
and the Borrowing Base, and availability under the Revolving Facility shall be
increased accordingly (prior to the completion of title work, in the case of
acquired assets constituting Transportation Equipment) so long as, in the event
that resulting Availability would increase by more than $15.0 million in the
aggregate for all such acquired assets, the Administrative Agent shall have
completed its review of such acquired assets, including receipt of new (or, if
agreed to by the Administrative Agent, recently completed) appraisals or updates
of appraisals from one or more Acceptable Appraisers as the Administrative Agent
shall require in its Reasonable Credit Judgment with respect to any such
acquired assets prior to the consummation of such acquisition; it being
understood that (i) Net Orderly Liquidation Value with respect to any assets so
acquired shall be based on new appraisals or updates of appraisals from one or
more Acceptable Appraisers, if required by the Administrative Agent or if not
required, the appraisals or updates thereof then existing with respect to the
applicable class of eligible assets, (ii) the Borrower shall, for the avoidance
of doubt, be allowed to utilize any increase in the Borrowing Base resulting
from such adjustment for the purpose of funding the purchase of such acquired
assets, (iii) if such additional assets are of a different type of collateral
than the existing assets included in the Borrowing Base, such additional assets
may be subject to different advance rates or eligibility criteria or may require
the imposition of additional Reserves with respect thereto as the Administrative
Agent shall in its Reasonable Credit Judgment require, (iv) subject to the
provisions of Section 5.10 of the Credit Agreement, the Administrative Agent
shall have received in form ready for filing or custody all UCC financing
statements or possessory collateral to ensure that the Collateral Agent has a
perfected and continuing security interest in and a first-priority Lien (subject
to any Liens, other than Liens permitted pursuant to Section 6.02(z) of the
Credit Agreement, that are Permitted Encumbrances) on such acquired assets
(other than required title work relating to any acquired assets constituting
Transportation Equipment) and (v) with respect to any acquired assets
constituting Transportation Equipment, such assets shall subsequently be
excluded from the Borrowing Base to the extent the required title work is not
completed within 90 days after the consummation of such acquisition.



--------------------------------------------------------------------------------

Annex 1

Page 14

 

 

J. REVOLVING FACILITY BORROWING AVAILABILITY

 

  1. Outstanding Revolving Facility Loans: $        

 

  2. Outstanding Swingline Loans: $        

 

  3. Revolving L/C Exposure under Revolving Facility: $        

 

  4. Revolving Facility Credit Exposure (line (1) plus, line (2) plus, line
(3)): $        

 

  5. Total Revolving Facility Commitments in effect: $        

 

  6. Net Borrowing Availability under Revolving Facility ((a) lesser of (i) line
J.5 and (ii) line I.4 minus (b) line J.4): $        

 

K. FILO BASE AMOUNT

 

  1. 5% of Net Amount of Eligible Accounts (line A.3): $        

 

  2. 10% of the Net Orderly Liquidation Value of Eligible Truck and Trailer
Fleet owned as of the most recent appraisal date (and still owned on the date
hereof)8

 

Net Book Value    $             NOLV Ratio                  Advance Rate     
         %                  

  

 

8  The percentages in the foregoing clauses (1) and (2) shall reduce on an
annual straight-line basis beginning with the Amortization Commencement Date
(with such reductions to occur quarterly on the last day of each calendar
quarter), such that such percentages will be zero on the Term Loan Maturity
Date.



--------------------------------------------------------------------------------

Annex 1

Page 15

 

 

  3. Reserves in respect of Eligible Accounts, and Eligible Truck and Trailer
Fleet currently established by the Administrative Agent: $        

 

  4. FILO Base Amount (line K.1 plus line K.2 minus line K.3): $        

 

  5. Outstanding FILO Term Facility: $        



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

SOLVENCY CERTIFICATE

I, the undersigned, the Chief Financial Officer of Quality Distribution, Inc., a
Florida corporation (“Holdings”), in that capacity only and not in my individual
capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.02(k) of the Amended and Restated Credit Agreement, dated
as of November 3, 2014 among Holdings, Quality Distribution, LLC, a Delaware
limited liability company (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), Bank of America, N.A., as administrative agent (in such
capacity and as further defined in Section 1.01 of the Credit Agreement, the
“Administrative Agent”) (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

2. I am, and since [August 2, 2010] have been, the duly qualified and acting
chief financial officer of Holdings. In such capacity, I am a senior financial
officer of Holdings and I have participated actively in the management of its
financial affairs and am familiar with the consolidated financial statements of
Holdings and its Subsidiaries. I have, together with other members of management
of Holdings, acted on behalf of Holdings in connection with the negotiation of
the Credit Agreement and I am familiar with the terms and conditions thereof.

3. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for Holdings (including Fried, Frank, Harris, Shriver &
Jacobson LLP) for the purpose of discussing the meaning of its contents.

4. In connection with preparing for the consummation of the transactions and
financings contemplated by the Amended and Restated Credit Agreement (the
“Proposed Transactions”), I have participated in the preparation of, and I have
reviewed, a consolidated balance sheet of the Borrower and its Subsidiaries as
of [            ], 2014, and related consolidated statements of cash flow and
income.

5. Based on the foregoing, as of the date hereof, I reached the following
conclusions:

(a) On and as of the Closing Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans) being incurred or assumed and
Liens created by the Loan Parties in connection therewith, Holdings and its
Subsidiaries, taken as a whole, are not now, nor will the incurrence of the
Obligations under the Credit Agreement and the other Loan Documents to which it
is a party and the incurrence of the other obligations contemplated by the
Proposed Transactions, on the date hereof, render Holdings and its Subsidiaries,
taken as a whole, “insolvent” as defined in this paragraph 5(a). The recipients
of this Certificate and I have agreed that, in this context, “insolvent” means
that the present fair value (on a going concern basis) of the assets of Holdings
and its Subsidiaries, taken as a whole, is less than the amount that will be
required to pay the probable liability on existing debts of which I am aware as
they



--------------------------------------------------------------------------------

EXHIBIT C

Page 2

 

become absolute and mature. We have also agreed that the term “debts” includes
any legal liability, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent.

(b) Holdings and its Subsidiaries, taken as a whole, do not believe the
incurrence of the Obligations under the Credit Agreement and each other Loan
Document to which each of them is a party and the incurrence of the other
obligations contemplated by the Proposed Transactions on the date hereof will
cause them to have incurred debts beyond their ability to pay as such debts
mature.

(c) The incurrence of the Obligations under the Credit Agreement and each other
Loan Document (to the extent party thereto) and the incurrence of the other
obligations contemplated by the Proposed Transactions, on the date hereof, will
not leave Holdings and its Subsidiaries, taken as a whole, on the date hereof,
with property (including cash and rights under the Credit Agreement to borrow
Loans) remaining in its hands constituting “unreasonably small capital.” In
reaching this conclusion, I understand that “unreasonably small capital” depends
upon the nature of the particular business or businesses conducted or proposed
to be conducted as of the date hereof, and I have reached my conclusion based on
the needs and anticipated needs for capital of the businesses conducted or
anticipated to be conducted by Holdings and its Subsidiaries, taken as a whole,
in light of the Projections and available credit.

6. To the best of my knowledge, no Loan Party has executed the Credit Agreement,
any Loan Document or any documents mentioned therein, or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.

7. I understand that the Administrative Agent and the Lenders are relying on the
truth and accuracy of the foregoing in connection with the extension of credit
to the Borrower pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT C

Page 3

 

IN WITNESS WHEREOF, Holdings has caused its duly authorized chief financial
officer to execute and deliver this Certificate this 3rd day of November, 2014.

 

QUALITY DISTRIBUTION, INC. By:  

 

  Name: [Joseph Troy]   Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.,

            as Administrative Agent for the Lenders referred to below

[                    ]

[                    ]

 

Attn:     [                    ]

    [                     ]

[                         , 20    ]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 3, 2014 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Quality Distribution,
Inc., a Florida corporation, Quality Distribution, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, and as further defined in Section 1.01 of the Credit Agreement, the
“Administrative Agent”) and the other financial institutions named therein.
Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a [Revolving Facility] Borrowing under the Credit
Agreement, and in that connection sets forth below the terms on which such
[Revolving Facility] Borrowing is requested to be made:

(A)   Date of [Revolving Facility] Borrowing (which shall be a Business Day)

  

 

  

(B)   Principal Amount of [Revolving Facility] Borrowing2

     

 

(C)   Type of [Revolving Facility] Borrowing3

     

 

 

1  Must be notified in writing or by telephone (with such telephonic
notification to be confirmed promptly in writing in a form approved by the
Administrative Agent and signed by the Borrower). The Borrower shall notify the
Administrative Agent of such request by telephone (x) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (y) in the case of an ABR
Borrowing of Revolving Facility Loans, not later than 1:00 p.m., Local Time, on
the date of the proposed Borrowing; provided that any notice of an ABR Borrowing
of Revolving Facility Loans to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing.

2  Not less than an aggregate principal amount as indicated in Section 2.02(c)
of the Credit Agreement and in an integral multiple as indicated therein.

3  Specify an ABR Borrowing or a Eurocurrency Borrowing.



--------------------------------------------------------------------------------

EXHIBIT D-1

Page 2

 

(D)   Interest Period and the last day thereof4 (in the case of a Eurocurrency
Borrowing)

  

 

  

(E)   Account Number and Location

  

 

  

 

QUALITY DISTRIBUTION, LLC By:  

 

  Name:   Title:

 

 

4  The initial Interest Period applicable to a Eurocurrency Borrowing shall be
subject to the definition of “Interest Period”.



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

SWINGLINE BORROWING REQUEST

Bank of America, N.A.,

            as Administrative Agent for the Lenders referred to below

[                    ]

[                    ]

 

Attn:    [                    ]    [                    ]

[                         , 20    ]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 3, 2014 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Quality Distribution, Inc., a Florida corporation, Quality Distribution LLC, a
Delaware limited liability company (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Bank of America, N.A., as administrative
agent (in such capacity, and as further defined in Section 1.01 of the Credit
Agreement, the “Administrative Agent”) and the other financial institutions
named therein. Capitalized terms used herein and not otherwise defined herein
have the meanings specified in the Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)   Date of Borrowing (which shall be a Business Day)

     

 

  

(B)   Principal Amount of Borrowing2

     

 

  

(C)   Account Number and Location

     

 

  

 

 

1  Must notify the Administrative Agent and Swingline Lender by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than. 1:00
p.m., Local Time, on the day of a proposed Swingline Borrowing.

2  Swingline Borrowing shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum as indicated in
Section 2.02(c) therein.



--------------------------------------------------------------------------------

EXHIBIT D-2

Page 2

 

QUALITY DISTRIBUTION, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

INTEREST ELECTION REQUEST

Bank of America, N.A.,

as Administrative Agent for the Lenders referred to below

 

 

 

 

 

Attn:  

 

        

 

      

[                         , 20    ]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 3, 2014 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Quality Distribution, Inc., a Florida corporation, Quality Distribution, LLC, a
Delaware limited liability company (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), Bank of America, N.A., as administrative
agent (in such capacity, and as further defined in Section 1.01 of the Credit
Agreement, the “Administrative Agent”) and the other financial institutions
named therein. Capitalized tell us used herein and not otherwise defined herein
have the meanings specified in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable, under Section 2.07 of the Credit Agreement, and the Borrower hereby
irrevocably notifies the Administrative Agent of the following information with
respect to the conversion or continuation requested hereby:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election (which shall be a Business Day) made
pursuant to this Interest Election Request is [            ], 20[    ];

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurocurrency
Borrowing][; and]

[(iv) If the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period applicable to the resulting Borrowing after giving effect to such
election is [            ]1].

 

 

1  In the case of a Eurocurrency Borrowing that does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT E

Page 2

 

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

QUALITY DISTRIBUTION, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

REVOLVING NOTE

 

$                            New York, New York       
[DATE]                      

FOR VALUE RECEIVED, QUALITY DISTRIBUTION, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of              or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, the principal sum of             
DOLLARS ($            ) or, if less, the unpaid principal amount of all
Revolving Facility Loans made by the Lender pursuant to the Credit Agreement (as
defined below), payable at such times and in such amounts as are specified in
the Credit Agreement. Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.

The Borrower promises to also pay interest on the unpaid principal amount of
each Revolving Facility Loan made by the Lender in like money from the date such
Revolving Facility Loan is made until paid at the rates and times provided in
Section 2.13 of the Credit Agreement.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of November 3, 2014, among Quality Distribution, Inc., the
Borrower, the Lenders party thereto, Bank of America, N.A., as Administrative
Agent and Collateral Agent, Suntrust Bank and JPMorgan Chase Bank, N.A., as
Co-Syndication Agents, and Regions Bank, as Documentation Agent (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”) and is entitled to the benefits thereof and of the
other Loan Documents. This Note is secured by the Security Documents and is
entitled to the benefits of the guaranties thereunder. This Note is subject to
voluntary prepayment and mandatory repayment prior to the Revolving Loan
Maturity Date, in whole or in part, as provided in the Credit Agreement, and
Revolving Facility Loans may be converted from one Type into another Type to the
extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

QUALITY DISTRIBUTION, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

TERM NOTE

$            New York, New York    [DATE]

FOR VALUE RECEIVED, QUALITY DISTRIBUTION, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of
                     or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds, the principal
sum of                      DOLLARS ($        ) or, if less, the unpaid
principal amount of all Term Loans made by the Lender pursuant to the Credit
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein have the meanings specified in the Credit Agreement.

The Borrower promises to also pay interest on the unpaid principal amount of
each Term Loan made by the Lender in like money from the date such Term Loan is
made until paid at the rates and times provided in Section 2.13 of the Credit
Agreement.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of November 3, 2014, among Quality Distribution, Inc., the
Borrower, the Lenders party thereto, Bank of America, N.A., as Administrative
Agent and Collateral Agent, Suntrust Bank and JPMorgan Chase Bank, N.A., as
Co-Syndication Agents, and Regions Bank, as Documentation Agent (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”) and is entitled to the benefits thereof and of the
other Loan Documents. This Note is secured by the Security Documents and is
entitled to the benefits of the guaranties thereunder. This Note is subject to
voluntary prepayment and mandatory repayment prior to the Term Loan Maturity
Date, in whole or in part, as provided in the Credit Agreement, and Term Loans
may be converted from one Type into another Type to the extent provided in the
Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

QUALITY DISTRIBUTION, LLC

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

COMPLIANCE CERTIFICATE

for the [month][fiscal quarter][fiscal year] ended                     

I, the undersigned, a Financial Officer of Quality Distribution, LLC, a Delaware
limited liability company (the “Borrower”), in that capacity only and not in my
individual capacity, do hereby certify as of the date hereof that, as required
by Section 5.04(d) of the Amended and Restated Credit Agreement dated as of
November 3, 2014, among Quality Distribution, Inc., the Borrower, the Lenders
party thereto, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Suntrust Bank and JPMorgan Chase Bank, N.A., as Co-Syndication Agents,
and Regions Bank, as Documentation Agent (as amended, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”):

 

  (i) [No Default or Event of Default has occurred][A Default or Event of
Default has occurred, and a description of (a) the nature and extent thereof and
(b) any corrective action taken or proposed to be taken with respect thereto is
attached hereto];

 

  (ii) [The Borrower is in compliance with Section 6.10 of the Credit Agreement
as demonstrated in the calculations attached hereto]1;

 

  (iii) The following entities represent all Immaterial Subsidiaries:
                                         
                                         

 

                                        
                                         
                                         
                                                              

 

  (iv) The following entities qualify as Unrestricted Subsidiaries:
                                         
                                            

 

                                        
                                         
                                         
                                                              

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

 

1  Include in any Compliance Certificate as of the end of a fiscal quarter if
compliance with Section 6.10 of the Credit Agreement is then applicable.



--------------------------------------------------------------------------------

EXHIBIT I

Page 2

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                    .

 

QUALITY DISTRIBUTION, LLC

By:

 

 

Name:

 

Title:

 

Financial Statements Attached:

Internal Company Statements for the [month][fiscal quarter][fiscal year] ended
                    :

Consolidated Income Statement (Final)

Comparative Balance Sheet (Final)

Consolidated Statement of Cash Flows (Final)



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

CERTIFICATION OF CONSOLIDATED

ANNUAL BUDGET

I, the undersigned, am a Financial Officer of Quality Distribution, LLC, a
Delaware limited liability company (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that, as
required by Section 5.04(f) of the Amended and Restated Credit Agreement dated
as of November 3, 2014, among Quality Distribution, Inc., the Borrower, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent, Suntrust Bank and JPMorgan Chase Bank, N.A., as Co-Syndication
Agents, and Regions Bank, as Documentation Agent (as amended, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”):

 

  (i) The annual budget for fiscal year 20     is based on assumptions believed
to be reasonable as of the date hereof.

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of                    .

 

QUALITY DISTRIBUTION, LLC

By:

 

 

Name:

 

Title:

 

Budgeted Financial Statements for Fiscal 20     attached:

Consolidated Statement of Projected Income

Projected Comparative Balance Sheet

Consolidated Statement of Projected Cash Flows